CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Exhibit 10.1(a)


EXECUTION COPY




SERIES 2017-One INDENTURE SUPPLEMENT
Dated as of February 8, 2017
to
MASTER INDENTURE
Dated as of February 8, 2017
Series 2017-One Asset Backed Notes
Class A Asset Backed Variable Funding Notes
Class B Asset Backed Variable Funding Notes
____________________________________________________________________
PERIMETER MASTER NOTE BUSINESS TRUST
SERIES 2017-One
____________________________________________________________________
among
PERIMETER MASTER NOTE BUSINESS TRUST
Issuer
ATLANTICUS SERVICES CORPORATION
Servicer
and
U.S. BANK NATIONAL ASSOCIATION
Indenture Trustee
on behalf of the Series 2017-One Noteholders












--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBITS
Exhibit A-1    Form of Class A-1 Note
Exhibit A-2    Form of Class A-2 Note
Exhibit A-3    Form of Class A-3 Note
Exhibit A-4    Form of Class A-4 Note
Exhibit A-5    Form of Class A-5 Note
Exhibit B    Form of Class B Note
Exhibit C    Form of Monthly Servicer Statement
Exhibit D    Form of Class B Increase Notice
Exhibit E    Form of Investment Letter
Schedule 1    Fee Calculations
















--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED








SERIES 2017-One INDENTURE SUPPLEMENT, dated as of February 8, 2017 (this
“Supplement”), among PERIMETER MASTER NOTE BUSINESS TRUST, a business trust
organized and existing under the laws of the State of Nevada (the “Issuer”),
ATLANTICUS SERVICES CORPORATION, a Georgia corporation, as Servicer (the
“Servicer”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association,
not in its individual capacity, but solely as Indenture Trustee (together with
its successors in the trusts thereunder as provided in the Indenture, the
“Indenture Trustee”) under the Master Indenture dated as of February 8, 2017
(the “Indenture”) among the Issuer, the Servicer and the Indenture Trustee.
Section 2.10 of the Indenture provides that the Issuer may pursuant to one or
more Indenture Supplements direct the Indenture Trustee, on behalf of the
Issuer, to issue one or more Series of Notes and to set forth the Principal
Terms of such Series.
Pursuant to this Supplement, the Issuer and the Indenture Trustee shall hereby
create a new Series of Notes and specify the Principal Terms thereof.
ARTICLE I
Creation of the Series 2017-One Notes.
Section 1.01.    Designation.
(a)    There is hereby created and designated a Series of Notes to be issued
pursuant to the Indenture and this Supplement to be known as “Perimeter Master
Note Business Trust, Series 2017-One Notes” or the “Series 2017-One Notes.” The
Series 2017-One Notes shall be issued in two Classes, the first of which shall
be known as the “Class A Series 2017-One Asset Backed Variable Funding Notes”
and the second of which shall be known as the “Class B Series 2017-One Asset
Backed Variable Funding Notes.” The Class A Notes shall be divided into five
tranches consisting of Class A-1, Class A-2, Class A-3, Class A-4 and Class A-5.
(b)    The Series 2017-One Notes will be subordinated in all respects, including
any payments of principal and interest, to the Senior Facility; provided,
however, the rights of the Noteholders under the Senior Facility against the
Series 2017-One Noteholders or to the Collections or Receivables or other
property allocated to Series 2017-One shall be limited to only those rights set
forth herein or in any other Transaction Documents. The Series 2017-One Notes
shall be due and payable on the Stated Maturity Date.
(c)    In the event that any term or provision contained herein shall conflict
with or be inconsistent with any term or provision contained in the Indenture,
the terms and provisions of this Supplement shall be controlling.






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ARTICLE II
Definitions
Section 2.01.    Definitions.
(a)    All capitalized terms used but not otherwise defined herein are defined
in the Indenture, the Transfer and Servicing Agreement or the Trust Agreement
(including by way of reference to other documents). Each capitalized term
defined herein shall relate only to the Series 2017-One Notes and no other
Series of Notes issued by the Issuer. Whenever used in this Supplement, the
following words and phrases shall have the following meanings, and the
definitions of such terms are applicable to the singular as well as the plural
forms of such terms and the masculine as well as the feminine and neuter genders
of such terms.
“Administrative Redemption” shall mean a redemption of the Series 2017-One Notes
as specified in subsection 7.01(a).
“Agent” shall have the meaning specified in the Class A Purchase Agreement.
“Allocation Amount” shall mean, as of any date, an amount equal to (a) the sum
of all Note Principal Balance Increases prior to such date, minus (b) the
Pre-Funding Allocation Adjustment, minus (c) the total amount of principal
payments made on the Series 2017-One Notes prior to such date minus (d) the
excess, if any, of (i) the total amount of Reduction Amounts for all
Distribution Dates prior to such date and Reallocated Principal Collections that
under Section 4.07 were used prior to such date to fund the Class A-1 Required
Amount, the Class A-2 Required Amount, the Class A-3 Required Amount, the Class
A-4 Required Amount, or the Class A-5 Required Amount over (ii) such Reduction
Amounts and Reallocated Principal Collections reimbursed pursuant to subsection
4.05(a)(x) prior to such date, provided that the Allocation Amount shall not be
less than zero.
“Available Finance Charge Collections” shall mean an amount equal to, with
respect to any Monthly Period, the product of (i) the Floating Allocation
Percentage for such Monthly Period and (ii) the Series 2017-One Allocable
Finance Charge Collections for such Monthly Period.
“Available Funds” shall mean, with respect to any Monthly Period, the sum of (a)
Available Finance Charge Collections plus (b) any Excess Finance Charge
Collections with respect to other Series that are distributed to the Transferor,
in each case for such Monthly Period plus (c) any Pre-Funding Investment
Proceeds.
“Available Principal Collections” shall mean an amount equal to, with respect to
any Monthly Period, (i) the product of (a) the Fixed/Floating Allocation
Percentage for such Monthly Period and (b) Series 2017-One Allocable Principal
Collections, minus (ii) the amount of Reallocated Principal Collections with
respect to such Monthly Period that pursuant to Section 4.07 are required to
fund the Class A-1 Required Amount, the Class A-2 Required Amount, the Class A-3
Required Amount, the Class A-4 Required Amount, or the Class A-5 Required Amount
for such Monthly Period plus (iii) any other amounts which pursuant to
subsection 4.05(a) are to be treated as Available Principal Collections for such
Monthly Period plus (iv) any Excess Principal Collections for such Monthly
Period.
“Average Principal Receivables” shall mean, for any period, the sum of the
Principal Receivables for each day in such period divided by the number of days
in such period.


2

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Backup Servicer” shall mean the entity designated by the Servicer to be a
backup servicer under the Transfer and Servicing Agreement pursuant to a notice
provided to the Indenture Trustee.
“Backup Servicing Fee” shall have the meaning set forth in Schedule 1.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
beneficial interests in a trust, and any and all warrants, rights or options to
purchase or other arrangements or rights to acquire any of the foregoing.
“Capped Program Expenses” shall mean, for any Distribution Date, an amount not
to exceed $50,000 per year beginning on the Closing Date and ending on each
anniversary thereof, equal to the Program Expenses owed to the Owner Trustee.
“Change of Control” shall mean, at any time, any of the following: (a) the
Transferor shall cease to beneficially own and control, directly, 100% on a
fully diluted basis of the economic and voting interest in the Capital Stock of
the Issuer (other than the Class A Certificate), (b) Holdings shall cease to
beneficially own and control, directly or indirectly, 100% on a fully diluted
basis of the economic and voting interest in the Capital Stock of the
Transferor, or (c) Holdings shall cease to beneficially own and control,
directly or indirectly, 51% or more on a fully diluted basis of the Capital
Stock of any of the Seller, the Servicer or the Issuer.
“Charge-Off Ratio” shall mean, with respect to any Monthly Period, the
annualized percentage equivalent of a fraction (a) the numerator of which is the
aggregate outstanding principal balance of all Receivables that became Defaulted
Receivables during such Monthly Period net of Recoveries and (b) the denominator
of which is the Average Principal Receivables for such Monthly Period.
“Class A Costs” shall mean, at any time, any amounts (other than principal
payments on the Class A Notes, Class A Monthly Interest, Services Fees or any
Target Proceeds Amount) due and owing at such time pursuant to the Class A
Purchase Agreement.
“Class A Noteholder” shall mean the Person in whose name any Class A Note is
registered in the Note Register.
“Class A Notes” shall mean the Class A-1 Notes, the Class A-2 Notes, the Class
A-3 Notes, the Class A-4 Notes and the Class A-5 Notes.
“Class A Note Principal Balance” shall mean the sum of the Class A-1 Note
Principal Balance, the Class A-2 Note Principal Balance, the Class A-3 Note
Principal Balance, the Class A-4 Note Principal Balance and the Class A-5 Note
Principal Balance.
“Class A Purchase Agreement” shall mean the Purchase Agreement dated as of
February 8, 2017 by and among TSO-Fortiva Notes Holdco LP, TSO-Fortiva
Certificate Holdco LP, the Transferor, the Servicer and the Issuer, as amended,
restated or otherwise modified from time to time in accordance with its terms.
“Class A-1 Additional Interest” shall have the meaning specified in
subsection 4.02(a).
“Class A-1 Daily Interest” shall have the meaning specified in
subsection 4.02(a).


3

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Class A-1 Interest Shortfall” shall have the meaning specified in subsection
4.02(a).
“Class A-1 Monthly Interest” shall have the meaning specified in subsection
4.02(a).
“Class A-1 Note Principal Balance” shall mean, on any date, (a) the total amount
of Class A-1 Note Principal Balance Increases made on or prior to such date,
minus (b) the total amount of principal payments made on the Class A-1 Notes on
or prior to such date.
“Class A-1 Note Principal Balance Increase” shall have the meaning specified in
subsection 4.08(a).
“Class A-1 Note Rate” shall have the meaning specified in the Class A Purchase
Agreement.
“Class A-1 Noteholder” shall mean the Person in whose name a Class A-1 Note is
registered in the Note Register.
“Class A-1 Notes” shall mean any one of the Class A-1 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-1.
“Class A-1 Required Amount” shall have the meaning specified in subsection
4.04(a).
“Class A-2 Additional Interest” shall have the meaning specified in
subsection 4.02(b).
“Class A-2 Daily Interest” shall have the meaning specified in
subsection 4.02(b).
“Class A-2 Interest Shortfall” shall have the meaning specified in subsection
4.02(b).
“Class A-2 Monthly Interest” shall have the meaning specified in subsection
4.02(b).
“Class A-2 Note Principal Balance” shall mean, on any date, (a) the total amount
of Class A-2 Note Principal Balance Increases made on or prior to such date,
minus (b) the total amount of principal payments made on the Class A-2 Notes on
or prior to such date.
“Class A-2 Note Principal Balance Increase” shall have the meaning specified in
subsection 4.08(b).
“Class A-2 Note Rate” shall have the meaning specified in the Class A Purchase
Agreement.
“Class A-2 Noteholder” shall mean the Person in whose name a Class A-2 Note is
registered in the Note Register.
“Class A-2 Notes” shall mean any one of the Class A-2 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-2.
“Class A-2 Required Amount” shall have the meaning specified in subsection
4.04(b).
“Class A-3 Additional Interest” shall have the meaning specified in
subsection 4.02(c).
“Class A-3 Daily Interest” shall have the meaning specified in
subsection 4.02(c).


4

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Class A-3 Interest Shortfall” shall have the meaning specified in subsection
4.02(c).
“Class A-3 Monthly Interest” shall have the meaning specified in subsection
4.02(c).
“Class A-3 Note Principal Balance” shall mean, on any date, (a) the total amount
of Class A-3 Note Principal Balance Increases made on or prior to such date,
minus (b) the total amount of principal payments made on the Class A-3 Notes on
or prior to such date.
“Class A-3 Note Principal Balance Increase” shall have the meaning specified in
subsection 4.08(c).
“Class A-3 Note Rate” shall have the meaning specified in the Class A Purchase
Agreement.
“Class A-3 Noteholder” shall mean the Person in whose name a Class A-3 Note is
registered in the Note Register.
“Class A-3 Notes” shall mean any one of the Class A-3 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-3.
“Class A-3 Required Amount” shall have the meaning specified in subsection
4.04(c).
“Class A-4 Additional Interest” shall have the meaning specified in
subsection 4.02(d).
“Class A-4 Daily Interest” shall have the meaning specified in
subsection 4.02(d).
“Class A-4 Interest Shortfall” shall have the meaning specified in subsection
4.02(d).
“Class A-4 Monthly Interest” shall have the meaning specified in subsection
4.02(d).
“Class A-4 Note Principal Balance” shall mean, on any date, (a) the total amount
of Class A-4 Note Principal Balance Increases made on or prior to such date,
minus (b) the total amount of principal payments made on the Class A-4 Notes on
or prior to such date.
“Class A-4 Note Principal Balance Increase” shall have the meaning specified in
subsection 4.08(d).
“Class A-4 Note Rate” shall have the meaning specified in the Class A Purchase
Agreement.
“Class A-4 Noteholder” shall mean the Person in whose name a Class A-4 Note is
registered in the Note Register.
“Class A-4 Notes” shall mean any one of the Class A-4 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-4.
“Class A-4 Required Amount” shall have the meaning specified in subsection
4.04(d).
“Class A-5 Additional Interest” shall have the meaning specified in
subsection 4.02(e).
“Class A-5 Daily Interest” shall have the meaning specified in
subsection 4.02(e).


5

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Class A-5 Interest Shortfall” shall have the meaning specified in subsection
4.02(e).
“Class A-5 Monthly Interest” shall have the meaning specified in subsection
4.02(e).
“Class A-5 Note Principal Balance” shall mean, on any date, (a) the total amount
of Class A-5 Note Principal Balance Increases made on or prior to such date,
minus (b) the total amount of principal payments made on the Class A-5 Notes on
or prior to such date.
“Class A-5 Note Principal Balance Increase” shall have the meaning specified in
subsection 4.08(e).
“Class A-5 Note Rate” shall have the meaning specified in the Class A Purchase
Agreement.
“Class A-5 Noteholder” shall mean the Person in whose name a Class A-5 Note is
registered in the Note Register.
“Class A-5 Notes” shall mean any one of the Class A-5 Notes executed by the
Issuer and authenticated by or on behalf of the Indenture Trustee, substantially
in the form of Exhibit A-5.
“Class A-5 Required Amount” shall have the meaning specified in subsection
4.04(e).
“Class B Additional Interest” shall have the meaning specified in subsection
4.02(f).
“Class B Daily Interest” shall have the meaning specified in subsection 4.02(f).
“Class B Interest Shortfall” shall have the meaning specified in subsection
4.02(f).
“Class B Monthly Interest” shall have the meaning specified in
subsection 4.02(f).
“Class B Note Principal Balance” shall mean, on any date, (a) the total amount
of Class B Note Principal Balance Increases made on or prior to such date, minus
(b) the total amount of principal payments made on the Class B Notes on or prior
to such date.
“Class B Note Principal Balance Increase” shall have the meaning specified in
subsection 4.08(f).
“Class B Note Purchase Agreement” shall mean the Class B Note Purchase Agreement
dated as of February 8, 2017 by and among the Class B Noteholder, the
Transferor, the Servicer and the Issuer, as amended, restated or otherwise
modified from time to time in accordance with its terms.
“Class B Note Rate” shall have the meaning specified in the Class B Note
Purchase Agreement, but in any event shall not be greater than 17.0% per annum.
“Class B Noteholder” shall mean the Person in whose name a Class B Note is
registered in the Note Register.
“Class B Notes” shall mean any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit B.
“Class B Subordination Percentage” shall mean 10%.


6

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Closing Date” shall mean February 8, 2017.
“Collection Release Conditions” shall mean, on any day, that each of the
following is true before and after giving effect to a release of Collections to
the Issuer under Section 4.01:
(a) no Event of Default or Early Redemption Event has occurred and is
continuing;
(b) the amount in the Collection Account is at least equal to the amounts
required to be paid to the Noteholders pursuant to this Supplement and the other
Transaction Documents on the next Distribution Date;
(c) the aggregate unpaid principal balance of all Series of Notes issued under
the Indenture or any Indenture Supplement shall not exceed the Net Eligible
Receivables Balance as of such date; provided, however, for purposes of this
calculation, clause (b) of the definition of Net Eligible Receivables Balance
shall be determined as of the last day of the immediately preceding Monthly
Period; and
(d) the Servicer shall have delivered a report to the Agent showing the
calculation of the Net Eligible Receivables Balance described in clause (c).
“Commitment Termination Date” shall mean the earliest to occur of (i) the Stated
Maturity Date, (ii) the date specified by the Agent in a written notice to the
Issuer at any time (which notice may be issued by the Agent in its sole
discretion) after the issuance of a Senior Facility during which the Class A
Note Principal Balance is 5% or less of the Net Eligible Receivables Balance and
(iii) the date on which an Early Redemption Event has occurred.
“Contingent Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing any Indebtedness, leases, dividends or other obligations
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (d) otherwise to assure or to
hold harmless the owner of such primary obligation against loss in respect
thereof; provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
“Delinquency Ratio” shall mean, with respect to any Monthly Period, a ratio,
expressed as a percentage, equal to a fraction (a) the numerator of which is the
aggregate outstanding principal balance of all Receivables that are Delinquent
Receivables as of the end of such Monthly Period and (b) the denominator of
which is the aggregate outstanding principal balance of all Receivables as of
the end of such Monthly Period.


7

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Delinquent Receivables” shall mean, with respect to any Monthly Period, all
Principal Receivables as to which any payment or part thereof remains unpaid for
90 days or more from the original due date therefor and are not Defaulted
Receivables
“Determination Date” shall mean the third Business Day preceding each
Distribution Date.
“Distribution Date” shall mean the fifteenth day of each calendar month, or if
such fifteenth day is not a Business Day, the next succeeding Business Day;
provided, that the first Distribution Date for Series 2017-One shall be the
Distribution Date occurring in the Monthly Period following the Monthly Period
in which the Initial Funding Date occurs.
“Early Redemption Event” shall mean any Early Redemption Event specified in
Section 5.01 of the Indenture and any Early Redemption Event specified in
Section 6.01 hereof.
“Early Redemption Period” shall mean the period commencing at the close of
business on the Business Day immediately preceding the day on which an Early
Redemption Event with respect to Series 2017-One is deemed to have occurred, and
ending on the first to occur of (a) the payment in full of the Note Principal
Balance or (b) the Stated Maturity Date.
“Excess Collections” shall have the meaning set forth in subsection 4.05(a)(xv).
“Excess Concentration Amounts” shall have the meaning set forth in the Class A
Purchase Agreement.
“Excess Finance Charge Collections” shall mean, with respect to each Monthly
Period, the aggregate amount for all outstanding Series of Collections of
Finance Charge Receivables which the related Indenture Supplements specify are
to be distributed to the Transferor after all other Collections of Finance
Charge Receivables are applied and distributed in connection with the payment of
servicing fees, marketing fees and all non-principal amounts owed to the
Noteholders of such Series.
“Excess Principal Collections” shall mean, with respect to each Monthly Period,
all Collections of Principal Receivables allocated to the Senior Facility
remaining after such Collections of Principal Receivables are applied and
distributed in accordance with the Indenture Supplement for the Series related
to the Senior Facility.
“Excess Spread Percentage” shall mean, with respect to any Monthly Period, the
annualized percentage equivalent of a fraction, (a) the numerator of which is
equal to Collections of Finance Charge Receivables minus the Defaulted Amount,
in each case for such Monthly Period and (b) the denominator of which is the
Average Principal Receivables for such Monthly Period.
“Fixed/Floating Allocation Percentage” shall mean, with respect to any day
during a Monthly Period, the percentage equivalent (which percentage shall never
exceed 100%) of a fraction, the numerator of which is (a) during the Revolving
Period, the Series Adjusted Allocation Amount for Series 2017-One as of the last
day of the immediately preceding Monthly Period (or, in the case of the first
Monthly Period, the Note Principal Balance as of the Initial Funding Date
immediately after giving effect to the initial Note Principal Balance Increase
on such date) and (b) during the Redemption Period or Limited Redemption Period,
the Series Adjusted Allocation Amount for Series 2017-One as of the close of
business on the date on which the Revolving Period shall have terminated or been
suspended, as the case may be, and the denominator of which is the product of
(x) the greater of (A) the sum of (i) the total amount of Principal Receivables
as of the last day of the immediately preceding Monthly Period (or with respect
to the first Monthly Period, the total amount of Principal Receivables as of the
Initial Funding


8

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Date), (ii) the Special Funding Amount as of such last day (or with respect to
the first Monthly Period, the Initial Funding Date), and (iii) the amount of
Collections of Principal Receivables on deposit in the Collection Account as of
such last day (or with respect to the first Monthly Period, as of the Initial
Funding Date) and (B) the sum of the numerators used to determine the series
allocation percentages with respect to Collections of Principal Receivables for
all Series of Notes Outstanding, and (y) the Series 2017-One Allocation
Percentage as of the last day of the immediately preceding Monthly Period;
provided, however, that with respect to any Monthly Period in which one or more
Reset Dates occurs, the Fixed/Floating Allocation Percentage shall be
recalculated as provided above but as of such Reset Date for the period from and
including such Reset Date to but excluding the next such Reset Date, if any, or
if no other Reset Date occurs during such Monthly Period, to and including the
last day of such Monthly Period, as applicable; provided further, that the
numerator in clause (b) above shall continue to be the Series Adjusted
Allocation Amount for Series 2017-One as of the close of business on the date on
which the Revolving Period shall have terminated unless the Series 2017-One
Notes are paid in full on such date; provided further, however, that if Series
2017-One is paired with a Paired Series as provided in Section 9.07 and if an
Early Redemption Event (as such term is defined in the Indenture) occurs with
respect to the Paired Series, the Issuer may, by written notice to the Indenture
Trustee and the Servicer, designate that the numerator in clause (b) above shall
be the Series Adjusted Allocation Amount for Series 2017-One as of the close of
business of the last day of the revolving period for such Paired Series.
“Floating Allocation Percentage” shall mean, with respect to any day during a
Monthly Period, the percentage equivalent (which percentage shall never exceed
100%) of a fraction, the numerator of which is the Allocation Amount as of the
last day of the preceding Monthly Period (or in the case of the first Monthly
Period, the Note Principal Balance as of the Initial Funding Date immediately
after giving effect to the initial Note Principal Balance Increase on such date)
and the denominator of which is the product of (x) the Series 2017-One
Allocation Percentage with respect to such Monthly Period and (y) the greater of
(A) the sum of (i) the total amount of Principal Receivables as of such day (or
with respect to the first Monthly Period, the total amount of Principal
Receivables on the Initial Funding Date), (ii) the Special Funding Amount as of
such last day (or with respect to the first Monthly Period, the Initial Funding
Date) and (iii) the amount of Collections of Principal Receivables on deposit in
the Collection Account as of such last day (or with respect to the first Monthly
Period, as of the Initial Funding Date) and (B) the sum of the numerators used
to determine the series allocation percentages with respect to Collections of
Finance Charge Receivables for all Series of Notes Outstanding; provided,
however, that with respect to any Monthly Period in which one or more Reset
Dates occurs, the Floating Allocation Percentage shall be recalculated as
provided above but as of such Reset Date, for the period from and after the date
on which any such Reset Date occurs to but excluding the date, if any, that
another such Reset Date occurs or, if no other Reset Date occurs during such
Monthly Period, to and including the last day of such Monthly Period, as
applicable.
“GAAP” means generally accepted accounting principles in the United States set
forth in the statements and pronouncements of the Financial Accounting Standards
Board, that are applicable to the circumstances as of the date of determination,
consistently applied.
“Holdings” shall have the meaning specified in the Class A Purchase Agreement.
“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured


9

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




thereby shall have been assumed, (c) all indebtedness of others which such
Person has directly or indirectly guaranteed, endorsed (otherwise than for
collection or deposit in the ordinary course of business), discounted or sold
with recourse or agreed (contingently or otherwise) to purchase or repurchase or
otherwise acquire, or in respect of which such Person has agreed to supply or
advance funds (whether by way of loan, equity interests, equity or other
ownership interest purchase, capital contribution or otherwise) or otherwise to
become directly or indirectly liable and (d) any Contingent Obligations.
“Initial Funding Date” shall mean the date of the initial Note Principal Balance
Increase of any Class A Note.
“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the Distribution Date immediately preceding such Distribution
Date (or, in the case of the first Distribution Date, from and including the
Initial Funding Date) to but excluding such Distribution Date.
“Investment Letter” shall have the meaning specified in subsection 9.04(c).
“Limited Redemption Amount” shall mean for any Distribution Date relating to a
Limited Redemption Period, the excess, if any, of (i) the initial amount
specified in the notice delivered by the Issuer in accordance with Section
4.03(a) over (ii) the aggregate amount of principal paid on the Class A Notes on
all prior Distribution Dates, if any, in such Limited Redemption Period.
“Limited Redemption Period” shall mean, unless an Early Redemption Period shall
have commenced prior thereto, a period beginning on the first day of the Monthly
Period specified in the notice delivered by the Issuer in accordance with
subsection 4.03(a), and ending upon the first to occur of (i) the commencement
of an Early Redemption Period and (ii) the last day of the Monthly Period
related to the Distribution Date on which the aggregate amount distributed
pursuant to subsection 4.05(d)(i) equals the Limited Redemption Amount for such
Distribution Date.
“Marketing Fee” shall have the meaning set forth in Schedule 1 attached hereto
and incorporated herein.
“Material Adverse Effect” shall mean, with respect to any Person, any
development, event, condition, obligation, liability or circumstance which, or
set of events, conditions, obligations, liabilities or circumstances or any
change(s) which:
(a)    has had or reasonably could be expected to have a material adverse effect
upon or change in (i) the legality, validity or enforceability of any
Transaction Document, (ii) the perfection or priority of any Lien granted to the
Indenture Trustee under any of the Transaction Documents, (iii) the value,
validity, enforceability or collectability of the Receivables or the Trust
Estate taken as a whole or a material portion thereof or (iv) the rights of any
Class A Noteholder, the Agent or the holder of the Class A Certificate;
(b)    has been or reasonably could be expected to be material and adverse to
the value of the Trust Estate taken as a whole or a material portion thereof or
to the business, operations, properties, assets, liabilities or condition
(financial or otherwise) of such Person; or
(c)    has materially impaired or reasonably could be expected to materially
impair the ability of such Person to pay when due or perform any of the Secured
Obligations, or to consummate the transactions, under the Transaction Documents.
“Monthly Backup Servicing Fee” shall have the meaning specified in subsection
3.01(c).


10

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Monthly Interest” shall mean, with respect to any Distribution Date, the sum of
the Class A-1 Monthly Interest, the Class A-2 Monthly Interest, the Class A-3
Monthly Interest, the Class A-4 Monthly Interest, the Class A-5 Monthly Interest
and the Class B Monthly Interest for such Distribution Date.
“Monthly Marketing Fee” shall have the meaning specified in subsection 3.01(b).
“Monthly Servicer Statement” shall have the meaning specified in subsection
5.02(a)(i).
“Monthly Servicing Fee” shall have the meaning specified in subsection 3.01(a).
“Net Eligible Receivables Balance” shall mean, as of any date of determination,
(a) an amount equal to the aggregate amount of Principal Receivables that
constitute Eligible Receivables as of such date, minus (b) the aggregate amount
of any Excess Concentration Amounts as of such date, plus (c) the aggregate
amount of funds on deposit in the Pre-Funding Account as of such date, plus (d)
the aggregate amount of funds on deposit in the Special Funding Account as of
such date, plus (e) the aggregate amount of Collections of Principal Receivables
in the Collection Account as of such date.
“Net Eligible Receivables Balance Deficiency” shall mean the amount, if any, by
which the Class A Principal Balance exceeds the amount equal to the product of
(i) the Net Eligible Receivables Balance times (ii) the Series 2017-One
Allocation Percentage times (iii) the Fixed/Floating Allocation Percentage.
“Note Assignment” shall have the meaning specified in subsection 9.04(e).
“Note Principal Balance” shall mean, for any date of determination, the sum of
the Class A Note Principal Balance and the Class B Note Principal Balance.
“Note Principal Balance Increase” shall mean a Class A-1 Note Principal Balance
Increase, a Class A-2 Note Principal Balance Increase, a Class A-3 Note
Principal Balance Increase, a Class A-4 Note Principal Balance Increase, a Class
A-5 Note Principal Balance Increase, or a Class B Note Principal Balance
Increase, as applicable.
“Optional Redemption Amount” shall have the meaning specified in subsection
4.03(b).
“Optional Redemption Date” shall have the meaning specified in subsection
4.03(b).
“Optional Redemption Notice” shall have the meaning specified in subsection
4.03(b).
“Paired Series” shall have the meaning specified in Section 9.07.
“Participant” shall have the meaning specified in subsection 9.04(f).
“Payment Date” shall mean, with respect to Series 2017-One, a Distribution Date.
“Percentage Allocation” shall have the meaning specified in subsection
4.01(c)(ii)(2).
“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.
“Pre-Funding Account” shall have the meaning specified in subsection 4.10(a).


11

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Pre-Funding Allocation Adjustment” shall mean, for any date of determination,
the amount on deposit in the Pre-Funding Account.
“Pre-Funding Investment Proceeds” shall have the meaning set forth in subsection
4.10(b).
“Program Expenses” shall mean an amount equal to one-twelfth the product of (i)
the Floating Allocation Percentage, (ii) the Series 2017-One Allocation
Percentage and (iii) indemnification amounts owed to the Indenture Trustee and
the Owner Trustee pursuant to the Transaction Documents.
“Program Fees” shall mean, with respect to each Distribution Date occurring in
March commencing with the March 2017 Distribution Date, an amount equal to the
product of (i) the Floating Allocation Percentage, (ii) the Series 2017-One
Allocation Percentage and (iii) the fees of the Indenture Trustee and the Owner
Trustee as specified in each of the related fee agreements with each such party.
“Rating Agency Condition” shall mean, with respect to Series 2017-One, the
consent of the Agent.
“Reallocated Principal Collections” shall mean, with respect to any Distribution
Date, an amount equal to the lesser of (I) the product of (a) the Series
2017-One Allocable Principal Collections deposited in the Collection Account for
the related Monthly Period, (b) the Fixed/Floating Allocation Percentage for the
related Monthly Period, and (c) the Class B Subordination Percentage, and (II)
the greater of (x) the Class B Note Principal Balance, minus the excess, if any,
of the total amount of Reduction Amounts for all prior Distribution Dates and
the Reallocated Principal Collections that under Section 4.07 were used to fund
the Class A-1 Required Amount, the Class A-2 Required Amount, the Class A-3
Required Amount, the Class A-4 Required Amount, or the Class A-5 Required Amount
on all prior Distribution Dates over such Reduction Amounts and Reallocated
Principal Collections reimbursed pursuant to subsection 4.05(a)(x) prior to such
date and (y) zero.
“Redemption Amount” shall mean, with respect to any Distribution Date, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date, the sum of (a) the Class A Note Principal Balance plus
(b) Series 2017-One Monthly Interest for such Distribution Date plus (c) any
accrued but unpaid Services Fees and Target Proceeds Amount plus (d) any Series
2017-One Monthly Fees for such Distribution Date plus (e) the Class B Note
Principal Balance and any interest accrued thereon plus (f) any other amounts
owed to the Series 2017-One Noteholders and any other Class A Costs owed under
the Transaction Documents related to Series 2017-One.
“Redemption Date” shall mean, with respect to Series 2017-One, the Optional
Redemption Date.
“Redemption Period” shall mean, with respect to Series 2017-One, an Early
Redemption Period.
“Reduction Amount” shall have the meaning specified in Section 4.06.
“Regulatory Event” shall mean the occurrence of a change in law (whether by
statute, rule or court order) that would reasonably be expected to materially
and adversely impact the enforceability of the Receivables taken as a whole or
any material portion thereof or any Transaction Party’s ability to sell,
purchase, own or service the Receivables.
“Reset Date” shall mean each of (a) an Addition Cut-Off Date, (b) a date on
which a Note Principal Balance Increase occurs, (c) the date of any increase or
decrease (other than regularly scheduled


12

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




redemptions or early redemptions but including any optional redemption or
limited redemption in the principal balance of the Notes of any Series) in the
note principal balance or allocation amount for another variable funding Series,
(d) any date on which a new Series is issued, (e) an Optional Redemption Date,
and (f) any date on which any funds are withdrawn from the Pre-Funding Account.
“Revolving Period” shall mean the period beginning at the close of business on
the Closing Date and ending on the earlier of (a) the Commitment Termination
Date and (b) the close of business on the day immediately preceding the day the
Early Redemption Period commences; provided, however, that the Revolving Period
shall be temporarily suspended for the duration of any Limited Redemption
Period.
“Senior Facility” shall mean any Series of Notes which is issued by the Issuer
to finance the purchase of Receivables which the Transferor has certified
satisfies the requirements set forth on Exhibit D to the Class A Purchase
Agreement; provided that no more than one Series of Notes which constitutes a
Senior Facility may be outstanding at one time.
“Series 2017-One” shall mean the Series of Notes the terms of which are
specified in this Supplement.
“Series 2017-One Allocable Defaulted Amount” shall mean the Series Allocable
Defaulted Amount with respect to Series 2017-One.
“Series 2017-One Allocable Finance Charge Collections” shall mean the Series
Allocable Finance Charge Collections with respect to Series 2017-One.
“Series 2017-One Allocable Principal Collections” shall mean the Series
Allocable Principal Collections with respect to Series 2017-One.
“Series 2017-One Allocation Percentage” shall mean the Series Allocation
Percentage with respect to Series 2017-One.
“Series 2017-One Distribution Account” shall have the meaning set forth in
subsection 4.09(a).
“Series 2017-One Monthly Fees” shall mean, with respect to any Distribution
Date, the amounts determined pursuant to subsection 4.05(a)(i) and subsection
4.05(a)(xii)
“Series 2017-One Monthly Interest” shall mean the amounts determined pursuant to
subsections 4.02(a) through (f).
“Series 2017-One Note” shall mean a Class A Note or a Class B Note.
“Series 2017-One Noteholder” shall mean a Class A Noteholder or a Class B
Noteholder.
“Series Allocation Amount” shall mean, for Series 2017-One, the total amount of
any Note Principal Balance Increases minus the total amount of all Limited
Redemption Amounts or Optional Redemption Amounts paid on the Class A Notes,
minus the Pre-Funding Allocation Adjustment; provided, however, that if Series
2017-One is paired with a Paired Series as provided in Section 9.07, then the
Series Allocation Amount shall mean the total amount of any Note Principal
Balance Increases minus (but only for purposes of the definition of the Series
Adjusted Allocation Amount and the Trust Adjusted Allocation Amount used in the
definition of Series 2017-One Allocable Finance Charge Collections, Series
2017-One Allocable Defaulted Amount and Floating Allocation Percentage (but only
to the extent the definition of


13

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Floating Allocation Percentage is used in the definitions of Series Finance
Charge Collections and Series Default Amount)) the total amount of principal
payments made on the Series 2017-One Notes; provided, further, however, that if
Series 2017-One is paired with a Paired Series as provided in Section 9.07 and
if an Early Redemption Event (as such term is defined in the Indenture) occurs
with respect to the Paired Series, the Issuer may, by written notice to the
Indenture Trustee and the Servicer, reduce the Series Allocation Amount (for all
purposes of this Supplement, the Indenture and the Transfer and Servicing
Agreement) to a lower amount provided that such amount is not less than the
greater of (I) the total amount of all Note Principal Balance Increases minus
the total amount of principal payments made on the Series 2017-Notes and (II)
the Series Allocation Amount (as such term is defined in the Indenture) for such
Paired Series.
“Series Adjusted Allocation Amount” shall have the meaning specified in the
Transfer and Servicing Agreement.
“Series Allocation Percentage” shall have the meaning specified in the Transfer
and Servicing Agreement.
“Series Default Amount” shall mean, with respect to any Monthly Period, an
amount equal to the product of (a) the Series 2017-One Allocable Defaulted
Amount for the related Monthly Period and (b) the Floating Allocation Percentage
for such Monthly Period.
“Series Required Transferor Amount” shall mean an amount equal to 0% of the
Allocation Amount.
“Services Fees” shall have the meaning specified in the Class A Purchase
Agreement.
“Servicing Fee” shall have the meaning set forth in Schedule 1.
“Special Payment Date” shall mean each Distribution Date with respect to any
Redemption Period or Limited Redemption Period.
“Stapled Transfer” shall have the meaning set forth in Section 9.04(g).
“Stated Maturity Date” shall mean the date which is five years from the Closing
Date.
“Subordinated Principal Collections” shall have the meaning specified in
subsection 4.01(c)(ii)(1).
“Target Proceeds Amount” shall have the meaning specified in the Class A
Purchase Agreement.
“Tax Opinion” means, with respect to any action, an Opinion of Counsel to the
effect that, for United States federal income tax purposes, (a) such action will
not adversely affect the tax characterization as debt of any Series or Class of
Notes Outstanding that were characterized as debt at the time of their issuance,
(b) such action will not cause the Issuer to be treated as an association (or
publicly traded partnership) taxable as a corporation and (c) such action will
not cause or constitute an event in which gain or loss would be recognized by
any Holder of any such Notes.
“Three-Month Charge-Off Ratio” shall mean, for any Monthly Period on and after
the third full Monthly Period after the Initial Funding Date, the average of the
Charge-Off Ratios for such Monthly Period and the two immediately preceding
Monthly Periods.


14

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




“Three-Month Delinquency Ratio” shall mean, for any Monthly Period on and after
the third full Monthly Period after the Initial Funding Date, the average of the
Delinquency Ratios for such Monthly Period and the two immediately preceding
Monthly Periods.
“Three-Month Excess Spread Percentage” shall mean, for any Monthly Period on and
after the third full Monthly Period after the Initial Funding Date, the average
of the Excess Spread Percentages for such Monthly Period and the two immediately
preceding Monthly Periods.
“Transaction Documents” shall have the meaning set forth in the Class A Purchase
Agreement.
“Transaction Party” shall mean any of the Seller, the Transferor, the Issuer and
the Servicer.
“Transferor Percentage” shall mean 100% minus (a) the Floating Allocation
Percentage, when used as of any date with respect to Defaulted Receivables or
with respect to Collections of Finance Charge Receivables or (b) the
Fixed/Floating Allocation Percentage, when used as of any date with respect to
Collections of Principal Receivables.
(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Supplement shall refer to this Supplement as a whole and not
to any particular provision of this Supplement; references to any Article,
subsection, Section or Exhibit are references to Articles, subsections, Sections
and Exhibits in or to this Supplement unless otherwise specified; and the term
“including” means “including without limitation.”
ARTICLE III
Fees
Section 3.01.    Servicing Compensation; Marketing Fee.
(a)    Servicing Fee. The share of the Servicing Fee allocable to the Series
2017-One Noteholders with respect to any Distribution Date (the “Monthly
Servicing Fee”) shall mean (i) so long as no other Series other than the Senior
Facility is outstanding, an amount equal to (A) the product of (x) the Servicing
Fee for the most recent Monthly Period preceding such Distribution Date times
(y) the Floating Allocation Percentage minus (B) the portion of the Servicing
Fee paid or payable pursuant to the Senior Facility for such Monthly Period, and
(ii) otherwise, an amount equal to the product of (1) the Floating Allocation
Percentage, (2) the Series 2017-One Allocation Percentage and (3) the Servicing
Fee for the most recent Monthly Period preceding such Distribution Date. The
remainder of the Servicing Fee, if any, shall be paid by the Issuer or the
holders of the Transferor Certificate and the Noteholders of other Series (as
provided in the Transfer and Servicing Agreement and the related Supplements)
and in no event shall the Indenture Trustee or the Series 2017-One Noteholders
be liable for the share of the Servicing Fee to be paid by the Issuer or the
holders of the Transferor Certificate or the Noteholders of any other Series.
(b)    Marketing Fee. The share of the Marketing Fee allocable to the Series
2017-One Noteholders with respect to any Distribution Date (the “Monthly
Marketing Fee”) shall mean (i) so long as no other Series other than the Senior
Facility is outstanding, an amount equal to (A) the product of (x) the Marketing
Fee for the most recent Monthly Period preceding such Distribution Date times
(y) the Floating Allocation Percentage minus (B) the portion of the Marketing
Fee paid or payable pursuant to the Senior Facility for such Monthly Period, and
(ii) otherwise, an amount equal to the product of (1) the Floating Allocation
Percentage, (2) the Series 2017-One Allocation Percentage and (3) the Marketing
Fee


15

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




for the most recent Monthly Period preceding such Distribution Date. The
remainder of the Marketing Fee, if any, shall be paid by the Issuer or the
holders of the Transferor Certificate and the Noteholders of other Series (as
provided in the Transfer and Servicing Agreement and the related Supplements)
and in no event shall the Indenture Trustee or the Series 2017-One Noteholders
be liable for the share of the Marketing Fee to be paid by the Issuer or the
holders of the Transferor Certificate or the Noteholders of any other Series.
(c)    Backup Servicing Fee. The share of the Backup Servicing Fee allocable to
the Series 2017-One Noteholders with respect to any Distribution Date (the
“Monthly Backup Servicing Fee”) shall mean (i) so long as no other Series other
than the Senior Facility is outstanding, an amount equal to (A) the product of
(x) the Backup Servicing Fee for the most recent Monthly Period preceding such
Distribution Date times (y) the Floating Allocation Percentage minus (B) the
portion of the Backup Servicing Fee paid or payable pursuant to the Senior
Facility for such Monthly Period, and (ii) otherwise, an amount equal to the
product of (1) the Floating Allocation Percentage, (2) the Series 2017-One
Allocation Percentage and (3) the Backup Servicing Fee for the most recent
Monthly Period preceding such Distribution Date. The remainder of the Backup
Servicing Fee, if any, shall be paid by the Issuer or the holders of the
Transferor Certificate and the Noteholders of other Series (as provided in the
Transfer and Servicing Agreement and the related Supplements) and in no event
shall the Indenture Trustee or the Series 2017-One Noteholders be liable for the
share of the Backup Servicing Fee to be paid by the Issuer or the holders of the
Transferor Certificate or the Noteholders of any other Series.
ARTICLE IV
Rights of Series 2017-One Noteholders and
Allocation and Application of Collections
Section 4.01.    Collections and Allocations.
(a)    Allocations. Collections of Finance Charge Receivables and Principal
Receivables and Defaulted Receivables allocated to Series 2017-One pursuant to
Section 4.01 of the Transfer and Servicing Agreement shall be allocated and
distributed as set forth in this Article.
(b)     Payments to the Issuer. Servicer shall on any Business Day requested by
the Issuer on which the Collection Release Conditions are satisfied, withdraw
from the Collection Account and pay to the Issuer for application as provided in
the Trust Agreement the following amounts:
(i)    an amount equal to the Transferor Percentage for the related Monthly
Period of Series 2017-One Allocable Finance Charge Collections deposited in the
Collection Account; and
(ii)    an amount equal to the Transferor Percentage for the related Monthly
Period of Series 2017-One Allocable Principal Collections deposited in the
Collection Account, but only if the Transferor Amount (determined after giving
effect to any Principal Receivables transferred to the Issuer on such date)
exceeds zero.
The withdrawals to be made from the Collection Account pursuant to this
subsection 4.01(b) do not apply to deposits into the Collection Account that do
not represent Collections, including payment for the reassignment of the
Receivables pursuant to Section 2.04(c) or Section 2.05 of the Transfer and
Servicing Agreement, payment of the purchase price for the Series 2017-One Notes
pursuant to Section 8.01 of the Transfer and Servicing Agreement, payment of the
Redemption Amount for the


16

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Series 2017-One Notes pursuant to Section 7.01 or Section 8.01 of this
Supplement and proceeds from the sale, disposition or liquidation of Receivables
pursuant to Section 5.05 of the Indenture.
In the event that a Net Eligible Receivables Balance Deficiency exists on any
Business Day, the Servicer shall direct the Indenture Trustee in writing to
withdraw from the Collection Account an amount equal to the lesser of (x) such
Net Eligible Receivables Balance Deficiency and (y) the amount calculated in
clause (ii) above, and distribute such amount pro rata to the Class A
Noteholders, in reduction of the Class A Note Principal Balance.
(c)    Allocations of Collections to the Series 2017-One Noteholders.
(i) Allocations of Finance Charge Receivables. The Servicer shall, prior to the
close of business on any Deposit Date, allocate to Series 2017-One and retain in
the Collection Account for application as provided herein an amount equal to the
product of (A) the Floating Allocation Percentage, (B) the Series 2017-One
Allocation Percentage, and (C) the aggregate amount of Collections of Finance
Charge Receivables received by the Servicer and deposited to the Collection
Account with respect to such Deposit Date.
(ii) Allocations of Principal Receivables. The Servicer shall allocate to Series
2017-One the following amounts as set forth below:
1.    Allocations During the Revolving Period. With respect to any Deposit Date
during the Revolving Period, (A) an amount equal to the product of (I) the Class
B Subordination Percentage and (II) the Fixed/Floating Allocation Percentage and
(III) the Series 2017-One Allocation Percentage and (IV) the aggregate amount of
Collections of Principal Receivables deposited in the Collection Account with
respect to such Deposit Date (for any such Deposit Date, the “Subordinated
Principal Collections”), shall be allocated to the Series 2017-One Noteholders
and retained in the Collection Account until applied as provided herein; and (B)
an amount equal to the product of (I) 100% minus the Class B Subordination
Percentage and (II) the Fixed/Floating Allocation Percentage and (III) the
Series 2017-One Allocation Percentage and (IV) the aggregate amount of
Collections of Principal Receivables deposited in the Collection Account on such
Deposit Date (along with the Subordinated Principal Collections specified in
clause (A) above, if applicable) shall be paid to the Issuer for application as
provided in the Trust Agreement, but only if the Collection Release Conditions
are satisfied and the Transferor Amount on such date is greater than the
Required Transferor Amount (after giving effect to all principal Receivables
transferred to the Issuer on such day) and otherwise shall be deposited in the
Special Funding Account.
2.    Allocations During the Limited Redemption Period. With respect to any
Deposit Date during the Limited Redemption Period, an amount equal to the
product of (I) the Fixed/Floating Allocation Percentage and (II) the Series
2017-One Allocation Percentage and (III) the aggregate amount of Collections of
Principal Receivables deposited to the Collection Account with respect to such
Deposit Date (such product for any such date, a “Percentage Allocation”) shall
be allocated to the Series 2017-One Noteholders and retained in the Collection
Account until applied as provided herein; provided that if the sum of such
Percentage Allocation and all preceding Percentage Allocations for the same
Monthly Period exceeds the Limited Redemption Amount for the related
Distribution Date, then such excess shall not be treated as a Percentage
Allocation and shall be paid to the Issuer for application as provided in the
Trust Agreement but only if the Collection Release


17

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Conditions are satisfied and the Transferor Amount on such Deposit Date is
greater than the Required Transferor Amount (after giving effect to all
principal Receivables transferred to the Issuer on such day) and otherwise shall
be deposited in the Special Funding Account.
3.    Allocations During a Redemption Period. With respect to any Deposit Date
during a Redemption Period, an amount equal to the product of (I) the
Fixed/Floating Allocation Percentage and (II) the Series 2017-One Allocation
Percentage and (III) the aggregate amount of Collections of Principal
Receivables deposited to the Collection Account with respect to such Deposit
Date shall be allocated to the Series 2017-One Noteholders and retained in the
Collection Account until applied as provided herein; provided that after the
date on which an amount of such Collections equal to the Note Principal Balance
plus the Target Proceeds Amount and all other Class A Costs has been deposited
into the Collection Account and allocated to Series 2017-One Noteholders, any
amounts in excess of such amounts shall be paid to the Issuer for application as
provided in the Trust Agreement but only if the Transferor Amount on such
Deposit Date is greater than the Required Transferor Amount (after giving effect
to all principal Receivables transferred to the Issuer on such day) and
otherwise shall be deposited in the Special Funding Account.
(d)    Daily Deposit of Collections. Notwithstanding any provision of any
Transaction Document to the contrary, including Section 4.01 of the Transfer and
Servicing Agreement, the Servicer shall deposit all Collections into the
Collection Account no later than the second (2nd) Business Day following the
Date of Processing. Subject to the satisfaction of the Collection Release
Conditions, the Servicer shall, with respect to each Business Day in a Monthly
Period, release Collections of Principal Receivables on deposit in the
Collection Account on such Business Day allocated to Series 2017-One in the
following order of priority: to the extent the Account Owner has not been paid,
in accordance with the applicable Receivable Sales Agreement, amounts due to the
Account Owner with respect to the purchase price of newly created Principal
Receivables that have been transferred to the Issuer or the Transferor and
adjustments thereto in accordance with the provisions of the applicable
Receivable Sales Agreement, to the Account Owner, and otherwise to the
Transferor, an amount equal to the sum of (A) the amount of all newly created
Principal Receivables which are required to be purchased by the Issuer on such
Business Day plus (B) any adjustments to the purchase price of Principal
Receivables which are required to be paid by the Issuer on such Business Day
plus (C) the amount of all Principal Receivables created on a prior Business Day
during such Monthly Period the purchase price of which was not paid by the
Issuer on a prior Business Day pursuant to this Section 4.01 or pursuant to the
funding of an Increase Amount and for which the Transferor has not received
payment of the purchase price thereof.
Notwithstanding any provision to the contrary herein, amounts on deposit in the
Collection Account shall be released to the Transferor or the Account Owner
under this Section 4.01(d) only during the Revolving Period.
Section 4.02.    Determination of Monthly Interest.
(a)    The amount of monthly interest distributable from the Collection Account
with respect to the Class A-1 Notes on any Distribution Date (“Class A-1 Monthly
Interest”) shall be an amount equal to the sum of the Class A-1 Daily Interest
for each day in such Interest Period. The amount of interest (the “Class A-1
Daily Interest”) allocable to the Class A-1 Notes with respect to any day
falling in any Interest Period shall be an amount equal to the product of (i)
the Class A-1 Note Rate for that Interest Period, (ii) a fraction the numerator
of which is 1 and the denominator of which is 360 and (iii) the Class A-1 Note
Principal Balance as of the close of business on such day.


18

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-1 Interest Shortfall”), of (x) the
Class A-1 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-1 Monthly Interest
on such Distribution Date. If the Class A-1 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-1 Interest Shortfall is fully paid, an additional amount
(“Class A-1 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 360, times (B) the Class A-1 Note Rate
and (ii) such Class A-1 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-1 Notes) shall be payable as provided herein with
respect to the Class A-1 Notes. Notwithstanding anything to the contrary herein,
Class A-1 Additional Interest shall be payable or distributed on the Class A-1
Notes only to the extent permitted by applicable law.
(b)    The amount of monthly interest distributable from the Collection Account
with respect to the Class A-2 Notes on any Distribution Date (“Class A-2 Monthly
Interest”) shall be an amount equal to the sum of the Class A-2 Daily Interest
for each day in such Interest Period. The amount of interest (the “Class A-2
Daily Interest”) allocable to the Class A-2 Notes with respect to any day
falling in any Interest Period shall be an amount equal to the product of (i)
the Class A-2 Note Rate for that Interest Period, (ii) a fraction the numerator
of which is 1 and the denominator of which is 360 and (iii) the Class A-2 Note
Principal Balance as of the close of business on such day.
On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-2 Interest Shortfall”), of (x) the
Class A-2 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-2 Monthly Interest
on such Distribution Date. If the Class A-2 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-2 Interest Shortfall is fully paid, an additional amount
(“Class A-2 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 360, times (B) the Class A-2 Note Rate
and (ii) such Class A-2 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-2 Notes) shall be payable as provided herein with
respect to the Class A-2 Notes. Notwithstanding anything to the contrary herein,
Class A-2 Additional Interest shall be payable or distributed on the Class A-2
Notes only to the extent permitted by applicable law.
(c)    The amount of monthly interest distributable from the Collection Account
with respect to the Class A-3 Notes on any Distribution Date (“Class A-3 Monthly
Interest”) shall be an amount equal to the sum of the Class A-3 Daily Interest
for each day in such Interest Period. The amount of interest (the “Class A-3
Daily Interest”) allocable to the Class A-3 Notes with respect to any day
falling in any Interest Period shall be an amount equal to the product of (i)
the Class A-3 Note Rate for that Interest Period, (ii) a fraction the numerator
of which is 1 and the denominator of which is 360 and (iii) the Class A-3 Note
Principal Balance as of the close of business on such day.
On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-3 Interest Shortfall”), of (x) the
Class A-3 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-3 Monthly Interest
on such Distribution Date. If the Class A-3 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-3 Interest Shortfall is fully paid, an additional amount
(“Class A-3 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 360, times (B) the Class A-3 Note Rate
and (ii) such Class A-3 Interest Shortfall


19

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




(or the portion thereof which has not been paid on the Class A-3 Notes) shall be
payable as provided herein with respect to the Class A-3 Notes. Notwithstanding
anything to the contrary herein, Class A-3 Additional Interest shall be payable
or distributed on the Class A-3 Notes only to the extent permitted by applicable
law.
(d)    The amount of monthly interest distributable from the Collection Account
with respect to the Class A-4 Notes on any Distribution Date (“Class A-4 Monthly
Interest”) shall be an amount equal to the sum of the Class A-4 Daily Interest
for each day in such Interest Period. The amount of interest (the “Class A-4
Daily Interest”) allocable to the Class A-4 Notes with respect to any day
falling in any Interest Period shall be an amount equal to the product of (i)
the Class A-4 Note Rate for that Interest Period, (ii) a fraction the numerator
of which is 1 and the denominator of which is 360 and (iii) the Class A-4 Note
Principal Balance as of the close of business on such day.
On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-4 Interest Shortfall”), of (x) the
Class A-4 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-4 Monthly Interest
on such Distribution Date. If the Class A-4 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-4 Interest Shortfall is fully paid, an additional amount
(“Class A-4 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 360, times (B) the Class A-4 Note Rate
and (ii) such Class A-4 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-4 Notes) shall be payable as provided herein with
respect to the Class A-4 Notes. Notwithstanding anything to the contrary herein,
Class A-4 Additional Interest shall be payable or distributed on the Class A-4
Notes only to the extent permitted by applicable law.
(e)    The amount of monthly interest distributable from the Collection Account
with respect to the Class A-5 Notes on any Distribution Date (“Class A-5 Monthly
Interest”) shall be an amount equal to the sum of the Class A-5 Daily Interest
for each day in such Interest Period. The amount of interest (the “Class A-5
Daily Interest”) allocable to the Class A-5 Notes with respect to any day
falling in any Interest Period shall be an amount equal to the product of (i)
the Class A-5 Note Rate for that Interest Period, (ii) a fraction the numerator
of which is 1 and the denominator of which is 360 and (iii) the Class A-5 Note
Principal Balance as of the close of business on such day.
On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class A-5 Interest Shortfall”), of (x) the
Class A-5 Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class A-5 Monthly Interest
on such Distribution Date. If the Class A-5 Interest Shortfall with respect to
any Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class A-5 Interest Shortfall is fully paid, an additional amount
(“Class A-5 Additional Interest”) equal to the product of (i) (A) a fraction,
the numerator of which is the actual number of days in the related Interest
Period and the denominator of which is 360, times (B) the Class A-5 Note Rate
and (ii) such Class A-5 Interest Shortfall (or the portion thereof which has not
been paid on the Class A-5 Notes) shall be payable as provided herein with
respect to the Class A-5 Notes. Notwithstanding anything to the contrary herein,
Class A-5 Additional Interest shall be payable or distributed on the Class A-5
Notes only to the extent permitted by applicable law.
(f)    The amount of monthly interest distributable from the Collection Account
with respect to the Class B Notes on any Distribution Date (“Class B Monthly
Interest”) shall be an amount equal to the sum of the Class B Daily Interest for
each day in such Interest Period. The amount of interest


20

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




(the “Class B Daily Interest”) allocable to the Class B Notes with respect to
any day falling in any Interest Period shall be an amount equal to the product
of (i) the Class B Note Rate for that Interest Period, (ii) a fraction the
numerator of which is 1 and the denominator of which is 360 and (iii) the
Class B Note Principal Balance as of the close of business on such day.
On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class B Interest Shortfall”), of (x) the
Class B Monthly Interest for such Distribution Date over (y) the aggregate
amount of funds allocated and available to pay such Class B Monthly Interest on
such Distribution Date. If the Class B Interest Shortfall with respect to any
Distribution Date is greater than zero, on each subsequent Distribution Date
until such Class B Interest Shortfall is fully paid, an additional amount
(“Class B Additional Interest”) equal to the product of (i) (A) a fraction, the
numerator of which is the actual number of days in the related Interest Period
and the denominator of which is 360, times (B) the Class B Note Rate and (ii)
such Class B Interest Shortfall (or the portion thereof which has not been paid
on the Class B Notes) shall be payable as provided herein with respect to the
Class B Notes. Notwithstanding anything to the contrary herein, Class B
Additional Interest shall be payable or distributed on the Class B Notes only to
the extent permitted by applicable law.
Section 4.03.    Limited Redemption; Optional Redemption.
(a)    The Issuer may from time to time at its sole discretion, unless an Early
Redemption Event shall have occurred prior thereto, suspend the Revolving Period
and cause a Limited Redemption Period to commence for one or more Monthly
Periods by delivering to the Servicer, the Indenture Trustee and the Agent
written notice at least five (5) Business Days prior to the first day of the
Monthly Period in which such Limited Redemption Period is scheduled to commence,
which notice shall specify the initial Limited Redemption Amount for such
Limited Redemption Period; provided further that the Issuer may not cause a
Limited Redemption Period to commence unless, in the reasonable belief of the
Issuer, such Limited Redemption Period would not result in the occurrence of an
Early Redemption Event.
(b)    On any Business Day during the Revolving Period, the Issuer may cause the
Servicer to provide written notice to the Indenture Trustee, the Agent and the
Series 2017-One Noteholders (an “Optional Redemption Notice”) at least two
Business Days prior to any Business Day (the “Optional Redemption Date”) stating
its intention to cause a full or partial redemption of the Series 2017-One Notes
on the Optional Redemption Date in the amount (the “Optional Redemption Amount”)
set forth on such Optional Redemption Notice. The Optional Redemption Amount
shall be paid from any Available Principal Collections on deposit in the
Collection Account, from the proceeds of the issuance of one or more new Series
of Notes issued substantially contemporaneously with such full redemption, or
from any other monies available to the Issuer or the Transferor including the
proceeds of a Senior Facility (or any combination of the above). On the Optional
Redemption Date the Servicer shall pay (x) the Optional Redemption Amount with
respect to the Class A Notes to the Agent for the benefit of the Class A
Noteholders, and (y) the Optional Redemption Amount with respect to the Class B
Notes to the Class B Noteholders, as applicable.
(c)    Any Limited Redemption Amount or Optional Redemption Amount with respect
to Class A Notes shall be applied as repayments of principal of the Class A
Notes in accordance with Section 2.2(c) of the Class A Purchase Agreement. In
connection with each Limited Redemption or Optional Redemption, all Series
2017-One Monthly Interest on such repaid principal amounts, and all other
amounts (including any accrued but unpaid Services Fees and Target Proceeds
Amount) due in respect of such repayments under any Transaction Document, shall
be paid at the time the related Limited Redemption Amount or Optional Redemption
Amount is paid.


21

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Section 4.04.    Class A Required Amounts.
(a)    With respect to each Distribution Date, on the related Determination
Date, the Servicer shall determine the amount (the “Class A-1 Required Amount”),
if any, by which (x) the amount required pursuant to subsections 4.05(a)(i) and
4.05(a)(iii) for such Distribution Date exceeds (y) the Available Finance Charge
Collections for such Distribution Date available to fund such amount. In the
event that the Class A-1 Required Amount for such Distribution Date is greater
than zero, the Servicer shall give written notice to the Indenture Trustee of
such Class A-1 Required Amount on the date of computation.
(b)    With respect to each Distribution Date, on the related Determination
Date, the Servicer shall determine the amount (the “Class A-2 Required Amount”),
if any, by which (x) the amount required pursuant to subsection 4.05(a)(iv) for
such Distribution Date exceeds (y) the Available Finance Charge Collections for
such Distribution Date available to fund such amount. In the event that the
Class A-2 Required Amount for such Distribution Date is greater than zero, the
Servicer shall give written notice to the Indenture Trustee of such Class A-2
Required Amount on the date of computation.
(c)    With respect to each Distribution Date, on the related Determination
Date, the Servicer shall determine the amount (the “Class A-3 Required Amount”),
if any, by which (x) the amount required pursuant to subsection 4.05(a)(v) for
such Distribution Date exceeds (y) the Available Finance Charge Collections for
such Distribution Date available to fund such amount. In the event that the
Class A-3 Required Amount for such Distribution Date is greater than zero, the
Servicer shall give written notice to the Indenture Trustee of such Class A-3
Required Amount on the date of computation.
(d)    With respect to each Distribution Date, on the related Determination
Date, the Servicer shall determine the amount (the “Class A-4 Required Amount”),
if any, by which (x) the amount required pursuant to subsection 4.05(a)(vi) for
such Distribution Date exceeds (y) the Available Finance Charge Collections for
such Distribution Date available to fund such amount. In the event that the
Class A-4 Required Amount for such Distribution Date is greater than zero, the
Servicer shall give written notice to the Indenture Trustee of such Class A-4
Required Amount on the date of computation.
(e)    With respect to each Distribution Date, on the related Determination
Date, the Servicer shall determine the amount (the “Class A-5 Required Amount”),
if any, by which (x) the amount required pursuant to subsection 4.05(a)(vii) for
such Distribution Date exceeds (y) the Available Finance Charge Collections for
such Distribution Date available to fund such amount. In the event that the
Class A-5 Required Amount for such Distribution Date is greater than zero, the
Servicer shall give written notice to the Indenture Trustee of such Class A-5
Required Amount on the date of computation.
Section 4.05.    Application of Available Funds and Available Principal
Collections. The Servicer shall apply, or shall cause the Indenture Trustee to
apply by written instruction to the Indenture Trustee pursuant to the Monthly
Servicing Certificate, on each Distribution Date, Available Funds and Available
Principal Collections on deposit in the Collection Account with respect to such
Distribution Date to make the following distributions:
(a)    On each Distribution Date, an amount equal to the Available Funds with
respect to such Distribution Date will be distributed in the following priority:
(i)    an amount equal to the sum of the Monthly Servicing Fee, the Program
Fees, the Capped Program Expenses and the Monthly Backup Servicing Fee, if any,
for the related Distribution Date plus the sum of the amount of any Monthly
Servicing Fee, the Program Fees, the


22

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Capped Program Expenses and any Monthly Backup Servicing Fee previously due but
not distributed to the Servicer, the Owner Trustee, the Indenture Trustee or the
Backup Servicer, if any respectively, on a prior Distribution Date, shall be
distributed pro rata to the Servicer, the Owner Trustee, the Indenture Trustee
and the Backup Servicer, if any;
(ii)    if and for so long as any Senior Facility remains outstanding, any
amounts payable pursuant to such Senior Facility shall first be distributed in
accordance with the terms of such Senior Facility;
(iii)    an amount equal to Class A-1 Monthly Interest for the related
Distribution Date plus an amount equal to any Class A-1 Interest Shortfall not
distributed on a prior Distribution Date plus the amount of any Class A-1
Additional Interest for such Distribution Date plus any Class A-1 Additional
Interest previously due but not distributed to Class A-1 Noteholders on a prior
Distribution Date, shall be distributed to the Class A-1 Noteholders;
(iv)    an amount equal to Class A-2 Monthly Interest for the related
Distribution Date plus an amount equal to any Class A-2 Interest Shortfall not
distributed on a prior Distribution Date plus the amount of any Class A-2
Additional Interest for such Distribution Date plus any Class A-2 Additional
Interest previously due but not distributed to Class A-2 Noteholders on a prior
Distribution Date, shall be distributed to the Class A-2 Noteholders;
(v)    an amount equal to Class A-3 Monthly Interest for the related
Distribution Date plus an amount equal to any Class A-3 Interest Shortfall not
distributed on a prior Distribution Date plus the amount of any Class A-3
Additional Interest for such Distribution Date plus any Class A-3 Additional
Interest previously due but not distributed to Class A-3 Noteholders on a prior
Distribution Date, shall be distributed to the Class A-3 Noteholders;
(vi)    an amount equal to Class A-4 Monthly Interest for the related
Distribution Date plus an amount equal to any Class A-4 Interest Shortfall not
distributed on a prior Distribution Date plus the amount of any Class A-4
Additional Interest for such Distribution Date plus any Class A-4 Additional
Interest previously due but not distributed to Class A-4 Noteholders on a prior
Distribution Date, shall be distributed to the Class A-4 Noteholders;
(vii)    an amount equal to Class A-5 Monthly Interest for the related
Distribution Date plus an amount equal to any Class A-5 Interest Shortfall not
distributed on a prior Distribution Date plus the amount of any Class A-5
Additional Interest for such Distribution Date plus any Class A-5 Additional
Interest previously due but not distributed to Class A-5 Noteholders on a prior
Distribution Date, shall be distributed to the Class A-5 Noteholders;
(viii)    an amount equal to the Services Fees, Target Proceeds Amount and Class
A Costs accrued for or otherwise due on such Distribution Date plus any Services
Fees, Target Proceeds Amount and Class A Costs previously due but not
distributed to the Agent on a prior Distribution Date shall be distributed to
the Paying Agent for distribution to the Agent;
(ix)    an amount equal to the Series Default Amount for such Distribution Date
shall be treated as a portion of Available Principal Collections for such
Distribution Date;
(x)    an amount equal to the aggregate amount of Reduction Amounts and
Reallocated Principal Collections that under Section 4.07 were used to fund the
Class A-1 Required Amount, the Class A-2 Required Amount, the Class A-3 Required
Amount, the Class A-4


23

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Required Amount or the Class A-5 Required Amount which have not been previously
reimbursed shall be treated as a portion of Available Principal Collections for
such Distribution Date;
(xi)    if an Early Redemption Event has occurred on or prior to such
Distribution Date, an amount up to the Class A Note Principal Balance on such
Distribution Date shall be treated as a portion of Available Principal
Collections for such Distribution Date;
(xii)    an amount equal to the Monthly Marketing Fee for such Distribution
Date, plus the amount of any Monthly Marketing Fee previously due but not
distributed to the Seller on a prior Distribution Date, shall be distributed to
the Seller;
(xiii)    an amount equal to Class B Monthly Interest for such Distribution
Date, plus the amount of any Class B Monthly Interest previously due but not
distributed to Class B Noteholders on a prior Distribution Date, shall be
distributed to the Paying Agent for payment to the Class B Noteholders;
(xiv)    an amount equal to the Program Expenses for such Distribution Date,
plus the amount of any Program Expenses previously due but not distributed to
the Owner Trustee or Indenture Trustee on a prior Distribution Date, shall be
distributed pro rata to the Owner Trustee and the Indenture Trustee;
(xv)    the balance of such Available Funds (“Excess Collections”) (A) prior to
the third (3rd) anniversary of the Closing Date, shall be distributed to the
Issuer and applied in accordance with the Trust Agreement, and (B) thereafter,
(x) to the extent any Class A Notes remain outstanding, an amount equal to 50%
of such Excess Collections, shall be distributed pro rata to the Class A
Noteholders in reduction of the Class A Note Principal Balance; and (y) the
balance of such Excess Collections, shall be distributed to the Issuer and
applied in accordance with the Trust Agreement.
(b)    On each Distribution Date with respect to the Revolving Period, an amount
equal to the Available Principal Collections deposited in the Collection Account
for the related Monthly Period shall be distributed in the following order of
priority:
(i)    if and for so long as any Senior Facility remains outstanding, any
amounts payable pursuant to such Senior Facility shall first be distributed in
accordance with the terms of such Senior Facility;
(ii)    an amount equal to the Net Eligible Receivables Balance Deficiency, if
any, shall be distributed pro rata to the Class A Noteholders in reduction of
the Class A Note Principal Balance;
(iii)    an amount, to the extent available, equal to the Target Proceeds
Amount, if any, shall be distributed to the Agent; and
(iv)    an amount equal to the balance, if any, of such Available Principal
Collections shall be distributed to the Transferor, but only if the Transferor
Amount is on such date is greater than the Required Transferor Amount (after
giving effect to all principal Receivables transferred to the Issuer on such
day) and otherwise shall be deposited in the Special Funding Account.
(c)    On each Distribution Date with respect to an Early Redemption Period, an
amount equal to the Available Principal Collections deposited in the Collection
Account for the related Monthly Period shall be distributed in the following
order of priority:


24

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




(i)    if and for so long as any Senior Facility remains outstanding, any
amounts payable pursuant to such Senior Facility shall first be distributed in
accordance with the terms of such Senior Facility;
(ii)    an amount, to the extent available, equal to the Class A-1 Note
Principal Balance shall be distributed to the Class A-1 Noteholders;
(iii)    for each Distribution Date beginning on the Distribution Date on which
the Class A-1 Notes have been paid in full, an amount, to the extent available,
equal to the Class A-2 Note Principal Balance shall be distributed to the Class
A-2 Noteholders;
(iv)    for each Distribution Date beginning on the Distribution Date on which
the Class A-2 Notes have been paid in full, an amount, to the extent available,
equal to the Class A-3 Note Principal Balance shall be distributed to the Class
A-3 Noteholders;
(v)    for each Distribution Date beginning on the Distribution Date on which
the Class A-3 Notes have been paid in full, an amount, to the extent available,
equal to the Class A-4 Note Principal Balance shall be distributed to the Class
A-4 Noteholders;
(vi)    for each Distribution Date beginning on the Distribution Date on which
the Class A-4 Notes have been paid in full, an amount, to the extent available,
equal to the Class A-5 Note Principal Balance shall be distributed to the Class
A-5 Noteholders;
(vii)    for each Distribution Date beginning on the Distribution Date on which
the Class A-5 Notes have been paid in full, an amount, to the extent available,
equal to the Class B Note Principal Balance shall be distributed to the Class B
Noteholders;
(viii)    an amount, to the extent available, equal to the Target Proceeds
Amount, if any, shall be distributed to the Agent; and
(ix)    for each Distribution Date beginning on the Distribution Date on which
the Class B Notes are paid in full, an amount equal to the balance, if any, of
such Available Principal Collections shall be distributed to the Transferor, but
only if the Transferor Amount is on such date is greater than the Required
Transferor Amount (after giving effect to all principal Receivables transferred
to the Issuer on such day) and otherwise shall be deposited in the Special
Funding Account.
(d)    On each Distribution Date with respect to the Limited Redemption Period,
an amount equal to the Available Principal Collections deposited in the
Collection Account for the related Monthly Period shall be distributed in the
following order of priority:
(i)    an amount equal to the Limited Redemption Amount shall be distributed to
the Noteholders in accordance with the priority set forth in the Limited
Redemption Notice;
(ii)    an amount, to the extent available, equal to the Target Proceeds Amount,
if any, shall be distributed to the Agent; and
(iii)    the balance of such Available Principal Collections shall be
distributed to the Transferor, but only if the Transferor Amount is on such date
is greater than the Required Transferor Amount (after giving effect to all
principal Receivables transferred to the Issuer on such day) and otherwise shall
be deposited in the Special Funding Account.


25

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Section 4.06.    Defaulted Amounts; Reduction Amounts.
On each Determination Date, the Servicer shall calculate the Series Default
Amount for the related Distribution Date. If, on any Distribution Date, the
Series Default Amount for the related Monthly Period exceeds the Available
Finance Charge Collections allocated and available for that purpose pursuant to
subsection 4.05(a)(ix) for such Distribution Date, the Allocation Amount (after
giving effect to any reductions for Reallocated Principal Collections that under
Section 4.07 were used to fund the Class A-1 Required Amount, the Class A-1
Required Amount, the Class A-2 Required Amount, Class A-3 Required Amount, the
Class A-4 Required Amount or the Class A-5 Required Amount on such Distribution
Date), will be reduced, subject to the succeeding sentence, by the amount of
such excess, but not by more than the Series Default Amount for such
Distribution Date (a “Reduction Amount”). In the event that such reduction would
cause the Allocation Amount to be a negative number, the Allocation Amount shall
be reduced to zero. Reduction Amounts shall thereafter be reimbursed and the
Allocation Amount increased (but not by an amount in excess of the aggregate
unreimbursed Reduction Amounts) on any Distribution Date by the amount of
Available Finance Charge Collections allocated and available for that purpose
pursuant to subsection 4.05(a)(x).
Section 4.07.    Reallocated Principal Collections.
(a)    On each Distribution Date, the Servicer shall apply, or shall direct the
Indenture Trustee to apply by written instruction to the Indenture Trustee
pursuant to the related Monthly Servicing Statement, Reallocated Principal
Collections with respect to such Distribution Date, to fund the Class A-1
Required Amount. On each Distribution Date, the Allocation Amount shall be
reduced by the amount of Reallocated Principal Collections used to fund the
Class A-1 Required Amount for such Distribution Date, but in any event the
Allocation Amount shall not be reduced by operation of this subsection 4.07(a)
to an amount less than the Class A-1 Note Principal Balance.
(b)    On each Distribution Date, the Servicer shall apply, or shall direct the
Indenture Trustee to apply by written instruction to the Indenture Trustee
pursuant to the Monthly Servicing Statement, Reallocated Principal Collections
with respect to such Distribution Date, to fund the Class A-2 Required Amount.
On each Distribution Date, the Allocation Amount shall be reduced by the amount
of Reallocated Principal Collections used to fund the Class A-2 Required Amount
for such Distribution Date, but in any event the Allocation Amount shall not be
reduced by operation of this subsection 4.07(b) to an amount less than the sum
of the Class A-1 Note Principal Balance and the Class A-2 Note Principal
Balance.
(c)    On each Distribution Date, the Servicer shall apply, or shall direct the
Indenture Trustee to apply by written instruction to the Indenture Trustee
pursuant to the Monthly Servicing Statement, Reallocated Principal Collections
with respect to such Distribution Date, to fund the Class A-3 Required Amount.
On each Distribution Date, the Allocation Amount shall be reduced by the amount
of Reallocated Principal Collections used to fund the Class A-3 Required Amount
for such Distribution Date, but in any event the Allocation Amount shall not be
reduced by operation of this subsection 4.07(c) to an amount less than the sum
of the Class A-1 Note Principal Balance, the Class A-2 Note Principal Balance
and the Class A-3 Note Principal Balance.
(d)    On each Distribution Date, the Servicer shall apply, or shall direct the
Indenture Trustee to apply by written instruction to the Indenture Trustee
pursuant to the Monthly Servicing Statement, Reallocated Principal Collections
with respect to such Distribution Date, to fund the Class A-4 Required Amount.
On each Distribution Date, the Allocation Amount shall be reduced by the amount
of Reallocated Principal Collections used to fund the Class A-4 Required Amount
for such Distribution Date,


26

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




but in any event the Allocation Amount shall not be reduced by operation of this
subsection 4.07(d) to an amount less than the sum of the Class A-1 Note
Principal Balance, the Class A-2 Note Principal Balance, the Class A-3 Note
Principal Balance and the Class A-4 Note Principal Balance.
(e)    On each Distribution Date, the Servicer shall apply, or shall direct the
Indenture Trustee to apply by written instruction to the Indenture Trustee
pursuant to the Monthly Servicing Statement, Reallocated Principal Collections
with respect to such Distribution Date, to fund the Class A-5 Required Amount.
On each Distribution Date, the Allocation Amount shall be reduced by the amount
of Reallocated Principal Collections used to fund the Class A-5 Required Amount
for such Distribution Date, but in any event the Allocation Amount shall not be
reduced by operation of this subsection 4.07(e) to an amount less than the sum
of the Class A-1 Note Principal Balance, the Class A-2 Note Principal Balance,
the Class A-3 Note Principal Balance, the Class A-4 Note Principal Balance and
the Class A-5 Note Principal Balance.
Section 4.08.    Principal Amount Increases.
(a)    The Class A-1 Noteholders agree, by acceptance of the Class A-1 Notes,
that the Issuer may from time to time, during the Revolving Period, request upon
ten (10) Business Days prior irrevocable written notice to each of the Indenture
Trustee, the Servicer and the Class A-1 Noteholders substantially in the form of
Exhibit A to the Class A Purchase Agreement that the Class A-1 Noteholders fund
increases in the outstanding principal balance of the Class A-1 Notes in the
specified amounts (each such amount, a “Class A-1 Note Principal Balance
Increase”); provided, however, that any applicable conditions and limits on
increases set forth in the Class A Purchase Agreement shall have been satisfied
or waived as provided therein. The Class A-1 Noteholders shall fund a Class A-1
Note Principal Balance Increase, upon payment, in same day funds, to the Issuer
of the amount of such Class A-1 Note Principal Balance Increase, in accordance
with the payment instructions specified in the notice delivered with respect to
such Class A-1 Note Principal Increase.
(b)    The Class A-2 Noteholders agree, by acceptance of the Class A-2 Notes,
that the Issuer may from time to time, during the Revolving Period, request upon
ten (10) Business Days prior irrevocable written notice to each of the Indenture
Trustee, the Servicer and the Class A-2 Noteholders substantially in the form of
Exhibit A to the Class A Purchase Agreement that the Class A-2 Noteholders fund
increases in the outstanding principal balance of the Class A-2 Notes in the
specified amounts (each such amount, a “Class A-2 Note Principal Balance
Increase”); provided, however, that any applicable conditions and limits on
increases set forth in the Class A Purchase Agreement shall have been satisfied
or waived as provided therein. The Class A-2 Noteholders shall fund a Class A-2
Note Principal Balance Increase, upon payment, in same day funds, to the Issuer
of the amount of such Class A-2 Note Principal Balance Increase, in accordance
with the payment instructions specified in the notice delivered with respect to
such Class A-2 Note Principal Increase.
(c)    The Class A-3 Noteholders agree, by acceptance of the Class A-3 Notes,
that the Issuer may from time to time, during the Revolving Period, request upon
ten (10) Business Days prior irrevocable written notice to each of the Indenture
Trustee, the Servicer and the Class A-3 Noteholders substantially in the form of
Exhibit A to the Class A Purchase Agreement that the Class A-3 Noteholders fund
increases in the outstanding principal balance of the Class A-3 Notes in the
specified amounts (each such amount, a “Class A-3 Note Principal Balance
Increase”); provided, however, that any applicable conditions and limits on
increases set forth in the Class A Purchase Agreement shall have been satisfied
or waived as provided therein. The Class A-3 Noteholders shall fund a Class A-3
Note Principal Balance Increase, upon payment, in same day funds, to the Issuer
of the amount of such Class A-3 Note Principal


27

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Balance Increase, in accordance with the payment instructions specified in the
notice delivered with respect to such Class A-3 Note Principal Increase.
(d)    The Class A-4 Noteholders agree, by acceptance of the Class A-4 Notes,
that the Issuer may from time to time, during the Revolving Period, request upon
ten (10) Business Days prior irrevocable written notice to each of the Indenture
Trustee, the Servicer and the Class A-4 Noteholders substantially in the form of
Exhibit A to the Class A Purchase Agreement that the Class A-4 Noteholders fund
increases in the outstanding principal balance of the Class A-4 Notes in the
specified amounts (each such amount, a “Class A-4 Note Principal Balance
Increase”); provided, however, that any applicable conditions and limits on
increases set forth in the Class A Purchase Agreement shall have been satisfied
or waived as provided therein. The Class A-4 Noteholders shall fund a Class A-4
Note Principal Balance Increase, upon payment, in same day funds, to the Issuer
of the amount of such Class A-4 Note Principal Balance Increase, in accordance
with the payment instructions specified in the notice delivered with respect to
such Class A-4 Note Principal Increase.
(e)    The Class A-5 Noteholders agree, by acceptance of the Class A-5 Notes,
that the Issuer may from time to time, during the Revolving Period, request upon
ten (10) Business Days prior irrevocable written notice to each of the Indenture
Trustee, the Servicer and the Class A-5 Noteholders substantially in the form of
Exhibit A to the Class A Purchase Agreement that the Class A-5 Noteholders fund
increases in the outstanding principal balance of the Class A-5 Notes in the
specified amounts (each such amount, a “Class A-5 Note Principal Balance
Increase”); provided, however, that any applicable conditions and limits on
increases set forth in the Class A Purchase Agreement shall have been satisfied
or waived as provided therein. The Class A-5 Noteholders shall fund a Class A-5
Note Principal Balance Increase, upon payment, in same day funds, to the Issuer
of the amount of such Class A-5 Note Principal Balance Increase, in accordance
with the payment instructions specified in the notice delivered with respect to
such Class A-5 Note Principal Increase.
(f)    The Class B Noteholders agree, by acceptance of the Class B Notes, that
the Issuer may from time to time, during the Revolving Period, request upon two
(2) Business Days prior irrevocable written notice to each of the Indenture
Trustee, the Servicer and the Class B Noteholders substantially in the form of
Exhibit D that the Class B Noteholders fund increases in the outstanding
principal balance of the Class B Notes in the specified amounts (each such
amount, a “Class B Note Principal Balance Increase”).
(g)    Other than as provided in the Class A Purchase Agreement, no decrease in
the outstanding principal balance of the Class A Notes pursuant to Section 4.03
shall limit the ability of the Issuer to increase the outstanding principal
balance of the Class A Notes pursuant to this Section 4.08.
Section 4.09.    Series 2017-One Distribution Account.
(a)    The Servicer shall establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Series 2017-One Noteholders, a Series Account
(the “Series 2017-One Distribution Account”) bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2017-One Noteholders. The Series 2017-One Distribution Account shall be
established and maintained with the Paying Agent on behalf of and in the name of
the Indenture Trustee. The Indenture Trustee shall possess all right, title and
interest in all funds on deposit from time to time in the Series 2017-One
Distribution Account and in all proceeds thereof. The Series 2017-One
Distribution Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Series 2017-One Noteholders. If at any
time the Series 2017-One Distribution Account ceases to be an Eligible Deposit
Account, the Indenture Trustee (or the Servicer on its behalf) shall within 10
Business Days (or


28

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




such longer period, not to exceed 30 calendar days, as to which the Series
2017-One Noteholders shall consent) establish a new Series 2017-One Distribution
Account meeting the conditions specified above as an Eligible Deposit Account,
and shall transfer any cash or any investments to such new Series 2017-One
Distribution Account.
(b)    On each Distribution Date, the Indenture Trustee, solely in accordance
with the Monthly Servicer Statement, shall withdraw from the Collection Account
and deposit into the Series 2017-One Distribution Account Collections of Finance
Charge Receivables and Principal Receivables allocated to Series 2017-One on
such Distribution Date for application pursuant to Section 4.05.
Section 4.10.    Pre-Funding Account.
(a)    The Servicer shall establish and maintain, in the name of the Indenture
Trustee, for the benefit of the Noteholders, an Eligible Deposit Account (the
“Pre-Funding Account”) bearing a designation clearly indicating that the funds
deposited therein are held for the benefit of the Class A Noteholders and the
Class B Noteholders. The Pre-Funding Account shall be established and maintained
with the Paying Agent on behalf of and in the name of the Indenture Trustee. The
Indenture Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Pre-Funding Account and in all proceeds
thereof. The Pre-Funding Account shall be under the sole dominion and control of
the Indenture Trustee for the benefit of the Class A Noteholders and the Class B
Noteholders. If at any time the Pre-Funding Account ceases to be an Eligible
Deposit Account, the Indenture Trustee (or the Servicer on its behalf) shall
within 10 Business Days (or such longer period if necessary, not to exceed 30
calendar days) establish a new Pre-Funding Account meeting the conditions
specified above as an Eligible Deposit Account, and shall transfer any cash or
any investments to such new Pre-Funding Account. The Indenture Trustee, at the
written direction of the Servicer, shall (i) make withdrawals from the
Pre-Funding Account from time to time for the purposes set forth in this
Supplement, and (ii) on a date on which a Note Principal Balance Increase
occurs, if directed to by the Servicer, make a deposit into the Pre-Funding
Account from the money received in payment of the purchase price for such Note
Principal Balance Increase in the amount specified by the Servicer, equal to the
least of (1) the sum of the Class A-1 Note Principal Balance Increase, the Class
A-2 Note Principal Balance Increase, the Class A-3 Note Principal Balance
Increase, the Class A-4 Note Principal Balance Increase, the Class A-5 Note
Principal Balance Increase, and the Class B Note Principal Balance Increase, (2)
the amount specified by the Servicer equal to the positive difference between
the Note Principal Balance and the Allocation Amount (after giving effect to
such Note Principal Balance Increase), and (3) an amount equal to the product of
(x) 0.10 and (y) the Note Principal Balance (after giving effect to such Note
Principal Balance Increase).
(b)    Funds on deposit in the Pre-Funding Account shall be invested at the
written direction of the Servicer by the Indenture Trustee in Eligible
Investments. In no event shall the Indenture Trustee be liable for the selection
of Eligible Investments or for investment losses incurred thereon, except with
respect to investments on which the institution acting as the Indenture Trustee
is an obligor. The Indenture Trustee shall have no liability in respect of
losses incurred as a result of the liquidation of any Eligible Investment prior
to its stated maturity or the failure of the Servicer to provide timely written
investment direction. The Indenture Trustee shall have no obligation to invest
or reinvest any amounts held hereunder in the absence of written investment
direction. Funds on deposit in the Pre-Funding Account on any Transfer Date,
after giving effect to any withdrawals from the Pre-Funding Account on such
Transfer Date, shall be invested in such investments that will mature so that
such funds will be available for withdrawal on or prior to the following
Transfer Date. The Indenture Trustee shall hold such Eligible Investments as
provided in Section 6.15 of the Indenture. No such Eligible Investment shall be
disposed of prior to its maturity; provided, however, that the Indenture Trustee
may sell, liquidate or dispose of any such Eligible Investment before its
maturity, at the written direction of the Servicer, if such


29

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




sale, liquidation or disposal would not result in a loss of all or part of the
principal portion of such Eligible Investment or if, prior to the maturity of
such Eligible Investment, a default occurs in the payment of principal, interest
or any other amount with respect to such Eligible Investment. On each
Distribution Date, all interest and earnings (net of losses and investment
expenses) accrued since the preceding Distribution Date on funds on deposit in
the Pre-Funding Account (“Pre-Funding Investments Proceeds”) shall be deposited
in the Collection Account and treated as a portion of Available Funds for that
Distribution Date. For purposes of determining the availability of funds or the
balance in the Pre-Funding Account for any reason under this Supplement, except
as otherwise provided in the preceding sentence, investment earnings on such
funds shall be deemed not to be available or on deposit.
(c)    On any Deposit Date in a Monthly Period during the Revolving Period, the
Servicer may withdraw from the Pre-Funding Account an amount not to exceed the
lesser of (1) the positive difference, if any, between (I) the Transferor Amount
and (II) the Required Transferor Amount, and (2) the amount on deposit in the
Pre-Funding Account, and pay such amount to the Issuer for application pursuant
to the Trust Agreement.
(d)    In the event that there are funds on deposit in the Pre-Funding Account
on the earlier to occur of (1) the first Distribution Date following the end of
the Revolving Period, and (2) the second Distribution Date following the date on
which the most recent Note Principal Balance Increase occurred, the Servicer
shall cause the Indenture Trustee to apply all amounts on deposit in the
Pre-Funding Account to the Paying Agent for pro rata payment of principal on the
Class A Notes and the Class B Notes. For the avoidance of doubt, the application
of any funds from the Pre-Funding Account to any payment of principal of Series
2017-One Notes shall be considered a prepayment of principal.
(e)    Notwithstanding anything to the contrary in any Transaction Document
related to the Senior Facility or otherwise, the funds on deposit in the
Pre-Funding Account shall not be available for any payment due under the Senior
Facility or any other Series except Series 2017-One.
ARTICLE V
Distributions and Reports to
Series 2017-One Noteholders
Section 5.01.    Distributions.
(a)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-1 Noteholder
(other than as provided in Section 10.02 of the Indenture) such amounts held by
the Paying Agent that are allocated and available on such Distribution Date to
pay interest on the Class A-1 Notes.
(b)    On each Special Payment Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-1 Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such amounts held by the Paying Agent that are allocated and
available on such date to pay principal of the Class A-1 Notes pursuant to this
Supplement up to a maximum amount on any such date equal to the Class A-1 Note
Principal Balance on such date.
(c)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-2 Noteholder
(other than as provided in


30

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Section 10.02 of the Indenture) such amounts held by the Paying Agent that are
allocated and available on such Distribution Date to pay interest on the Class
A-2 Notes.
(d)    On each Special Payment Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-2 Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such amounts held by the Paying Agent that are allocated and
available on such date to pay principal of the Class A-2 Notes pursuant to this
Supplement up to a maximum amount on any such date equal to the Class A-2 Note
Principal Balance on such date.
(e)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-3 Noteholder
(other than as provided in Section 10.02 of the Indenture) such amounts held by
the Paying Agent that are allocated and available on such Distribution Date to
pay interest on the Class A-3 Notes.
(f)    On each Special Payment Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-3 Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such amounts held by the Paying Agent that are allocated and
available on such date to pay principal of the Class A-3 Notes pursuant to this
Supplement up to a maximum amount on any such date equal to the Class A-3 Note
Principal Balance on such date.
(g)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-4 Noteholder
(other than as provided in Section 10.02 of the Indenture) such amounts held by
the Paying Agent that are allocated and available on such Distribution Date to
pay interest on the Class A-4 Notes.
(h)    On each Special Payment Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-4 Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such amounts held by the Paying Agent that are allocated and
available on such date to pay principal of the Class A-4 Notes pursuant to this
Supplement up to a maximum amount on any such date equal to the Class A-4 Note
Principal Balance on such date.
(i)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-5 Noteholder
(other than as provided in Section 10.02 of the Indenture) such amounts held by
the Paying Agent that are allocated and available on such Distribution Date to
pay interest on the Class A-5 Notes.
(j)    On each Special Payment Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class A-5 Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such amounts held by the Paying Agent that are allocated and
available on such date to pay principal of the Class A-5 Notes pursuant to this
Supplement up to a maximum amount on any such date equal to the Class A-5 Note
Principal Balance on such date.
(k)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to the Agent such amounts held
by the Paying Agent that are allocated and available on such Distribution Date
to pay Services Fees, Target Proceeds Amounts and Class A Costs.


31

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




(l)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class B Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such amounts held by the Paying Agent that are allocated and
available on such Distribution Date to pay interest on the Class B Notes
pursuant to this Supplement.
(m)    On each Special Payment Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Class B Noteholder of
record on the related Record Date (other than as provided in Section 10.02 of
the Indenture) such amounts held by the Paying Agent that are allocated and
available on such date to pay principal of the Class B Notes pursuant to this
Supplement up to a maximum amount on any such date equal to the Class B Note
Principal Balance on such date.
(n)    On each Distribution Date, the Paying Agent, solely in accordance with
the Monthly Servicer Statement, shall distribute to each Servicer, Backup
Servicer, Owner Trustee, Indenture Trustee and Seller such amounts held by the
Paying Agent that are allocated and available on such Distribution Date to pay
the Servicing Fee, the Backup Servicing Fee, the Program Fees, the Program
Expenses and the Marketing Fee, respectively.
(o)    The distributions to be made pursuant to this Section 5.01 are subject to
the provisions of Section 8.01 of the Transfer and Servicing Agreement, Section
5.05 of the Indenture and Section 8.01 of this Supplement.
(p)    Except as provided in Section 10.02 of the Indenture with respect to a
final distribution, distributions to Series 2017-One Noteholders hereunder shall
be made by wire transfer of same day funds to the account that has been
designated by the applicable Noteholders not less than ten Business Days prior
to such Distribution Date.
Section 5.02.    Reports and Statements to Series 2017-One Noteholders.
(a)    Not later than each Determination Date, the Servicer shall deliver to the
Indenture Trustee, the Paying Agent and the Agent (i) a statement substantially
in the form of Exhibit C prepared by the Servicer (the “Monthly Servicer
Statement”) and (ii) a certificate of a Servicing Officer substantially in the
form attached thereto.
(b)    A copy of each statement or certificate provided pursuant to
subsection 5.02(a) may be obtained by any Series 2017-One Noteholder or any
beneficial owner thereof by a request in writing to the Servicer.
(c)    On or before January 31 of each calendar year, beginning with calendar
year 2018, the Paying Agent, on behalf of the Indenture Trustee, shall furnish
or cause to be furnished to each Person who at any time during the preceding
calendar year was a Series 2017-One Noteholder, a statement prepared by the
Servicer containing the information which is required to be contained in the
statement to Series 2017-One Noteholders, as set forth in paragraph (a) above
aggregated for such calendar year or the applicable portion thereof during which
such Person was a Series 2017-One Noteholder, together with other information as
is required to be provided by an issuer of indebtedness under the Code. Such
obligation of the Servicer shall be deemed to have been satisfied to the extent
that substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.


32

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ARTICLE VI
Early Redemption Events; Events of Default
Section 6.01.    Early Redemption Events. If any one of the following events
shall occur with respect to the Series 2017-One Notes:
(a)    (i) failure on the part of the Seller, the Transferor or the Issuer to
make any payment or deposit required by the terms of any Transaction Document on
or before the date occurring five (5) Business Days after the date such payment
or deposit is required to be made therein or herein or (ii) failure on the part
of the Seller, the Transferor or the Issuer duly to observe or perform any other
covenants or agreements in any Transaction Document which continues unremedied
for a period of thirty (30) days after the date on which the Seller, the Issuer
or the Transferor, as applicable, obtains actual knowledge of such failure or on
which written notice of such failure requiring the same to be remedied, shall
have been given to the Seller, the Transferor or the Issuer by the Indenture
Trustee, or to, the Seller, the Transferor, or the Issuer and the Indenture
Trustee by the Agent or any Holder of a Class A Note;
(b)    any representation or warranty made by the Seller, the Transferor or the
Issuer under any Transaction Document which continues to be incorrect for a
period of thirty (30) days after the date on which the Seller, the Issuer or the
Transferor, as applicable, obtains actual knowledge of such failure or on which
written notice of such failure requiring the same to be remedied, shall have
been given to the Seller, the Transferor or the Issuer by the Indenture Trustee,
or to the Seller, the Transferor or the Issuer and the Indenture Trustee by the
Agent or any Holder of a Class A Note; provided, however, that an Early
Redemption Event pursuant to this subsection 6.01(b) shall not be deemed to have
occurred hereunder if the Transferor has accepted reassignment of the related
Receivable, or all of such Receivables, if applicable, during such period in
accordance with the provisions of the Transfer and Servicing Agreement;
(c)    the occurrence of a Servicer Default;
(d)    the Indenture Trustee shall, for any reason, fail to have a valid and
perfected first priority security interest in the Trust Estate;
(e)    without limiting any of the foregoing, the occurrence of an Event of
Default with respect to Series 2017-One;
(f)    the Class A Notes are not paid in full on or before the Commitment
Termination Date;
(g)    any of the following occurs for any Determination Date:
(i) the Three-Month Charge-Off Ratio exceeds [*****]%;
(ii) the Three-Month Delinquency Ratio exceeds [*****]%;
(iii) the Three-Month Excess Spread Percentage is less than [*****]%; or
(h)    No Account Owner is originating Receivables;
(i)    (i) any of the Transaction Documents ceases to be in full force and
effect (other than in accordance with its terms) or (ii) the Trust Agreement is
terminated or the Owner Trustee resigns


33

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




or is removed under the Trust Agreement and not replaced with a replacement
trustee satisfying the eligibility criteria thereunder within the time period
prescribed therein;
(j)    one or more judgments or decrees is rendered against the Seller, the
Issuer or the Transferor in an amount in excess of $1,000,000, individually or
in the aggregate, by a court of final adjudication, which is/are not bonded
pending appeal, satisfied, stayed, vacated or discharged of record within ninety
(90) consecutive calendar days of being rendered;
(k)    (i) any default or breach occurs, which is not cured within any
applicable grace period or waived, (x) in the payment of any amount with respect
to any Indebtedness (other than Notes issued under the Indenture) of the Issuer
or the Transferor for borrowed money having an aggregate principal amount in
excess of $100,000, individually or in the aggregate, or (y) in the performance,
observance or fulfillment of any provision contained in any agreement, contract,
document or instrument to which the Issuer or the Transferor is a party or to
which any of their properties or assets are subject or bound under or pursuant
to which any Indebtedness (other than Notes issued under the Indenture) having
an aggregate principal amount in excess of $100,000, individually or in the
aggregate, was issued, created, assumed, guaranteed or secured and such default
or breach continues for more than any applicable grace period and permits the
holder of any such Indebtedness to accelerate the maturity thereof;
(l)    the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Internal Revenue Code with regard to any of the assets of
the Issuer or the Transferor and such lien shall not have been released within
thirty (30) Business Days, or the Pension Benefit Guaranty Corporation shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the assets of the Issuer or any of its Affiliates
and such lien shall not have been released within thirty (30) Business Days;
(m)    Change of Control of the Issuer, Transferor, the Seller or the Servicer;
(n)    removal (by any Person other than the Agent or an affiliate of the Agent)
of the member of the Board of the Transferor selected by the Agent;
(o)    (i) the Issuer, the Seller or the Transferor is or becomes party to any
material pending or threatened in writing action, suit, proceeding or
investigation related to the business of the Issuer, (ii) there exists or occurs
any pending or threatened in writing, action, suit, proceeding, arbitration or
investigation involving the Issuer, the Seller, the Transferor or the Account
Owner or their respective businesses that, in any case that could reasonably be
expected to prevent or materially delay the consummation by the Issuer of the
transactions contemplated herein or in the Indenture, (iii)  the Issuer, the
Seller, the Transferor or the Account Owner is or becomes a party or is or
becomes subject to any order, writ, injunction, judgment or decree of any
Governmental Authority, or there exists or occurs any action, suit, proceeding,
inquiry or investigation by any Governmental Authority, in either case, that
could reasonably be expected to prevent or materially delay the consummation of
the transactions contemplated herein or in the Indenture, or (iv) the Issuer,
the Seller or the Transferor has incurred or incurs any accrued and/or unpaid
penalties, fines or sanctions imposed by and owing to any Governmental Authority
or any other governmental payee;
(p)    any litigation, action, suit, arbitration, proceeding, inquiry or
investigation at law or in equity or before or by any court, public board or
body is pending or overtly threatened in writing against or affecting any of the
Issuer, the Seller, the Servicer, the Transferor or the Account Owner (i) that
questions the validity or enforceability of any Transaction Document or any
action to be taken in connection with the transactions contemplated hereby or
thereby or (ii) which, individually or in the


34

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




aggregate, if adversely determined, could reasonably be expected to have a
Material Adverse Effect on such Person;
(q)    at any time (i) the Issuer, the Servicer, the Seller, the Transferor or
the Account Owner is not in compliance with or does not have all Permits
necessary or required by Requirements of Law or any Governmental Authority for
the operation of its respective business as presently conducted and as proposed
to be conducted except where noncompliance, violation or lack thereof is not
reasonably expected to have or result in an Adverse Effect or a Material Adverse
Effect on such Person or (ii) any Permits necessary or required by Requirements
of Law or any Governmental Authority for the operation of the respective
businesses of the Issuer, the Servicer, the Seller, the Transferor or the
Account Owner are in known conflict with the rights of others and such conflict
could reasonably be expected to have or result in an Adverse Effect or a
Material Adverse Effect on such Person;
(r)    the occurrence of a Regulatory Event; or
(s)    the occurrence of any Event of Default (as such term is defined in the
Indenture or the related Indenture Supplement with respect to the Senior
Facility);
then, in the case of any event described in subparagraphs other than (d), (e) or
(f) after the applicable grace period, if any, set forth in such subparagraphs,
either the Indenture Trustee at the direction of the Holders of Class A Notes
evidencing more than 50% of the Class A Note Principal Balance or such Holders,
by notice then given in writing to the Issuer, the Servicer and the Indenture
Trustee may declare that an Early Redemption Event has occurred with respect to
Series 2017-One as of the date of such notice, and, in the case of any event
described in subparagraph (d), (e) or (f), an Early Redemption Event shall occur
with respect to Series 2017-One without any notice or other action on the part
of the Indenture Trustee or the Series 2017-One Noteholders immediately upon the
occurrence of such event, unless such Early Redemption Event is waived by the
Holders of Class A Notes evidencing more than 50% of the Class A Note Principal
Balance, by notice given in writing to the Indenture Trustee, the Issuer and the
Servicer.
Section 6.02.    Events of Default. In addition to the Events of Default set
forth in Section 5.02 of the Indenture, any of the Early Redemption Events
described in Section 6.01(s) shall constitute an Event of Default under the
Indenture with respect to Series 2017-One.
ARTICLE VII
Administrative Redemption; Series Termination
Section 7.01.    Administrative Redemption.
(a)    On any day occurring on or after the date on which the Note Principal
Balance is reduced to 20% or less of the highest Note Principal Balance at any
time on or after the Initial Funding Date, the Issuer, at the direction of the
Transferor, shall have the option to redeem the Series 2017-One Notes, at a
redemption price equal to (i) if such day is a Distribution Date, the Redemption
Amount for such Distribution Date or (ii) if such day is not a Distribution
Date, the Redemption Amount for the Distribution Date first following such day.
(b)    The Issuer shall give the Servicer and the Indenture Trustee at least 30
days prior written notice of the date on which the Issuer intends to exercise
such redemption option. The Issuer shall deposit the Redemption Amount into the
Collection Account in same day funds on the Business Day prior to such scheduled
redemption. Such redemption option is subject to payment in full of the
Redemption


35

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Amount. Following the deposit of the Redemption Amount into the Collection
Amount in accordance with the foregoing, the Allocation Amount for Series
2017-One shall be reduced to zero and following the payment in full of such
Redemption Amount to the Series 2017-One Noteholders and other parties entitled
to any of such amount, the Series 2017-One Noteholders shall have no further
interest in the Trust Estate. The Redemption Amount shall be distributed as set
forth in subsection 8.01(b).
Section 7.02.    Repayment.
The Class A Notes shall be due and payable in full on the Commitment Termination
Date.
ARTICLE VIII
Redemption of Series 2017-One Notes; Final Distributions
Section 8.01.    Sale of Receivables or Redemption of the Notes pursuant to
Section 2.04(c) or 8.01 of the Transfer and Servicing Agreement and Sections
5.05 and 5.17 of the Indenture and Section 7.01 of this Supplement.
(a)    (i)    The amount to be paid by the Transferor with respect to Series
2017-One in connection with a reassignment of Receivables to the Transferor
pursuant to Section 2.04(c) of the Transfer and Servicing Agreement shall equal
the Redemption Amount for the first Distribution Date following the Monthly
Period in which the reassignment obligation arises under the Transfer and
Servicing Agreement.
(ii)    The amount to be paid by the Transferor with respect to Series 2017-One
in connection with any purchase of the Notes, pursuant to the exercise of a
right of first refusal contained in Section 8.01(a) of the Transfer and
Servicing Agreement shall be an amount equal to the Redemption Amount for the
Distribution Date of any such purchase.
(b)    With respect to the Redemption Amount deposited into the Collection
Account pursuant to Section 7.01 or subsection 8.01(a) or any amounts allocable
to the Series 2017-One Notes deposited into the Collection Account pursuant to
Sections 5.05 and 5.17 of the Indenture, the Indenture Trustee shall, in
accordance with the written direction of the Servicer, not later than 2:30 p.m.,
New York City time, on the related Distribution Date, make deposits or
distributions of the following amounts (in the priority set forth below and, in
each case after giving effect to any deposits and distributions otherwise to be
made on such date) in same day funds solely in accordance with the Monthly
Servicer Statement:
i.
the Class A-1 Note Principal Balance on such Distribution Date plus an amount
equal to the sum of (A) the Class A-1 Monthly Interest for such Distribution
Date, (B) any Class A-1 Monthly Interest previously due but not distributed to
the Class A-1 Noteholders on a prior Distribution Date, (C) any Class A-1
Additional Interest for such Distribution Date and any Class A-1 Additional
Interest previously due but not distributed to the Class A-1 Noteholders on a
prior Distribution Date shall be distributed to the Paying Agent for payment to
the Class A-1 Noteholders;

ii.
the Class A-2 Note Principal Balance on such Distribution Date plus an amount
equal to the sum of (A) the Class A-2 Monthly Interest for such Distribution
Date, (B) any Class A-2 Monthly Interest previously due but not distributed to
the Class A-2 Noteholders on a prior Distribution Date, (C) any Class A-2
Additional Interest for such Distribution Date and any Class A-2 Additional
Interest previously due but not distributed to the Class A-2 Noteholders on a
prior



36

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Distribution Date shall be distributed to the Paying Agent for payment to the
Class A-2 Noteholders;
iii.
the Class A-3 Note Principal Balance on such Distribution Date plus an amount
equal to the sum of (A) the Class A-3 Monthly Interest for such Distribution
Date, (B) any Class A-3 Monthly Interest previously due but not distributed to
the Class A-3 Noteholders on a prior Distribution Date, (C) any Class A-3
Additional Interest for such Distribution Date and any Class A-3 Additional
Interest previously due but not distributed to the Class A-3 Noteholders on a
prior Distribution Date shall be distributed to the Paying Agent for payment to
the Class A-3 Noteholders;

iv.
the Class A-4 Note Principal Balance on such Distribution Date plus an amount
equal to the sum of (A) the Class A-4 Monthly Interest for such Distribution
Date, (B) any Class A-4 Monthly Interest previously due but not distributed to
the Class A-4 Noteholders on a prior Distribution Date, (C) any Class A-4
Additional Interest for such Distribution Date and any Class A-4 Additional
Interest previously due but not distributed to the Class A-4 Noteholders on a
prior Distribution Date shall be distributed to the Paying Agent for payment to
the Class A-4 Noteholders;

v.
the Class A-5 Note Principal Balance on such Distribution Date plus an amount
equal to the sum of (A) the Class A-5 Monthly Interest for such Distribution
Date, (B) any Class A-5 Monthly Interest previously due but not distributed to
the Class A-5 Noteholders on a prior Distribution Date, (C) any Class A-5
Additional Interest for such Distribution Date and any Class A-5 Additional
Interest previously due but not distributed to the Class A-5 Noteholders on a
prior Distribution Date shall be distributed to the Paying Agent for payment to
the Class A-5 Noteholders;

vi.
any Services Fees, Target Proceeds Amount and other Class A Costs due and unpaid
shall be distributed to the Paying Agent for payment to the Agent;

vii.
the Series 2017-One Monthly Fees, Program Expenses and Program Fees previously
due but not distributed shall be distributed to the Paying Agent for payment to
the Servicer, the Backup Servicer, the Indenture Trustee, the Owner Trustee and
the Seller; and

viii.
the Class B Note Principal Balance on such Distribution Date plus an amount
equal to the sum of (A) the Class B Monthly Interest for such Distribution Date,
(B) any Class B Monthly Interest previously due but not distributed to the Class
B Noteholders on a prior Distribution Date and (C) the amount of Class B
Additional Interest for such Distribution Date and any Class B Additional
Interest previously due but not distributed to the Class B Noteholders on a
prior Distribution Date shall be distributed to the Paying Agent for payment to
the Class B Noteholders shall be distributed to the Paying Agent for payment to
the Class B Noteholders.

(c)    Notwithstanding anything to the contrary in this Supplement or the
Indenture, all amounts distributed to the Paying Agent pursuant to subsection
8.01(b) for payment to the Series 2017-One Noteholders shall be deemed
distributed in full to the Series 2017-One Noteholders on the date on


37

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




which such funds are distributed to the Paying Agent pursuant to this Section
and the Series 2017-One Notes shall be deemed to be no longer Outstanding as
such term is defined in Section 1.01 of the Indenture.
ARTICLE IX
Miscellaneous Provisions
Section 9.01.    Ratification of Agreement. As supplemented by this Supplement,
the Indenture is in all respects ratified and confirmed and the Indenture as so
supplemented by this Supplement shall be read, taken and construed as one and
the same instrument.
Section 9.02.    Counterparts. This Supplement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.
Section 9.03.    Governing Law. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW).
Section 9.04.    Certain Tax Matters; Stapled Transfer.
(a)    Notwithstanding anything to the contrary herein, each of the Paying
Agent, the Servicer and the Indenture Trustee shall be entitled to withhold any
amount that it reasonably determines is required to be withheld pursuant to
Section 1446 or any other provision of the Code and such amount shall be deemed
to have been paid for all purposes of the Indenture.
(b)    Each of the Series 2017-One Noteholders agrees that prior to the date on
which the first interest payment hereunder is due thereto, it will provide to
the Servicer, the Paying Agent and the Indenture Trustee (i) a duly completed
copy of United States Internal Revenue Service Form W-9 or successor applicable
or required forms, and (ii) such other forms and information as may be
reasonably required to confirm the availability of any applicable exemption from
United States federal, state or local withholding taxes. Each Series 2017-One
Noteholder agrees to provide to the Servicer, the Paying Agent and Indenture
Trustee like additional subsequent duly completed forms (subject to like
consent) satisfactory to the Servicer, the Paying Agent and Indenture Trustee on
or before the date that any such form expires or becomes obsolete, or upon the
occurrence of any event requiring an amendment, resubmission or change in the
most recent form previously delivered by it, and to provide such extensions or
renewals as may be reasonably requested by the Servicer, the Paying Agent or
Indenture Trustee. Without limiting the foregoing, if a payment made under this
Supplement or the Indenture would be subject to United States federal
withholding tax imposed by FATCA if the recipient of such payment were to fail
to comply with FATCA (including the requirements of Section 1471(b) or 1472(b)
of the Code, as applicable), such recipient shall deliver to the Servicer, the
Paying Agent and the Indenture Trustee, at the time or times prescribed by the
Code and at such time or times reasonably requested by the Servicer or the
Indenture Trustee, such documentation prescribed by the Code (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Servicer, the Paying Agent or the
Indenture Trustee to comply with their respective obligations under FATCA, to
determine that such recipient has complied with such recipient’s obligations
under FATCA, or to determine the amount to deduct and withhold from such
payment. For these purposes, “FATCA” means


38

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Section 1471 through 1474 of the Code and any regulations or official
interpretations thereof (including any revenue ruling, revenue procedure, notice
or similar guidance issued by the United States Internal Revenue Service
thereunder as a precondition to relief or exemption from taxes under such
Sections, regulations and interpretations), any agreements entered into pursuant
to Section 1471(b)(1) of the Code, and including any amendments made to FATCA
after the date of this Supplement. Each Series 2017-One Noteholder certifies,
represents and warrants that as of the date of this Agreement, or in the case of
a Series 2017-One Noteholder which is an assignee as of the date of such Note
Assignment, that it is entitled (x) to receive payments under this Supplement
without deduction or withholding (other than pursuant to Section 1446 of the
Code, if applicable) of any United States federal income taxes and (y) to an
exemption from United States backup withholding tax. Each Series 2017-One
Noteholder represents and warrants that it shall pay any taxes imposed on such
Series 2017-One Noteholder attributable to its interest in the Series 2017-One
Notes.
(c)    Each Class A Noteholder agrees with the Issuer that: (i) such Class A
Noteholder will deliver to the Issuer on or before the Closing Date or the
effective date of any participation or Note Assignment a letter (an “Investment
Letter”) in the form of Exhibit E, executed by such assignee Class A Noteholder,
in the case of a Note Assignment, or by the Participant, in the case of a
participation, with respect to the purchase by such Class A Noteholder or
Participant of a portion of an interest relating to the Class A Notes and (ii)
all of the statements made by such Class A Noteholder or Participant, as
applicable in its Investment Letter shall be true and correct as of the date
made.
(d)    Each Series 2017-One Noteholder, by its holding of an interest in the
Series 2017-One Notes, hereby severally represents, warrants and covenants, and
each Series 2017-One Noteholder that acquires an interest in the Series 2017-One
Notes by Note Assignment shall be deemed to have severally represented,
warranted and covenanted upon such Note Assignment that: (i) such Series
2017-One Noteholder has not acquired and shall not sell, trade or transfer any
interest in the Series 2017-One Notes, nor cause any interest in the Series
2017-One Notes to be marketed, readily available or readily tradeable, on or
through either (A) an “established securities market” within the meaning of
Section 7704(b)(1) of the Code (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise) or (B) a “secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704(b)(2) of the
Code (including a market wherein interests in the Series 2017-One Notes are
regularly quoted by any person making a market in such interests and a market
wherein any person regularly makes available bid or offer quotes with respect to
interests in the Series 2017-One Notes and stands ready to effect buy or sell
transactions at the quoted prices for itself or on behalf of others), (ii)
either (A) it is not, and will not become, a partnership, Subchapter S
corporation, grantor trust or an entity disregarded as a separate entity from
any such entity for U.S. federal income tax purposes or (B) it is such an
entity, but (x) either (1) none of the direct or indirect beneficial owners of
any of the interests in the Series 2017-One Noteholder have allowed or caused,
or will allow or cause, 50% or more (or such other percentage as the Issuer may
establish prior to the time of such proposed transfer) of the value of such
interests to be attributable to the Series 2017-One Noteholder’s ownership of
Series 2017-One Notes and any other interests in the Issuer or (2) no more than
the number of persons specified in clause (i)(B)(2) of its Investment Letter
will be treated as “partners” in the Issuer under Treasury Regulation section
1.7704-1(h)(3) solely by reason of the Series 2017-One Noteholder’s ownership of
the Series 2017-One Notes and (y) it is not and will not be a principal purpose
of the arrangement involving the Series 2017-One Noteholder’s beneficial
interest in any Series 2017-One Notes to permit any partnership to satisfy the
100 partner limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii)
necessary for such partnership not to be classified as a publicly traded
partnership under the Code and (iii) such Series 2017-One Noteholder is a
“United States person” for U.S. federal income tax purposes. Each Class A
Noteholder further represents, warrants and covenants


39

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




that it shall (A) cause each of its Participants otherwise permitted hereunder
to make representations, warranties and covenants similar to the foregoing for
the benefit of the Transferor and the Issuer at the time such Participant
becomes a Participant and (B) forward a copy of such representations, warranties
and covenants to the Indenture Trustee. In the event of any breach of a
foregoing representation, warranty or covenant of a Series 2017-One Noteholder
or its Participant, such Series 2017-One Noteholder shall notify the Issuer
promptly upon such Series 2017-One Noteholder’s becoming aware of such breach,
and thereupon the Series 2017-One Noteholder hereby agrees to use reasonable
efforts to procure a replacement investor which is acceptable to the Issuer not
so affected to replace such affected Series 2017-One Noteholder or Participant.
In any such event, the Issuer shall also have the right to procure a replacement
investor. Each affected Series 2017-One Noteholder agrees to take all actions
necessary to permit a replacement investor to success to its rights and
obligations hereunder.
(e)    Subject to the provisions of subsection 9.04(g), each Class A Noteholder
may at any time sell, assign or otherwise transfer, to the extent of such Class
A Noteholder’s interest in the Class A Notes (each, a “Note Assignment”), to any
Permitted Transferee (as defined in the Class A Purchase Agreement), all or part
of its interest in the Class A Notes; provided, however, that any Note
Assignment shall be void unless (i) the minimum amount of such Note Assignment
shall be $5,000,000, except as the Issuer may otherwise agree and (ii) such
assignee Class A Noteholder shall comply with this Section 9.04 and shall have
delivered to the Indenture Trustee, prior to the effectiveness of such Note
Assignment, a copy of an agreement under which such assignee Class A Noteholder
has made the representations, warranties and covenants required to be made
pursuant to this Section 9.04, (iii) following the Note Assignment there shall
not be in the aggregate more than 10 beneficial owners of an interest or
Participants holding an interest in the Class A Notes (for these purposes
including in the number of beneficial owners the aggregate number of persons
designated in clause (i)(B)(2) of the Investment Letters for each Class A
Noteholder and Participant), and (iv) such proposed assignee shall provide the
forms described in subsection 9.04(b) (subject to the Issuer’s consent, as
applicable and as set forth therein) in the manner described therein. In
connection with any Note Assignment, the assignor Class A Noteholder shall
request in writing to the Indenture Trustee (who shall promptly deliver it to
the Issuer) for the consent of the Issuer (the Issuer shall respond to any such
request within ten (10) Business Days after its receipt and the Issuer will not
unreasonably withhold such consent) it being understood that, except in the case
of a Note Assignment to a Permitted Transferee, the obtaining of such consent is
a condition to the effectiveness of the Note Assignment. Notwithstanding the
forgoing, no consent of the Issuer shall be required for any such assignments
made after the occurrence of an Early Redemption Event. Each assignee Class A
Noteholder is subject to the terms and conditions of subsection 9.04(b) on an
ongoing basis and hereby makes the certifications, representations and
warranties contained therein.
(f)    Subject to the provisions of subsection 9.04(g), any Class A Noteholder
may at any time grant a participation in all or part of its interest in Class A
Notes to any Permitted Transferee (each such Person, a “Participant”); provided,
however, that such participation shall be void, unless (i) such Participant
complies with the applicable provisions of this Section 9.04, (ii) such Class A
Noteholder delivers to the Indenture Trustee, prior to the effectiveness of its
participation, a copy of an agreement under which such Participant has made the
representations, warranties and covenants required to be made pursuant to this
Section 9.04, and (iii) following the participation there would not be in the
aggregate more than 10 beneficial owners of an interest or Participants holding
an interest in the Class A Notes (for these purposes including in the number of
beneficial owners the aggregate number of persons designated in clause (i)(B)(2)
of the Investment Letters for each Class A Noteholder and Participant). Each
Class A Noteholder hereby acknowledges and agrees that any such participation
will not alter or affect in any way whatsoever such Class A Noteholder’s direct
obligations hereunder and that the Issuer shall have no obligation to have any
communication or relationship whatsoever with any Participant of such Class A


40

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Noteholder in order to enforce the obligations of such Class A Noteholder
hereunder. Each Class A Noteholder shall promptly notify the Indenture Trustee
(which shall promptly notify the Issuer) in writing of the identity and interest
of each Participant upon any such disposition. As a condition of granting any
participation, the Class A Noteholder hereby agrees to deliver to the Issuer a
certification of the proposed Participant pursuant to which the Participant
certifies, represents and warrants that (i) such Participant is entitled to (x)
receive payments with respect to its participation without deduction or
withholding of any United States federal income taxes and (y) an exemption from
United States backup withholding tax, (ii) prior to the date on which the first
interest payment is due to the Participant, such Series 2017-One Noteholder will
provide to the Servicer and Indenture Trustee, the forms described in subsection
9.04(b) (subject to the Issuer’s consent, as applicable and as set forth
therein) as though the Participant were a Class A Noteholder, (iii) such Series
2017-One Noteholder similarly will provide subsequent forms as described in
subsection 9.04(b) with respect to such Participant as though it were a Class A
Noteholder, and (iv) such Participant will pay any taxes imposed on its
participation interest in the Class A Notes.
(g)    Except (i) as provided in subsections 9.04(e) and (f) above and (ii) in
connection with any pledge to any Federal Reserve Bank to secure any obligation
of a Class A Noteholder, no Class A Noteholder may sell, transfer, assign,
exchange, participate or otherwise convey or pledge, hypothecate, rehypothecate,
or otherwise grant a security interest in a Class A Note and any such attempted
sale, transfer, assignment, exchange, participation, conveyance, pledge,
hypothecation, rehypothecation or grant shall be void. Notwithstanding the
foregoing, no Class A Note may be transferred other than pursuant to a transfer
of a pro rata portion of the Class A-1 Notes, Class A-2 Notes, Class A-3 Notes,
Class A-4 Notes, and Class A-5 Notes (a “Stapled Transfer”).
(h)    The Parties agree to (i) treat the Class A Notes as debt of the Issuer
for federal income tax purposes and the Class B Notes as equity in the Issuer
for federal income tax purposes and (ii) take no action inconsistent with such
treatment unless required by law.
(i)    Each Class A Noteholder represents, warrants and covenants that, in the
event the Class A Notes are re-characterized as equity in the Issuer for federal
income tax purposes, it consents to, and will comply with, all of the
tax-related provisions in the Trust Agreement as if it were a Certificateholder
thereunder, including all provisions relating to subchapter C of chapter 63 of
subtitle F of the Code as amended by the Bipartisan Budget Act of 2015.
Section 9.05.    Transfer of Class B Notes. Notwithstanding anything to the
contrary in this Supplement, no interest in the Class B Notes may be, directly
or indirectly, sold, transferred, assigned, exchanged, participated or otherwise
conveyed, pledged, hypothecated or re-hypothecated or made the subject of a
security interest (each such transaction for purposes of this Section 9.05, a
“Transfer”) (i) without the prior written consent of the Agent and (ii) except
to a Person who is a “United States person” for United States federal income tax
purposes, and only upon the prior delivery of a Tax Opinion to the Indenture
Trustee with respect to such Transfer, and any Transfer in violation of these
requirements shall be null and void ab initio.
Section 9.06.    Limitation of Liability. It is expressly understood and agreed
by the parties hereto that (a) this Supplement is executed and delivered by
Wilmington Trust, National Association, not individually or personally but
solely as trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it under the Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust, National Association but is made and intended
for the purpose of binding only the Issuer and (c) under no circumstances shall
Wilmington Trust, National Association be personally liable for the payment of
any Indebtedness or expenses of the Issuer or be liable


41

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Supplement or any other
document to which the Issuer is a party.
Section 9.07.    Paired Series. With the prior written consent of the Agent,
prior to the start of the Early Redemption Period, the Series 2017-One Notes may
be paired with one or more other Series such that the allocation amount of the
paired Series will increase proportionately to the decrease in the Adjusted
Allocation Amount for Series 2017-One (each, a “Paired Series”); provided that
no Series shall be deemed to be a Paired Series with Series 2017-One unless the
related Indenture Supplement shall explicitly state that it is a Paired Series
with Series 2017-One.
Section 9.08.    Additional Eligibility Criteria. (a) For so long as the Series
2017-One Notes remain Outstanding, in addition to the eligibility criteria set
forth in the definition of “Eligible Account” in the Transfer and Servicing
Agreement, an Eligible Account shall also only include consumer revolving credit
card accounts which, as of the Cut-Off Date have the following characteristics:
(1)    has a stated annual percentage rate not exceeding 36%;
(2)
the representations and warranties of the Seller made with respect to such
Account in the Receivables Purchase Agreement and the Account Owner made with
respect to such Account in the Receivable Sales Agreement were true and correct
when made thereunder;

(3)
the Obligor of which is at least eighteen (18) years of age;

(4)
the form of Credit Card Agreement relating to such Account shall be in the form
of Exhibit C to the Transfer and Servicing Agreement, as amended from time to
time as permitted by the Transaction Documents.

(b) For so long as the Series 2017-One Notes remain Outstanding, in addition to
the eligibility criteria set forth in the definition of “Eligible Receivable” in
the Transfer and Servicing Agreement, an Eligible Receivable shall also have the
following characteristics:
(1)
which, other than with respect to Receivables arising in the Initial Accounts,
at the time of transfer to the Issuer is not a Delinquent Receivable;

(2)
which (i) has been acquired by the Seller from the Account Owner pursuant to the
Receivable Sales Agreement and acquired by the Transferor from the Seller
pursuant to the Receivables Purchase Agreement, and (ii) has not at any time
been sold, assigned, pledged or otherwise transferred by the Account Owner to
any Person other than the Seller, sold, assigned, pledged or otherwise
transferred by the Seller to any Person other than Transferor or sold, assigned,
pledged or otherwise transferred by the Transferor to another Person and
subsequently reacquired by the Transferor;

(3)
which at the time of transfer to the Issuer, represents an undisputed, bona fide
transaction between the Account Owner and the applicable Obligor in the ordinary
course of the Account Owner’s business, and completed in accordance with the
terms and provisions contained in the Credit Card Agreement related thereto;

(4)
for which at the time of transfer to the Issuer, no instrument of release or
waiver has been executed in connection with such Receivable, and the related
Obligor has not been released from its obligations thereunder, in whole or in
part;



42

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




(5)
for which at the time of transfer to the Issuer, the Transferor has not received
any notice of (i) actual or imminent bankruptcy, insolvency, or material
impairment of the financial condition of the related Obligor or (ii) actual or
threatened litigation regarding the validity or enforceability of such
Receivable;

(6)
for which at the time of transfer to the Issuer, all previous payments have been
made by or on behalf the related Obligor and not by the Account Owner, the
Seller, the Transferor, the Servicer, the Issuer or any Affiliate thereof;

(7)
as to which at the time of transfer to the Issuer, none of the Issuer, the
Account Owner, the Seller, the Servicer or the Transferor has previously amended
any term or requirement related to such Receivable, the purpose or effect of
which was to make such Receivable an “Eligible Receivable”;

(8)
which at the time of transfer to the Issuer, is not evidenced by a judgment and
has not been reduced to judgment;

(9)
which at the time of transfer to the Issuer, is assignable without notice to or
the consent of the related Obligor or any other Person;

(10)
for which the representations and warranties of the Seller made with respect to
such Receivable in the Receivables Purchase Agreement and the Account Owner made
with respect to such Receivable in the Receivable Sales Agreement were true and
correct when made thereunder; and

(11)
for which, at the time of transfer to the Issuer, all amounts and information
furnished by the Transferor, the Issuer or the Servicer to the Indenture Trustee
was true and correct and undisputed by the Obligor thereon.

(12)
which has been originated by the Account Owner;

(13)
which, together with all other Receivables owing by such Obligor that have been
transferred to the Issuer, constitute the entirety of the related amount owed by
the related Obligor and not any partial interest thereto; and

(14)
at the time of transfer to the Issuer, such Receivable is not a renewal or
extension of a Defaulted Receivable.

(c) To the extent that as of the applicable Cut-Off Date, any Account
transferred to the Issuer was not an Eligible Account or any Receivable
contained in such Account was not an Eligible Receivable, such Account or
Receivable, as applicable, shall be subject to reassignment in accordance with
Section 2.05 of the Transfer and Servicing Agreement.
(d)    For so long as the Series 2017-One Notes remain Outstanding, the
Transferor shall have the option, in it sole discretion, to designate as an
Ineligible Receivable any Receivable whose principal balance constitutes a
portion of an Excess Concentration Amount. If at any time after such designation
the principal balance then outstanding of such Receivable no longer constitutes
a portion of an Excess Concentration Amount and such Receivable meets all of the
criteria to be an Eligible Receivable at such time, such Receivable shall be
designated an Eligible Receivable and if not owned by the Issuer at such time,
acquired by the Issuer from the Transferor.


43

--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the Issuer, the Servicer and the Indenture Trustee have
caused this Indenture Supplement to be duly executed by their respective
officers thereunto duly authorized, all as of the date first above written.
PERIMETER MASTER NOTE BUSINESS TRUST,
Issuer


By: WILMINGTON TRUST, NATIONAL ASSOCIATION
not in its individual capacity, but solely
as Owner Trustee


    


By:    /s/ Shaheen Mohajer_____________
Name: Shaheen Mohajer
Title: Vice President    




U.S. BANK NATIONAL ASSOCIATION,
not in its individual capacity, but solely as
Indenture Trustee


By:    /s/ Tamara Schultz-Fugh__________
Name: Tamara Schultz-Fugh
Title: Vice President








ATLANTICUS SERVICES CORPORATION,
Servicer


By:    /s/ Jeffrey A. Howard____________
Name:    Jeffrey A. Howard
Title: President




For purposes of Section 9.08 only:


Perimeter Funding Corporation,
as Transferor


By:/s/ Rosalind T. Drakeford .
Name: Rosalind T. Drakeford    
Title: Secretary    














--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT A-1


FORM OF
CLASS A-1 ASSET BACKED VARIABLE FUNDING NOTE
THIS CLASS A-1 NOTE (OR ITS PREDECESSOR) WAS ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS CLASS A-1 NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAW OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS TO ANY PERSON WHO THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING THEREOF IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) IN COMPLIANCE WITH RULE 144A OR A PERSON WHO IS AN
INSTITUTIONAL “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT, IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION
AND OTHER REQUIREMENTS SPECIFIED IN THE INDENTURE SUPPLEMENT AND THE CLASS A
PURCHASE AGREEMENT REFERRED TO HEREIN. NONE OF THE TRANSFEROR, THE SERVICER, THE
NOTE REGISTRAR OR THE INDENTURE TRUSTEE IS OBLIGATED TO REGISTER THE CLASS A-1
NOTES UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES OR “BLUE SKY” LAW.
THE HOLDER, BY ACCEPTANCE OF THIS CLASS A-1 NOTE, SHALL BE DEEMED TO HAVE AGREED
TO TREAT THE CLASS A-1 NOTES AS INDEBTEDNESS FOR PURPOSES OF UNITED STATES
FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS, FRANCHISE AND ANY OTHER TAX
IMPOSED ON OR MEASURED BY INCOME UNLESS OTHERWISE REQUIRED BY LAW.
EACH PURCHASER REPRESENTS AND WARRANTS, FOR THE BENEFIT OF THE ISSUER AND THE
TRANSFEROR, THAT SUCH PURCHASER IS NOT (1) AN EMPLOYEE BENEFIT PLAN (AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE PROVISIONS OF ERISA, (2) A PLAN (AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, OR (3) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY SUCH PLAN’S
INVESTMENT IN THE ENTITY (UNLESS REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED).


NEITHER THIS CLASS A-1 NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN
EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO ERISA, OR SECTION 4975 OF THE
CODE.


ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN THIS CLASS A-1 NOTE IS SUBJECT
TO THE PROVISIONS OF THE INDENTURE AND SUBJECT TO CERTAIN LIMITATIONS THEREIN
SET FORTH, INCLUDING SECTION 9.04 OF THE INDENTURE SUPPLEMENT AND THE CLASS A
PURCHASE AGREEMENT.


THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-1 NOTE WILL BE REDUCED FROM
TIME TO TIME BY DISTRIBUTIONS ON THIS CLASS A-1 NOTE ALLOCABLE




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




TO PRINCIPAL. IN ADDITION, THE PRINCIPAL BALANCE OF THIS CLASS A-1 NOTE MAY BE
INCREASED AT THE REQUEST OF THE ISSUER SUBJECT TO CERTAIN TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE SUPPLEMENT AND THE CLASS A PURCHASE AGREEMENT
REFERRED TO HEREIN. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CLASS A-1
NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-1 NOTE MAY BE DIFFERENT
FROM THE INITIAL OUTSTANDING PRINCIPAL BALANCE SHOWN BELOW. ANYONE ACQUIRING
THIS CLASS A-1 NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL BALANCE OF
THIS CLASS A-1 NOTE BY INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE OF THE
INITIAL ISSUANCE OF THE CLASS A-1 NOTES, THE INDENTURE TRUSTEE IS U.S. BANK
NATIONAL ASSOCIATION.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INITIAL OUTSTANDING PRINCIPAL BALANCE
REGISTERED                                        $__________1/    


No. R‑__




PERIMETER MASTER NOTE BUSINESS TRUST






CLASS A-1 ASSET BACKED VARIABLE FUNDING NOTE


Perimeter Master Note Business Trust (herein referred to as the “Issuer”), a
Nevada business trust governed by a Trust Agreement dated as of February 8,
2017, for value received, hereby promises to pay to _________________, or
registered assigns, subject to the following provisions, the principal sum of
__________________ DOLLARS, or such greater or lesser amount as determined in
accordance with the Indenture Supplement, on the Stated Maturity Date, except as
otherwise provided below or in the Indenture Supplement. The Issuer will pay
interest on the unpaid principal amount of this Note in an amount equal to the
Class A-1 Monthly Interest on each Distribution Date until the principal amount
of this Note is paid in full. Interest on this Note will accrue for each
Distribution Date from and including the most recent Distribution Date on which
interest has been paid to but excluding such Distribution Date or, for the
initial Distribution Date, from and including the Initial Funding Date to but
excluding such Distribution Date. Interest will be computed as provided in the
Indenture Supplement. Principal of this Note shall be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual or facsimile signature, this Note
shall not be entitled to any benefit under the Master Indenture or the Indenture
Supplement referred to on the reverse hereof, or be valid for any purpose.






__________________    
1/    Denominations of $100,000 and integral multiples of $1 in excess thereof.
    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the Issuer has caused this Class A-1 Note to be duly
executed.


PERIMETER MASTER NOTE BUSINESS TRUST,
as Issuer


By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

By:
________________________________                    

Name:
Title:




            
Dated: ____________ ____, 2017


    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION




This is one of the Class A-1 Notes described in the within‑mentioned Indenture.


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,




By:     ________________________
Authorized Signatory








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-1 ASSET BACKED VARIABLE FUNDING NOTE


Summary of Terms and Conditions




This Class A-1 Note is one of a duly authorized issue of Notes of the Issuer,
designated as Perimeter Master Note Business Trust, Series 2017-One (the “Series
2017-One Notes”), issued under a Master Indenture, dated as of February 8, 2017
(the “Master Indenture”), among the Issuer, Atlanticus Services Corporation, as
Servicer (the “Servicer”) and U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement,
dated as of February 8, 2017 (the “Indenture Supplement”), among the Issuer, the
Servicer and the Indenture Trustee and representing the right to receive certain
payments from the Issuer. The term “Indenture,” unless the context otherwise
requires, refers to the Master Indenture as supplemented by the Indenture
Supplement. The Series 2017-One Notes are subject to all of the terms of the
Indenture. All terms used in this Note that are defined in the Indenture shall
have the meanings assigned to them in or pursuant to the Indenture. In the event
of any conflict or inconsistency between the Indenture and this Note, the
Indenture shall control.


The Class A-2 Notes, the A-3 Notes, the Class A-4 Notes, the Class A-5 Notes and
the Class B Notes will also be issued under the Indenture Supplement.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under the Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The Class A-1 Note Principal Balance on any date will be an amount equal to (a)
the total amount of Class A-1 Note Principal Balance Increases made on or prior
to such date, minus (b) the total amount of principal payments made on the Class
A-1 Notes on or prior to such date.


The Stated Maturity Date is five years from the Closing Date. Payments of
principal of the Class A-1 Notes shall be payable in accordance with the
provisions of the Indenture.
Subject to the terms and conditions of the Indenture and the Trust Agreement,
the Transferor may, from time to time, direct the Owner Trustee, on behalf of
the Issuer, to issue one or more new Series of Notes.


On each Distribution Date, the Paying Agent shall distribute to each Class A-1
Noteholder of record on the related Record Date (except for the final
distribution in respect of this Class A-1 Note) such Class A-1 Noteholder’s pro
rata share of the amounts held by the Paying Agent that are allocated and
available on such Distribution Date to pay interest and principal on the Class
A-1 Notes pursuant to the Indenture Supplement. Except as provided in the
Indenture with respect to a final distribution, distributions to Series 2017-One
Noteholders shall be made by (i) wire transfer to each Series 2017-One
Noteholder at the account specified by the Class A-1 Noteholder to the Indenture
Trustee and the Servicer




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




and (ii) without presentation or surrender of any Series 2017-One Note or the
making of any notation thereon. Final payment of this Class A-1 Note will be
made only upon presentation and surrender of this Class A-1 Note at the office
or agency specified in the notice of final distribution delivered by the
Indenture Trustee to the Series 2017-One Noteholders in accordance with the
Indenture.


On any day occurring on or after the date on which the outstanding principal
balance of the Series 2017-One Notes is reduced to 20% or less of the highest
outstanding principal balance of the Series 2017-One Notes, the Issuer shall
have the option to redeem the Series 2017-One Notes, at a purchase price equal
to (i) if such day is a Distribution Date, the Redemption Amount for such
Distribution Date or (ii) if such day is not a Distribution Date, the Redemption
Amount for the Distribution Date following such day.


This Class A-1 Note does not represent an obligation of, or an interest in or
the assets of, the Transferor, the Servicer or any Affiliate thereof.


Each Noteholder, by accepting a Note, hereby covenants and agrees that it will
not at any time institute against the Issuer or the Transferor, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.


Except as otherwise provided in the Indenture Supplement, the Class A-1 Notes
are issuable only in minimum denominations of $100,000 and integral multiples of
$1. The transfer of this Class A-1 Note shall be registered in the Note Register
upon surrender of this Class A-1 Note for registration of transfer at any office
or agency maintained by the Note Registrar accompanied by a written instrument
of transfer, in a form satisfactory to the Indenture Trustee or the Note
Registrar, duly executed by the Class A-1 Noteholder or such Class A-1
Noteholder’s attorney, and duly authorized in writing with such signature
guaranteed, and thereupon one or more new Class A-1 Notes in any authorized
denominations of like aggregate principal amount will be issued to the
designated transferee or transferees.


As provided in the Indenture and subject to certain limitations therein set
forth, Class A-1 Notes are exchangeable for new Class A-1 Notes in any
authorized denominations and of like aggregate principal amount, upon surrender
of such Notes to be exchanged at the office or agency of the Note Registrar. No
service charge may be imposed for any such exchange but the Issuer or Note
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.


The Issuer, the Transferor, the Indenture Trustee and any agent of the Issuer,
Transferor or the Indenture Trustee shall treat the person in whose name this
Class A-1 Note is registered as the owner hereof for all purposes, and neither
the Issuer, the Transferor, the Indenture Trustee nor any agent of the Issuer,
Transferor or the Indenture Trustee shall be affected by notice to the contrary.


THIS CLASS A-1 NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ASSIGNMENT


Social Security or other identifying number of assignee
______________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
(name and address of assignee)


the within certificate and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________________, attorney, to transfer said
certificate on the books kept for registration thereof, with full power of
substitution in the premises.


Dated: ____________                ______________________2/    




Signature Guaranteed:


______________________


2/    NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT A-2


FORM OF
CLASS A-2 ASSET BACKED VARIABLE FUNDING NOTE


THIS CLASS A-2 NOTE (OR ITS PREDECESSOR) WAS ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS CLASS A-2 NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAW OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS TO ANY PERSON WHO THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING THEREOF IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) IN COMPLIANCE WITH RULE 144A OR A PERSON WHO IS AN
INSTITUTIONAL “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT, IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION
AND OTHER REQUIREMENTS SPECIFIED IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND
THE CLASS A PURCHASE AGREEMENT REFERRED TO HEREIN. NONE OF THE TRANSFEROR, THE
SERVICER, THE NOTE REGISTRAR OR THE INDENTURE TRUSTEE IS OBLIGATED TO REGISTER
THE CLASS A-2 NOTES UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES OR “BLUE
SKY” LAW.
THE HOLDER, BY ACCEPTANCE OF THIS CLASS A-2 NOTE, SHALL BE DEEMED TO HAVE AGREED
TO TREAT THE CLASS A-2 NOTES AS INDEBTEDNESS FOR PURPOSES OF UNITED STATES
FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS, FRANCHISE AND ANY OTHER TAX
IMPOSED ON OR MEASURED BY INCOME UNLESS OTHERWISE REQUIRED BY LAW.
EACH PURCHASER REPRESENTS AND WARRANTS, FOR THE BENEFIT OF THE ISSUER AND THE
TRANSFEROR, THAT SUCH PURCHASER IS NOT (1) AN EMPLOYEE BENEFIT PLAN (AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE PROVISIONS OF ERISA, (2) A PLAN (AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, OR (3) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY SUCH PLAN’S
INVESTMENT IN THE ENTITY (UNLESS REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED).


NEITHER THIS CLASS A-2 NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN
EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO ERISA, OR SECTION 4975 OF THE
CODE.


ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN THIS CLASS A-2 NOTE IS SUBJECT
TO THE PROVISIONS OF THE INDENTURE AND SUBJECT TO CERTAIN LIMITATIONS THEREIN
SET FORTH, INCLUDING SECTION 9.04 OF THE INDENTURE SUPPLEMENT AND THE CLASS A
PURCHASE AGREEMENT.


THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-2 NOTE WILL BE REDUCED FROM
TIME TO TIME BY DISTRIBUTIONS ON THIS CLASS A-2 NOTE ALLOCABLE




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




TO PRINCIPAL. IN ADDITION, THE PRINCIPAL BALANCE OF THIS CLASS A-2 NOTE MAY BE
INCREASED AT THE REQUEST OF THE ISSUER SUBJECT TO CERTAIN TERMS AND CONDITIONS
SET FORTH IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND THE CLASS A PURCHASE
AGREEMENT REFERRED TO HEREIN. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CLASS A-2 NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-2 NOTE MAY BE
DIFFERENT FROM THE INITIAL OUTSTANDING PRINCIPAL BALANCE SHOWN BELOW. ANYONE
ACQUIRING THIS CLASS A-2 NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL
BALANCE OF THIS CLASS A-2 NOTE BY INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE
OF THE INITIAL ISSUANCE OF THE CLASS A-2 NOTES, THE INDENTURE TRUSTEE IS U.S.
BANK NATIONAL ASSOCIATION.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INITIAL OUTSTANDING PRINCIPAL BALANCE
REGISTERED                                        $__________1/    


No. R‑__




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-2 ASSET BACKED VARIABLE FUNDING NOTE


Perimeter Master Note Business Trust (herein referred to as the “Issuer”), a
Nevada business trust governed by a Trust Agreement dated as of February 8,
2017, for value received, hereby promises to pay to _________________, or
registered assigns, subject to the following provisions, the principal sum of
__________________ DOLLARS, or such greater or lesser amount as determined in
accordance with the Indenture Supplement, on the Stated Maturity Date, except as
otherwise provided below or in the Indenture Supplement. The Issuer will pay
interest on the unpaid principal amount of this Note in an amount equal to the
Class A-2 Monthly Interest on each Distribution Date until the principal amount
of this Note is paid in full. Interest on this Note will accrue for each
Distribution Date from and including the most recent Distribution Date on which
interest has been paid to but excluding such Distribution Date or, for the
initial Distribution Date, from and including the Initial Funding Date to but
excluding such Distribution Date. Interest will be computed as provided in the
Indenture Supplement. Principal of this Note shall be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual or facsimile signature, this Note
shall not be entitled to any benefit under the Master Indenture or the Indenture
Supplement referred to on the reverse hereof, or be valid for any purpose.










__________________        
1/    Denominations of $100,000 and integral multiples of $1 in excess thereof.








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the Issuer has caused this Class A-2 Note to be duly
executed.


PERIMETER MASTER NOTE BUSINESS TRUST,
as Issuer


By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

By:                            
Name:
Title:




            
Dated: ____________ ____, 2017


    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION




This is one of the Class A-2 Notes described in the within‑mentioned Indenture.


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,




By:     ________________________
Authorized Signatory








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-2 ASSET BACKED VARIABLE FUNDING NOTE


Summary of Terms and Conditions




This Class A-2 Note is one of a duly authorized issue of Notes of the Issuer,
designated as Perimeter Master Note Business Trust, Series 2017-One (the “Series
2017-One Notes”), issued under a Master Indenture, dated as of February 8, 2017
(the “Master Indenture”), among the Issuer, Atlanticus Services Corporation, as
Servicer (the “Servicer”) and U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement,
dated as of February 8, 2017 (the “Indenture Supplement”), among the Issuer, the
Servicer and the Indenture Trustee and representing the right to receive certain
payments from the Issuer. The term “Indenture,” unless the context otherwise
requires, refers to the Master Indenture as supplemented by the Indenture
Supplement. The Series 2017-One Notes are subject to all of the terms of the
Indenture. All terms used in this Note that are defined in the Indenture shall
have the meanings assigned to them in or pursuant to the Indenture. In the event
of any conflict or inconsistency between the Indenture and this Note, the
Indenture shall control.


The Class A-1 Notes, the Class A-3 Notes, the Class A-4 Notes, the Class A-5
Notes and the Class B Notes will also be issued under the Indenture Supplement.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under the Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The Class A-2 Note Principal Balance on any date will be an amount equal to (a)
the total amount of Class A-2 Note Principal Balance Increases made on or prior
to such date, minus (b) the total amount of principal payments made on the Class
A-2 Notes on or prior to such date.


The Stated Maturity Date is five years from the Closing Date. Payments of
principal of the Class A-2 Notes shall be payable in accordance with the
provisions of the Indenture.
Subject to the terms and conditions of the Indenture and the Trust Agreement,
the Transferor may, from time to time, direct the Owner Trustee, on behalf of
the Issuer, to issue one or more new Series of Notes.


On each Distribution Date, the Paying Agent shall distribute to each Class A-2
Noteholder of record on the related Record Date (except for the final
distribution in respect of this Class A-2 Note) such Class A-2 Noteholder’s pro
rata share of the amounts held by the Paying Agent that are allocated and
available on such Distribution Date to pay interest and principal on the Class
A-2 Notes pursuant to the Indenture Supplement. Except as provided in the
Indenture with respect to a final distribution, distributions to Series 2017-One
Noteholders shall be made by (i) wire transfer to each Series 2017-One
Noteholder at the account specified by the Class A-2 Noteholder to the Indenture
Trustee and the Servicer




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




and (ii) without presentation or surrender of any Series 2017-One Note or the
making of any notation thereon. Final payment of this Class A-2 Note will be
made only upon presentation and surrender of this Class A-2 Note at the office
or agency specified in the notice of final distribution delivered by the
Indenture Trustee to the Series 2017-One Noteholders in accordance with the
Indenture.


On any day occurring on or after the date on which the outstanding principal
balance of the Series 2017-One Notes is reduced to 20% or less of the highest
outstanding principal balance of the Series 2017-One Notes, the Issuer shall
have the option to redeem the Series 2017-One Notes, at a purchase price equal
to (i) if such day is a Distribution Date, the Redemption Amount for such
Distribution Date or (ii) if such day is not a Distribution Date, the Redemption
Amount for the Distribution Date following such day.


This Class A-2 Note does not represent an obligation of, or an interest in or
the assets of, the Transferor, the Servicer or any Affiliate thereof.


Each Noteholder, by accepting a Note, hereby covenants and agrees that it will
not at any time institute against the Issuer or the Transferor, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.


Except as otherwise provided in the Indenture Supplement, the Class A-2 Notes
are issuable only in minimum denominations of $100,000 and integral multiples of
$1. The transfer of this Class A-2 Note shall be registered in the Note Register
upon surrender of this Class A-2 Note for registration of transfer at any office
or agency maintained by the Note Registrar accompanied by a written instrument
of transfer, in a form satisfactory to the Indenture Trustee or the Note
Registrar, duly executed by the Class A-2 Noteholder or such Class A-2
Noteholder’s attorney, and duly authorized in writing with such signature
guaranteed, and thereupon one or more new Class A-2 Notes in any authorized
denominations of like aggregate principal amount will be issued to the
designated transferee or transferees.


As provided in the Indenture and subject to certain limitations therein set
forth, Class A-2 Notes are exchangeable for new Class A-2 Notes in any
authorized denominations and of like aggregate principal amount, upon surrender
of such Notes to be exchanged at the office or agency of the Note Registrar. No
service charge may be imposed for any such exchange but the Issuer or Note
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.


The Issuer, the Transferor, the Indenture Trustee and any agent of the Issuer,
Transferor or the Indenture Trustee shall treat the person in whose name this
Class A-2 Note is registered as the owner hereof for all purposes, and neither
the Issuer, the Transferor, the Indenture Trustee nor any agent of the Issuer,
Transferor or the Indenture Trustee shall be affected by notice to the contrary.


THIS CLASS A-2 NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ASSIGNMENT


Social Security or other identifying number of assignee
______________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
(name and address of assignee)


the within certificate and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________________, attorney, to transfer said
certificate on the books kept for registration thereof, with full power of
substitution in the premises.


Dated: ____________                ______________________2/    




Signature Guaranteed:


______________________




______________________


2/    NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT A-3


FORM OF
CLASS A-3 ASSET BACKED VARIABLE FUNDING NOTE


THIS CLASS A-3 NOTE (OR ITS PREDECESSOR) WAS ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS CLASS A-3 NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAW OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS TO ANY PERSON WHO THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING THEREOF IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) IN COMPLIANCE WITH RULE 144A OR A PERSON WHO IS AN
INSTITUTIONAL “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT, IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION
AND OTHER REQUIREMENTS SPECIFIED IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND
THE CLASS A PURCHASE AGREEMENT REFERRED TO HEREIN. NONE OF THE TRANSFEROR, THE
SERVICER, THE NOTE REGISTRAR OR THE INDENTURE TRUSTEE IS OBLIGATED TO REGISTER
THE CLASS A-3 NOTES UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES OR “BLUE
SKY” LAW.
THE HOLDER, BY ACCEPTANCE OF THIS CLASS A-3 NOTE, SHALL BE DEEMED TO HAVE AGREED
TO TREAT THE CLASS A-3 NOTES AS INDEBTEDNESS FOR PURPOSES OF UNITED STATES
FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS, FRANCHISE AND ANY OTHER TAX
IMPOSED ON OR MEASURED BY INCOME UNLESS OTHERWISE REQUIRED BY LAW.
EACH PURCHASER REPRESENTS AND WARRANTS, FOR THE BENEFIT OF THE ISSUER AND THE
TRANSFEROR, THAT SUCH PURCHASER IS NOT (1) AN EMPLOYEE BENEFIT PLAN (AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE PROVISIONS OF ERISA, (2) A PLAN (AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, OR (3) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY SUCH PLAN’S
INVESTMENT IN THE ENTITY (UNLESS REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED).


NEITHER THIS CLASS A-3 NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN
EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO ERISA, OR SECTION 4975 OF THE
CODE.


ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN THIS CLASS A-3 NOTE IS SUBJECT
TO THE PROVISIONS OF THE INDENTURE AND SUBJECT TO CERTAIN LIMITATIONS THEREIN
SET FORTH, INCLUDING SECTION 9.04 OF THE INDENTURE SUPPLEMENT AND THE CLASS A
PURCHASE AGREEMENT.


THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-3 NOTE WILL BE REDUCED FROM
TIME TO TIME BY DISTRIBUTIONS ON THIS CLASS A-3 NOTE ALLOCABLE




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




TO PRINCIPAL. IN ADDITION, THE PRINCIPAL BALANCE OF THIS CLASS A-3 NOTE MAY BE
INCREASED AT THE REQUEST OF THE ISSUER SUBJECT TO CERTAIN TERMS AND CONDITIONS
SET FORTH IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND THE CLASS A PURCHASE
AGREEMENT REFERRED TO HEREIN. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CLASS A-3 NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-3 NOTE MAY BE
DIFFERENT FROM THE INITIAL OUTSTANDING PRINCIPAL BALANCE SHOWN BELOW. ANYONE
ACQUIRING THIS CLASS A-3 NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL
BALANCE OF THIS CLASS A-3 NOTE BY INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE
OF THE INITIAL ISSUANCE OF THE CLASS A-3 NOTES, THE INDENTURE TRUSTEE IS U.S.
BANK NATIONAL ASSOCIATION.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INITIAL OUTSTANDING PRINCIPAL BALANCE
REGISTERED                                    $__________1/    


No. R‑__




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-3 ASSET BACKED VARIABLE FUNDING NOTE


Perimeter Master Note Business Trust (herein referred to as the “Issuer”), a
Nevada business trust governed by a Trust Agreement dated as of February 8,
2017, for value received, hereby promises to pay to _________________, or
registered assigns, subject to the following provisions, the principal sum of
__________________ DOLLARS, or such greater or lesser amount as determined in
accordance with the Indenture Supplement, on the Stated Maturity Date, except as
otherwise provided below or in the Indenture Supplement. The Issuer will pay
interest on the unpaid principal amount of this Note in an amount equal to the
Class A-3 Monthly Interest on each Distribution Date until the principal amount
of this Note is paid in full. Interest on this Note will accrue for each
Distribution Date from and including the most recent Distribution Date on which
interest has been paid to but excluding such Distribution Date or, for the
initial Distribution Date, from and including the Initial Funding Date to but
excluding such Distribution Date. Interest will be computed as provided in the
Indenture Supplement. Principal of this Note shall be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual or facsimile signature, this Note
shall not be entitled to any benefit under the Master Indenture or the Indenture
Supplement referred to on the reverse hereof, or be valid for any purpose.




__________________


1/    Denominations of $100,000 and integral multiples of $1 in excess
thereof./ 




        




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the Issuer has caused this Class A-3 Note to be duly
executed.


PERIMETER MASTER NOTE BUSINESS TRUST,
as Issuer


By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

By:                            
Name:
Title:




            
Dated: ____________ ____, 2017


    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION




This is one of the Class A-3 Notes described in the within‑mentioned Indenture.


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,




By:     ________________________
Authorized Signatory








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-3 ASSET BACKED VARIABLE FUNDING NOTE


Summary of Terms and Conditions




This Class A-3 Note is one of a duly authorized issue of Notes of the Issuer,
designated as Perimeter Master Note Business Trust, Series 2017-One (the “Series
2017-One Notes”), issued under a Master Indenture, dated as of February 8, 2017
(the “Master Indenture”), among the Issuer, Atlanticus Services Corporation, as
Servicer (the “Servicer”) and U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement,
dated as of February 8, 2017 (the “Indenture Supplement”), among the Issuer, the
Servicer and the Indenture Trustee and representing the right to receive certain
payments from the Issuer. The term “Indenture,” unless the context otherwise
requires, refers to the Master Indenture as supplemented by the Indenture
Supplement. The Series 2017-One Notes are subject to all of the terms of the
Indenture. All terms used in this Note that are defined in the Indenture shall
have the meanings assigned to them in or pursuant to the Indenture. In the event
of any conflict or inconsistency between the Indenture and this Note, the
Indenture shall control.


The Class A-1 Notes, the Class A-2 Notes, the Class A-4 Notes, the Class A-5
Notes and the Class B Notes will also be issued under the Indenture Supplement.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under the Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The Class A-3 Note Principal Balance on any date will be an amount equal to (a)
the total amount of Class A-3 Note Principal Balance Increases made on or prior
to such date, minus (b) the total amount of principal payments made on the Class
A-3 Notes on or prior to such date.


The Stated Maturity Date is five years from the Closing Date. Payments of
principal of the Class A-3 Notes shall be payable in accordance with the
provisions of the Indenture.
Subject to the terms and conditions of the Indenture and the Trust Agreement,
the Transferor may, from time to time, direct the Owner Trustee, on behalf of
the Issuer, to issue one or more new Series of Notes.


On each Distribution Date, the Paying Agent shall distribute to each Class A-3
Noteholder of record on the related Record Date (except for the final
distribution in respect of this Class A-3 Note) such Class A-3 Noteholder’s pro
rata share of the amounts held by the Paying Agent that are allocated and
available on such Distribution Date to pay interest and principal on the Class
A-3 Notes pursuant to the Indenture Supplement. Except as provided in the
Indenture with respect to a final distribution, distributions to Series 2017-One
Noteholders shall be made by (i) wire transfer to each Series 2017-One
Noteholder at the account specified by the Class A-3 Noteholder to the Indenture
Trustee and the Servicer




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




and (ii) without presentation or surrender of any Series 2017-One Note or the
making of any notation thereon. Final payment of this Class A-3 Note will be
made only upon presentation and surrender of this Class A-3 Note at the office
or agency specified in the notice of final distribution delivered by the
Indenture Trustee to the Series 2017-One Noteholders in accordance with the
Indenture.


On any day occurring on or after the date on which the outstanding principal
balance of the Series 2017-One Notes is reduced to 20% or less of the highest
outstanding principal balance of the Series 2017-One Notes, the Issuer shall
have the option to redeem the Series 2017-One Notes, at a purchase price equal
to (i) if such day is a Distribution Date, the Redemption Amount for such
Distribution Date or (ii) if such day is not a Distribution Date, the Redemption
Amount for the Distribution Date following such day.


This Class A-3 Note does not represent an obligation of, or an interest in or
the assets of, the Transferor, the Servicer or any Affiliate thereof.


Each Noteholder, by accepting a Note, hereby covenants and agrees that it will
not at any time institute against the Issuer or the Transferor, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.


Except as otherwise provided in the Indenture Supplement, the Class A-3 Notes
are issuable only in minimum denominations of $100,000 and integral multiples of
$1. The transfer of this Class A-3 Note shall be registered in the Note Register
upon surrender of this Class A-3 Note for registration of transfer at any office
or agency maintained by the Note Registrar accompanied by a written instrument
of transfer, in a form satisfactory to the Indenture Trustee or the Note
Registrar, duly executed by the Class A-3 Noteholder or such Class A-3
Noteholder’s attorney, and duly authorized in writing with such signature
guaranteed, and thereupon one or more new Class A-3 Notes in any authorized
denominations of like aggregate principal amount will be issued to the
designated transferee or transferees.


As provided in the Indenture and subject to certain limitations therein set
forth, Class A-3 Notes are exchangeable for new Class A-3 Notes in any
authorized denominations and of like aggregate principal amount, upon surrender
of such Notes to be exchanged at the office or agency of the Note Registrar. No
service charge may be imposed for any such exchange but the Issuer or Note
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.


The Issuer, the Transferor, the Indenture Trustee and any agent of the Issuer,
Transferor or the Indenture Trustee shall treat the person in whose name this
Class A-3 Note is registered as the owner hereof for all purposes, and neither
the Issuer, the Transferor, the Indenture Trustee nor any agent of the Issuer,
Transferor or the Indenture Trustee shall be affected by notice to the contrary.


THIS CLASS A-3 NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.












--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ASSIGNMENT


Social Security or other identifying number of assignee
______________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
(name and address of assignee)


the within certificate and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________________, attorney, to transfer said
certificate on the books kept for registration thereof, with full power of
substitution in the premises.


Dated: ____________                ______________________2/    
/ 


Signature Guaranteed:


______________________




____________________
2/    NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.


    






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT A-4


FORM OF
CLASS A-4 ASSET BACKED VARIABLE FUNDING NOTE


THIS CLASS A-4 NOTE (OR ITS PREDECESSOR) WAS ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS CLASS A-4 NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAW OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS TO ANY PERSON WHO THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING THEREOF IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) IN COMPLIANCE WITH RULE 144A OR A PERSON WHO IS AN
INSTITUTIONAL “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT, IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION
AND OTHER REQUIREMENTS SPECIFIED IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND
THE CLASS A PURCHASE AGREEMENT REFERRED TO HEREIN. NONE OF THE TRANSFEROR, THE
SERVICER, THE NOTE REGISTRAR OR THE INDENTURE TRUSTEE IS OBLIGATED TO REGISTER
THE CLASS A-4 NOTES UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES OR “BLUE
SKY” LAW.
THE HOLDER, BY ACCEPTANCE OF THIS CLASS A-4 NOTE, SHALL BE DEEMED TO HAVE AGREED
TO TREAT THE CLASS A-4 NOTES AS INDEBTEDNESS FOR PURPOSES OF UNITED STATES
FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS, FRANCHISE AND ANY OTHER TAX
IMPOSED ON OR MEASURED BY INCOME UNLESS OTHERWISE REQUIRED BY LAW.
EACH PURCHASER REPRESENTS AND WARRANTS, FOR THE BENEFIT OF THE ISSUER AND THE
TRANSFEROR, THAT SUCH PURCHASER IS NOT (1) AN EMPLOYEE BENEFIT PLAN (AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE PROVISIONS OF ERISA, (2) A PLAN (AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, OR (3) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY SUCH PLAN’S
INVESTMENT IN THE ENTITY (UNLESS REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED).


NEITHER THIS CLASS A-4 NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN
EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO ERISA, OR SECTION 4975 OF THE
CODE.


ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN THIS CLASS A-4 NOTE IS SUBJECT
TO THE PROVISIONS OF THE INDENTURE AND SUBJECT TO CERTAIN LIMITATIONS THEREIN
SET FORTH, INCLUDING SECTION 9.04 OF THE INDENTURE SUPPLEMENT AND THE CLASS A
PURCHASE AGREEMENT.


THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-4 NOTE WILL BE REDUCED FROM
TIME TO TIME BY DISTRIBUTIONS ON THIS CLASS A-4 NOTE ALLOCABLE




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




TO PRINCIPAL. IN ADDITION, THE PRINCIPAL BALANCE OF THIS CLASS A-4 NOTE MAY BE
INCREASED AT THE REQUEST OF THE ISSUER SUBJECT TO CERTAIN TERMS AND CONDITIONS
SET FORTH IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND THE CLASS A PURCHASE
AGREEMENT REFERRED TO HEREIN. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CLASS A-4 NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-4 NOTE MAY BE
DIFFERENT FROM THE INITIAL OUTSTANDING PRINCIPAL BALANCE SHOWN BELOW. ANYONE
ACQUIRING THIS CLASS A-4 NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL
BALANCE OF THIS CLASS A-4 NOTE BY INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE
OF THE INITIAL ISSUANCE OF THE CLASS A-4 NOTES, THE INDENTURE TRUSTEE IS U.S.
BANK NATIONAL ASSOCIATION.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INITIAL OUTSTANDING PRINCIPAL BALANCE
REGISTERED                                    $__________1/    


No. R‑__




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-4 ASSET BACKED VARIABLE FUNDING NOTE


Perimeter Master Note Business Trust (herein referred to as the “Issuer”), a
Nevada business trust governed by a Trust Agreement dated as of February 8,
2017, for value received, hereby promises to pay to _________________, or
registered assigns, subject to the following provisions, the principal sum of
__________________ DOLLARS, or such greater or lesser amount as determined in
accordance with the Indenture Supplement, on the Stated Maturity Date, except as
otherwise provided below or in the Indenture Supplement. The Issuer will pay
interest on the unpaid principal amount of this Note in an amount equal to the
Class A-4 Monthly Interest on each Distribution Date until the principal amount
of this Note is paid in full. Interest on this Note will accrue for each
Distribution Date from and including the most recent Distribution Date on which
interest has been paid to but excluding such Distribution Date or, for the
initial Distribution Date, from and including the Initial Funding Date to but
excluding such Distribution Date. Interest will be computed as provided in the
Indenture Supplement. Principal of this Note shall be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual or facsimile signature, this Note
shall not be entitled to any benefit under the Master Indenture or the Indenture
Supplement referred to on the reverse hereof, or be valid for any purpose.




__________________
1/    Denominations of $100,000 and integral multiples of $1 in excess
thereof./ 


        




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the Issuer has caused this Class A-4 Note to be duly
executed.


PERIMETER MASTER NOTE BUSINESS TRUST,
as Issuer


By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

By:
__________________                        

Name:
Title:




            
Dated: ____________ ____, 2017


    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION




This is one of the Class A-4 Notes described in the within‑mentioned Indenture.


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,




By:     ________________________
Authorized Signatory








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-4 ASSET BACKED VARIABLE FUNDING NOTE


Summary of Terms and Conditions




This Class A-4 Note is one of a duly authorized issue of Notes of the Issuer,
designated as Perimeter Master Note Business Trust, Series 2017-One (the “Series
2017-One Notes”), issued under a Master Indenture, dated as of February 8, 2017
(the “Master Indenture”), among the Issuer, Atlanticus Services Corporation, as
Servicer (the “Servicer”) and U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement,
dated as of February 8, 2017 (the “Indenture Supplement”), among the Issuer, the
Servicer and the Indenture Trustee and representing the right to receive certain
payments from the Issuer. The term “Indenture,” unless the context otherwise
requires, refers to the Master Indenture as supplemented by the Indenture
Supplement. The Series 2017-One Notes are subject to all of the terms of the
Indenture. All terms used in this Note that are defined in the Indenture shall
have the meanings assigned to them in or pursuant to the Indenture. In the event
of any conflict or inconsistency between the Indenture and this Note, the
Indenture shall control.


The Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the Class A-5
Notes and the Class B Notes will also be issued under the Indenture Supplement.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under the Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The Class A-4 Note Principal Balance on any date will be an amount equal to (a)
the total amount of Class A-4 Note Principal Balance Increases made on or prior
to such date, minus (b) the total amount of principal payments made on the Class
A-4 Notes on or prior to such date.


The Stated Maturity Date is five years from the Closing Date. Payments of
principal of the Class A-4 Notes shall be payable in accordance with the
provisions of the Indenture.
Subject to the terms and conditions of the Indenture and the Trust Agreement,
the Transferor may, from time to time, direct the Owner Trustee, on behalf of
the Issuer, to issue one or more new Series of Notes.


On each Distribution Date, the Paying Agent shall distribute to each Class A-4
Noteholder of record on the related Record Date (except for the final
distribution in respect of this Class A-4 Note) such Class A-4 Noteholder’s pro
rata share of the amounts held by the Paying Agent that are allocated and
available on such Distribution Date to pay interest and principal on the Class
A-4 Notes pursuant to the Indenture Supplement. Except as provided in the
Indenture with respect to a final distribution, distributions to Series 2017-One
Noteholders shall be made by (i) wire transfer to each Series 2017-One
Noteholder at the account specified by the Class A-4 Noteholder to the Indenture
Trustee and the Servicer




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




and (ii) without presentation or surrender of any Series 2017-One Note or the
making of any notation thereon. Final payment of this Class A-4 Note will be
made only upon presentation and surrender of this Class A-4 Note at the office
or agency specified in the notice of final distribution delivered by the
Indenture Trustee to the Series 2017-One Noteholders in accordance with the
Indenture.


On any day occurring on or after the date on which the outstanding principal
balance of the Series 2017-One Notes is reduced to 20% or less of the highest
outstanding principal balance of the Series 2017-One Notes, the Issuer shall
have the option to redeem the Series 2017-One Notes, at a purchase price equal
to (i) if such day is a Distribution Date, the Redemption Amount for such
Distribution Date or (ii) if such day is not a Distribution Date, the Redemption
Amount for the Distribution Date following such day.


This Class A-4 Note does not represent an obligation of, or an interest in or
the assets of, the Transferor, the Servicer or any Affiliate thereof.


Each Noteholder, by accepting a Note, hereby covenants and agrees that it will
not at any time institute against the Issuer or the Transferor, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.


Except as otherwise provided in the Indenture Supplement, the Class A-4 Notes
are issuable only in minimum denominations of $100,000 and integral multiples of
$1. The transfer of this Class A-4 Note shall be registered in the Note Register
upon surrender of this Class A-4 Note for registration of transfer at any office
or agency maintained by the Note Registrar accompanied by a written instrument
of transfer, in a form satisfactory to the Indenture Trustee or the Note
Registrar, duly executed by the Class A-4 Noteholder or such Class A-4
Noteholder’s attorney, and duly authorized in writing with such signature
guaranteed, and thereupon one or more new Class A-4 Notes in any authorized
denominations of like aggregate principal amount will be issued to the
designated transferee or transferees.


As provided in the Indenture and subject to certain limitations therein set
forth, Class A-4 Notes are exchangeable for new Class A-4 Notes in any
authorized denominations and of like aggregate principal amount, upon surrender
of such Notes to be exchanged at the office or agency of the Note Registrar. No
service charge may be imposed for any such exchange but the Issuer or Note
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.


The Issuer, the Transferor, the Indenture Trustee and any agent of the Issuer,
Transferor or the Indenture Trustee shall treat the person in whose name this
Class A-4 Note is registered as the owner hereof for all purposes, and neither
the Issuer, the Transferor, the Indenture Trustee nor any agent of the Issuer,
Transferor or the Indenture Trustee shall be affected by notice to the contrary.


THIS CLASS A-4 NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ASSIGNMENT


Social Security or other identifying number of assignee
______________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
(name and address of assignee)


the within certificate and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________________, attorney, to transfer said
certificate on the books kept for registration thereof, with full power of
substitution in the premises.


Dated: ____________                ______________________2/    
/ 


Signature Guaranteed:


______________________




______________________
2/    NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT A-5


FORM OF
CLASS A-5 ASSET BACKED VARIABLE FUNDING NOTE


THIS CLASS A-5 NOTE (OR ITS PREDECESSOR) WAS ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS CLASS A-5 NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY APPLICABLE STATE SECURITIES LAW OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS TO ANY PERSON WHO THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING THEREOF IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) IN COMPLIANCE WITH RULE 144A OR A PERSON WHO IS AN
INSTITUTIONAL “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT, IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION
AND OTHER REQUIREMENTS SPECIFIED IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND
THE CLASS A PURCHASE AGREEMENT REFERRED TO HEREIN. NONE OF THE TRANSFEROR, THE
SERVICER, THE NOTE REGISTRAR OR THE INDENTURE TRUSTEE IS OBLIGATED TO REGISTER
THE CLASS A-5 NOTES UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES OR “BLUE
SKY” LAW.
THE HOLDER, BY ACCEPTANCE OF THIS CLASS A-5 NOTE, SHALL BE DEEMED TO HAVE AGREED
TO TREAT THE CLASS A-5 NOTES AS INDEBTEDNESS FOR PURPOSES OF UNITED STATES
FEDERAL, STATE AND LOCAL INCOME, SINGLE BUSINESS, FRANCHISE AND ANY OTHER TAX
IMPOSED ON OR MEASURED BY INCOME UNLESS OTHERWISE REQUIRED BY LAW.
EACH PURCHASER REPRESENTS AND WARRANTS, FOR THE BENEFIT OF THE ISSUER AND THE
TRANSFEROR, THAT SUCH PURCHASER IS NOT (1) AN EMPLOYEE BENEFIT PLAN (AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE PROVISIONS OF ERISA, (2) A PLAN (AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, OR (3) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY SUCH PLAN’S
INVESTMENT IN THE ENTITY (UNLESS REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED).


NEITHER THIS CLASS A-5 NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN
EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO ERISA, OR SECTION 4975 OF THE
CODE.


ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN THIS CLASS A-5 NOTE IS SUBJECT
TO THE PROVISIONS OF THE INDENTURE AND SUBJECT TO CERTAIN LIMITATIONS THEREIN
SET FORTH, INCLUDING SECTION 9.04 OF THE INDENTURE SUPPLEMENT AND THE CLASS A
PURCHASE AGREEMENT.


THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-5 NOTE WILL BE REDUCED FROM
TIME TO TIME BY DISTRIBUTIONS ON THIS CLASS A-5 NOTE ALLOCABLE




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




TO PRINCIPAL. IN ADDITION, THE PRINCIPAL BALANCE OF THIS CLASS A-5 NOTE MAY BE
INCREASED AT THE REQUEST OF THE ISSUER SUBJECT TO CERTAIN TERMS AND CONDITIONS
SET FORTH IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT AND THE CLASS A PURCHASE
AGREEMENT REFERRED TO HEREIN. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CLASS A-5 NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS A-5 NOTE MAY BE
DIFFERENT FROM THE INITIAL OUTSTANDING PRINCIPAL BALANCE SHOWN BELOW. ANYONE
ACQUIRING THIS CLASS A-5 NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL
BALANCE OF THIS CLASS A-5 NOTE BY INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE
OF THE INITIAL ISSUANCE OF THE CLASS A-5 NOTES, THE INDENTURE TRUSTEE IS U.S.
BANK NATIONAL ASSOCIATION.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INITIAL OUTSTANDING PRINCIPAL BALANCE
REGISTERED                                $__________1/    


No. R‑__




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-5 ASSET BACKED VARIABLE FUNDING NOTE


Perimeter Master Note Business Trust (herein referred to as the “Issuer”), a
Nevada business trust governed by a Trust Agreement dated as of February 8,
2017, for value received, hereby promises to pay to _________________, or
registered assigns, subject to the following provisions, the principal sum of
__________________ DOLLARS, or such greater or lesser amount as determined in
accordance with the Indenture Supplement, on the Stated Maturity Date, except as
otherwise provided below or in the Indenture Supplement. The Issuer will pay
interest on the unpaid principal amount of this Note in an amount equal to the
Class A-5 Monthly Interest on each Distribution Date until the principal amount
of this Note is paid in full. Interest on this Note will accrue for each
Distribution Date from and including the most recent Distribution Date on which
interest has been paid to but excluding such Distribution Date or, for the
initial Distribution Date, from and including the Initial Funding Date to but
excluding such Distribution Date. Interest will be computed as provided in the
Indenture Supplement. Principal of this Note shall be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual or facsimile signature, this Note
shall not be entitled to any benefit under the Master Indenture or the Indenture
Supplement referred to on the reverse hereof, or be valid for any purpose.


__________________
1/    Denominations of $100,000 and integral multiples of $1 in excess
thereof./ 


        




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the Issuer has caused this Class A-5 Note to be duly
executed.


PERIMETER MASTER NOTE BUSINESS TRUST,
as Issuer


By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

By:                            
Name:
Title:




            
Dated: ____________ ____, 2017


    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION




This is one of the Class A-5 Notes described in the within‑mentioned Indenture.


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,




By:     ________________________
Authorized Signatory








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS A-5 ASSET BACKED VARIABLE FUNDING NOTE


Summary of Terms and Conditions




This Class A-5 Note is one of a duly authorized issue of Notes of the Issuer,
designated as Perimeter Master Note Business Trust, Series 2017-One (the “Series
2017-One Notes”), issued under a Master Indenture, dated as of February 8, 2017
(the “Master Indenture”), among the Issuer, Atlanticus Services Corporation, as
Servicer (the “Servicer”) and U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement,
dated as of February 8, 2017 (the “Indenture Supplement”), among the Issuer, the
Servicer and the Indenture Trustee and representing the right to receive certain
payments from the Issuer. The term “Indenture,” unless the context otherwise
requires, refers to the Master Indenture as supplemented by the Indenture
Supplement. The Series 2017-One Notes are subject to all of the terms of the
Indenture. All terms used in this Note that are defined in the Indenture shall
have the meanings assigned to them in or pursuant to the Indenture. In the event
of any conflict or inconsistency between the Indenture and this Note, the
Indenture shall control.


The Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the Class A-4
Notes and the Class B Notes will also be issued under the Indenture Supplement.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under the Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The Class A-5 Note Principal Balance on any date will be an amount equal to (a)
the total amount of Class A-5 Note Principal Balance Increases made on or prior
to such date, minus (b) the total amount of principal payments made on the Class
A-5 Notes on or prior to such date.


The Stated Maturity Date is five years from the Closing Date. Payments of
principal of the Class A-5 Notes shall be payable in accordance with the
provisions of the Indenture.
Subject to the terms and conditions of the Indenture and the Trust Agreement,
the Transferor may, from time to time, direct the Owner Trustee, on behalf of
the Issuer, to issue one or more new Series of Notes.


On each Distribution Date, the Paying Agent shall distribute to each Class A-5
Noteholder of record on the related Record Date (except for the final
distribution in respect of this Class A-5 Note) such Class A-5 Noteholder’s pro
rata share of the amounts held by the Paying Agent that are allocated and
available on such Distribution Date to pay interest and principal on the Class
A-5 Notes pursuant to the Indenture Supplement. Except as provided in the
Indenture with respect to a final distribution, distributions to Series 2017-One
Noteholders shall be made by (i) wire transfer to each Series 2017-One
Noteholder at the account specified by the Class A-5 Noteholder to the Indenture
Trustee and the Servicer




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




and (ii) without presentation or surrender of any Series 2017-One Note or the
making of any notation thereon. Final payment of this Class A-5 Note will be
made only upon presentation and surrender of this Class A-5 Note at the office
or agency specified in the notice of final distribution delivered by the
Indenture Trustee to the Series 2017-One Noteholders in accordance with the
Indenture.


On any day occurring on or after the date on which the outstanding principal
balance of the Series 2017-One Notes is reduced to 20% or less of the highest
outstanding principal balance of the Series 2017-One Notes, the Issuer shall
have the option to redeem the Series 2017-One Notes, at a purchase price equal
to (i) if such day is a Distribution Date, the Redemption Amount for such
Distribution Date or (ii) if such day is not a Distribution Date, the Redemption
Amount for the Distribution Date following such day.


This Class A-5 Note does not represent an obligation of, or an interest in or
the assets of, the Transferor, the Servicer or any Affiliate thereof.


Each Noteholder, by accepting a Note, hereby covenants and agrees that it will
not at any time institute against the Issuer or the Transferor, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.


Except as otherwise provided in the Indenture Supplement, the Class A-5 Notes
are issuable only in minimum denominations of $100,000 and integral multiples of
$1. The transfer of this Class A-5 Note shall be registered in the Note Register
upon surrender of this Class A-5 Note for registration of transfer at any office
or agency maintained by the Note Registrar accompanied by a written instrument
of transfer, in a form satisfactory to the Indenture Trustee or the Note
Registrar, duly executed by the Class A-5 Noteholder or such Class A-5
Noteholder’s attorney, and duly authorized in writing with such signature
guaranteed, and thereupon one or more new Class A-5 Notes in any authorized
denominations of like aggregate principal amount will be issued to the
designated transferee or transferees.


As provided in the Indenture and subject to certain limitations therein set
forth, Class A-5 Notes are exchangeable for new Class A-5 Notes in any
authorized denominations and of like aggregate principal amount, upon surrender
of such Notes to be exchanged at the office or agency of the Note Registrar. No
service charge may be imposed for any such exchange but the Issuer or Note
Registrar may require payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in connection therewith.


The Issuer, the Transferor, the Indenture Trustee and any agent of the Issuer,
Transferor or the Indenture Trustee shall treat the person in whose name this
Class A-5 Note is registered as the owner hereof for all purposes, and neither
the Issuer, the Transferor, the Indenture Trustee nor any agent of the Issuer,
Transferor or the Indenture Trustee shall be affected by notice to the contrary.


THIS CLASS A-5 NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ASSIGNMENT


Social Security or other identifying number of assignee
______________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
(name and address of assignee)


the within certificate and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________________, attorney, to transfer said
certificate on the books kept for registration thereof, with full power of
substitution in the premises.


Dated: ____________                ______________________2/    




Signature Guaranteed:


______________________
    


____________
2/    NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT B


FORM OF
CLASS B ASSET BACKED VARIABLE FUNDING NOTE
THIS CLASS B NOTE (OR ITS PREDECESSOR) WAS ISSUED IN A TRANSACTION EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). THIS CLASS B NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY
APPLICABLE STATE SECURITIES LAW OF ANY STATE AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN A TRANSACTION EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
OR “BLUE SKY” LAWS TO ANY PERSON WHO THE HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING THEREOF IN RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) IN COMPLIANCE WITH RULE 144A OR A PERSON WHO IS AN
INSTITUTIONAL “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) UNDER THE SECURITIES ACT, IN EACH CASE IN COMPLIANCE WITH THE CERTIFICATION
AND OTHER REQUIREMENTS SPECIFIED IN THE SERIES 2017-ONE INDENTURE SUPPLEMENT
REFERRED TO HEREIN. NONE OF THE TRANSFEROR, THE SERVICER, THE NOTE REGISTRAR OR
THE INDENTURE TRUSTEE IS OBLIGATED TO REGISTER THE CLASS B NOTES UNDER THE
SECURITIES ACT OR ANY OTHER SECURITIES OR “BLUE SKY” LAW.
EACH PURCHASER REPRESENTS AND WARRANTS, FOR THE BENEFIT OF THE ISSUER AND THE
TRANSFEROR, THAT SUCH PURCHASER IS NOT (1) AN EMPLOYEE BENEFIT PLAN (AS DEFINED
IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”)) WHICH IS SUBJECT TO THE PROVISIONS OF ERISA, (2) A PLAN (AS
DEFINED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, OR (3) AN ENTITY
WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF ANY SUCH PLAN’S
INVESTMENT IN THE ENTITY (UNLESS REGISTERED UNDER THE INVESTMENT COMPANY ACT OF
1940, AS AMENDED).


NEITHER THIS CLASS B NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED TO AN
EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO ERISA, OR SECTION 4975 OF THE
CODE.


ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN THIS CLASS B NOTE IS SUBJECT TO
THE PROVISIONS OF THE INDENTURE AND SUBJECT TO CERTAIN LIMITATIONS THEREIN SET
FORTH, INCLUDING SECTIONS 9.04 AND 9.05 OF THE INDENTURE SUPPLEMENT.


THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS B NOTE WILL BE REDUCED FROM TIME
TO TIME BY DISTRIBUTIONS ON THIS CLASS B NOTE ALLOCABLE TO PRINCIPAL. IN
ADDITION, THE PRINCIPAL BALANCE OF THIS CLASS B NOTE MAY BE INCREASED AT THE
REQUEST OF THE ISSUER SUBJECT TO CERTAIN TERMS AND CONDITIONS SET FORTH IN THE
SERIES 2017-ONE INDENTURE SUPPLEMENT REFERRED TO HEREIN. ACCORDINGLY, FOLLOWING
THE INITIAL ISSUANCE OF THE CLASS B NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF
THIS CLASS B NOTE MAY BE DIFFERENT FROM THE INITIAL OUTSTANDING PRINCIPAL
BALANCE SHOWN BELOW. ANYONE




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ACQUIRING THIS CLASS B NOTE MAY ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL
BALANCE OF THIS CLASS B NOTE BY INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE OF
THE INITIAL ISSUANCE OF THE CLASS B NOTES, THE INDENTURE TRUSTEE IS U.S. BANK
NATIONAL ASSOCIATION.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INITIAL OUTSTANDING PRINCIPAL BALANCE
REGISTERED    $__________1/    


No. R‑__




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS B ASSET BACKED VARIABLE FUNDING NOTE


Perimeter Master Note Business Trust (herein referred to as the “Issuer”), a
Nevada business trust governed by a Trust Agreement dated as of February 8,
2017, for value received, hereby promises to pay to _________________, or
registered assigns, subject to the following provisions, the principal sum of
__________________ DOLLARS, or such greater or lesser amount as determined in
accordance with the Indenture Supplement, on the Stated Maturity Date, except as
otherwise provided below or in the Indenture Supplement. The Issuer will pay
interest on the unpaid principal amount of this Note in an amount equal to the
Class B Monthly Interest on each Distribution Date until the principal amount of
this Note is paid in full. Interest on this Note will accrue for each
Distribution Date from and including the most recent Distribution Date on which
interest has been paid to but excluding such Distribution Date or, for the
initial Distribution Date, from and including the Initial Funding Date to but
excluding such Distribution Date. Interest will be computed as provided in the
Indenture Supplement. Principal of this Note shall be paid in the manner
specified on the reverse hereof.


The principal of and interest on this Note are payable in such coin or currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.


Reference is made to the further provisions of this Note set forth on the
reverse hereof, which shall have the same effect as though fully set forth on
the face of this Note.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Indenture Trustee, by manual or facsimile signature, this Note
shall not be entitled to any benefit under the Master Indenture or the Indenture
Supplement referred to on the reverse hereof, or be valid for any purpose.


THIS CLASS B NOTE IS SUBORDINATED TO THE EXTENT NECESSARY TO FUND PAYMENTS ON
THE CLASS A NOTES TO THE EXTENT SPECIFIED IN THE INDENTURE SUPPLEMENT.


__________________
1/    Denominations of $100,000 and integral multiples of $1 in excess
thereof./ 


        




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the Issuer has caused this Class B Note to be duly executed.


PERIMETER MASTER NOTE BUSINESS TRUST III,
as Issuer


By:
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Owner Trustee under the Trust Agreement

By:                            
Name:
Title:




            
Dated: ____________ ____, 2017


    




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




INDENTURE TRUSTEE'S CERTIFICATE OF AUTHENTICATION




This is one of the Class B Notes described in the within‑mentioned Indenture.


U.S. BANK NATIONAL ASSOCIATION,
as Indenture Trustee,




By:     ________________________
Authorized Signatory








--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




PERIMETER MASTER NOTE BUSINESS TRUST


SERIES 2017-ONE


CLASS B ASSET BACKED VARIABLE FUNDING NOTE


Summary of Terms and Conditions




This Class B Note is one of a duly authorized issue of Notes of the Issuer,
designated as Perimeter Master Note Business Trust, Series 2017-One (the “Series
2017-One Notes”), issued under a Master Indenture, dated as of February 8, 2017
(the “Master Indenture”), among the Issuer, Atlanticus Services Corporation, as
Servicer (the “Servicer”) and U.S. Bank National Association, as Indenture
Trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement,
dated as of February 8, 2017 (the “Indenture Supplement”), among the Issuer, the
Servicer and the Indenture Trustee and representing the right to receive certain
payments from the Issuer. The term “Indenture,” unless the context otherwise
requires, refers to the Master Indenture as supplemented by the Indenture
Supplement. The Series 2017-One Notes are subject to all of the terms of the
Indenture. All terms used in this Note that are defined in the Indenture shall
have the meanings assigned to them in or pursuant to the Indenture. In the event
of any conflict or inconsistency between the Indenture and this Note, the
Indenture shall control.


The Class A-1 Notes, the Class A-2 Notes, the A-3 Notes, the Class A-4 Notes and
the Class A-5 Notes will also be issued under the Indenture Supplement.


The Noteholder, by its acceptance of this Note, agrees that it will look solely
to the property of the Issuer allocated to the payment of this Note for payment
hereunder and that the Indenture Trustee is not liable to the Noteholders for
any amount payable under the Note or the Indenture or, except as expressly
provided in the Indenture, subject to any liability under the Indenture.


This Note does not purport to summarize the Indenture and reference is made to
the Indenture for the interests, rights and limitations of rights, benefits,
obligations and duties evidenced thereby, and the rights, duties and immunities
of the Indenture Trustee.


The Class B Note Principal Balance on any date will be an amount equal to (a)
the total amount of Class B Note Principal Balance Increases made on or prior to
such date, minus (b) the total amount of principal payments made on the Class B
Notes on or prior to such date.


The Stated Maturity Date is five years from the Closing Date. Payments of
principal of the Class B Notes shall be payable in accordance with the
provisions of the Indenture.
Subject to the terms and conditions of the Indenture and the Trust Agreement,
the Transferor may, from time to time, direct the Owner Trustee, on behalf of
the Issuer, to issue one or more new Series of Notes.


On each Distribution Date, the Paying Agent shall distribute to each Class B
Noteholder of record on the related Record Date (except for the final
distribution in respect of this Class B Note) such Class B Noteholder’s pro rata
share of the amounts held by the Paying Agent that are allocated and available
on such Distribution Date to pay interest and principal on the Class B Notes
pursuant to the Indenture Supplement. Except as provided in the Indenture with
respect to a final distribution, distributions to Series 2017-One Noteholders
shall be made by (i) wire transfer to each Series 2017-One Noteholder at the
account specified by the Class B Noteholder to the Indenture Trustee and the
Servicer




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




and (ii) without presentation or surrender of any Series 2017-One Note or the
making of any notation thereon. Final payment of this Class B Note will be made
only upon presentation and surrender of this Class B Note at the office or
agency specified in the notice of final distribution delivered by the Indenture
Trustee to the Series 2017-One Noteholders in accordance with the Indenture.


On any day occurring on or after the date on which the outstanding principal
balance of the Series 2017-One Notes is reduced to 20% or less of the highest
outstanding principal balance of the Series 2017-One Notes, the Issuer shall
have the option to redeem the Series 2017-One Notes, at a purchase price equal
to (i) if such day is a Distribution Date, the Redemption Amount for such
Distribution Date or (ii) if such day is not a Distribution Date, the Redemption
Amount for the Distribution Date following such day.


This Class B Note does not represent an obligation of, or an interest in or the
assets of, the Transferor, the Servicer or any Affiliate thereof.


Each Noteholder, by accepting a Note, hereby covenants and agrees that it will
not at any time institute against the Issuer or the Transferor, or join in
instituting against the Issuer or the Transferor, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law.


Except as otherwise provided in the Indenture Supplement, the Class B Notes are
issuable only in minimum denominations of $100,000 and integral multiples of $1.
The transfer of this Class B Note shall be registered in the Note Register upon
surrender of this Class B Note for registration of transfer at any office or
agency maintained by the Note Registrar accompanied by a written instrument of
transfer, in a form satisfactory to the Indenture Trustee or the Note Registrar,
duly executed by the Class B Noteholder or such Class B Noteholder’s attorney,
and duly authorized in writing with such signature guaranteed, and thereupon one
or more new Class B Notes in any authorized denominations of like aggregate
principal amount will be issued to the designated transferee or transferees.


As provided in the Indenture and subject to certain limitations therein set
forth, Class B Notes are exchangeable for new Class B Notes in any authorized
denominations and of like aggregate principal amount, upon surrender of such
Notes to be exchanged at the office or agency of the Note Registrar. No service
charge may be imposed for any such exchange but the Issuer or Note Registrar may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection therewith.


The Issuer, the Transferor, the Indenture Trustee and any agent of the Issuer,
Transferor or the Indenture Trustee shall treat the person in whose name this
Class B Note is registered as the owner hereof for all purposes, and neither the
Issuer, the Transferor, the Indenture Trustee nor any agent of the Issuer,
Transferor or the Indenture Trustee shall be affected by notice to the contrary.


THIS CLASS B NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS,
AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




ASSIGNMENT


Social Security or other identifying number of assignee
______________________________


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
(name and address of assignee)


the within certificate and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________________, attorney, to transfer said
certificate on the books kept for registration thereof, with full power of
substitution in the premises.


Dated: ____________                ______________________2/    


Signature Guaranteed:


______________________










____________
2/    NOTE: The signature to this assignment must correspond with the name of
the registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.


        






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT C




MONTHLY SERVICER’S CERTIFICATE


    

 
Perimeter Master Note Business Trust
 
Monthly Servicer Statement
 
mm-yyyy
 
Series 2017-One
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Monthly Period:
 
 
 
 
 
 
 
 
From:
mm/dd/yyyy
 
 
 
 
 
 
 
 
 
 
 
 
 
To:
mm/dd/yyyy
 
Number of days in the Monthly Period:
 
 
 
 
 
 ##
 
Determination Date:
 
 
 
 
 
 
 
 
mm/dd/yyyy
 
Transfer Date:
 
 
 
 
 
 
 
 
 
mm/dd/yyyy
 
Distribution Date:
 
 
 
 
 
 
 
 
mm/dd/yyyy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pursuant to Section 3.04(b) of the Transfer and Servicing Agreement, dated as of
[___], 2017 as amended from time to time, among Atlanticus Services Corporation,
as Servicer (the "Servicer"), Perimeter Funding, LLC, as Transferor (the
"Transferor"), Perimeter Master Note Business Trust, as Issuer (the "Issuer")
and US Bank, NA as Indenture Trustee (the "Indenture Trustee"), and Section
5.02(a) of the Series 2017-One Indenture Supplement, dated as of [___], 2017 and
as amended from time to time (the "Supplement"), each among Servicer, Issuer,
and the Indenture Trustee, Servicer is required to prepare certain information
each month regarding the current distributions to the Noteholders and the
performance of related collateral during the previous month. The undersigned, a
duly authorized representative of the Servicer, does hereby certify in this
Monthly Servicer's Certificate (this "Certificate"):
    
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
i
Capitalized terms used in this Certificate have their respective meanings set
forth in the Transaction Documents. References herein to certain subsections and
Sections are references to their respective Subsections and Sections of the
Indenture.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ii
This Certificate is being delivered Pursuant to Section 5.02(a) of the Indenture
Supplement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iii
Atlanticus Services Corporation is the Servicer under the Transaction Documents.
The undersigned is an authorized servicing officer of the Servicer.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iv
The date of this Certificate is on, or prior to, the Determination Date related
to the Distribution Date specified above.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
v
No Early Redemption Event has occurred under the Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
vi
As of the date hereof, to the best knowledge of the undersigned, the Servicer
has performed in all material respects all its obligations under the Transaction
Documents for the Monthly Period preceding such Distribution Date.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A
Receivables & Collateral Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible
 
 
 
1
Receivables on the last day of the Prior Monthly Period (prior month line 10)
 
 
 
 
 
 
2
New Principal Receivables net of returns
 
 
 
 
 
 
 
 
3
Finance and Fees billed net of adjustments
 
 
 
 
 
 
 
 
4
Principal Collections
 
 
 
 
 
 
 
 
 
 
5
Finance Charge and Fee Collections
 
 
 
 
 
 
 
 
 
6
Collection Adjustments (CBR, NSF, etc)
 
 
 
 
 
 
 
 
 
7
Principal Default Amounts
 
 
 
 
 
 
 
 
 
8
Finance Charge Default Amounts
 
 
 
 
 
 
 
 
 
9
Miscellaneous adjustments
 
 
 
 
 
 
 
 
 
 
10
Receivables on the last day of the Monthly Period (sum of lines 1 through 9)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11
Principal Receivables outstanding on the last day of the Monthly Period
 
 
 
 
 
 
12
Finance Receivables outstanding on the last day of the Monthly Period
 
 
 
 
 
 
13
Total Receivables outstanding on the last day of the Monthly Period (sum of
lines 11 through 12)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14
Average Principal Receivables during the Monthly Period
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15
Eligible Principal Receivables (line 11)
 
 
 
 
 
 
 
 
16
Excess Concentration Amounts of Eligible Principal Receivables at Account's
Origination (sum of lines 16(a) and 16(b))
 
 
 
(a)
Obligor does not have a FICO Score or has a FICO Score less than _ exceeds _%
 
 
 
 
 
(b)
Obligor is a resident of the State of New York, the State of Connecticut, the
State of Vermont or the State of West Virginia _%
 
 
 
17
Pre-Funding Account balance as of the last day of the Monthly Period
 
 
 
 
 
18
Special Funding Account balance as of the last day of the Monthly Period
 
 
 
 
 
19
Collections Account balance as of the last day of the Monthly Period
 
 
 
 
 
20
Net Eligible Receivables Balance (sum of lines 15 through 19)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B
 Default Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21
Defaulted Amount for the Monthly Period Pursuant to Section 1.01 of the TSA
 
 
 
 
22
Series 2017-One Allocable Defaulted Amount for the Monthly Period (line 21 times
line 31 times line 34)
 
 
 
23
Reduction Amount Pursuant to Section 4.06 (the amount by which (line 46 plus
line 47 plus line 53(f) plus line 59 exceeds line 45)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C
Investor Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Class A1
 Class A2
 Class A3
 Class A4
 Class A5
 Class B
 Total
 
 
24
Note Principal Balance on the last day of the prior Monthly Period
0
0
0
0
0
0
0
 
 
25
Note Principal Balance Increases made during the Monthly Period
0
0
0
0
0
0
0
 
 
26
Note Principal Balance Decreases made during the Monthly Period
0
0
0
0
0
0
0
 
 
27
Note Principal Balance on the last day of the Monthly Period
0
0
0
0
0
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Class A1
 Class A2
 Class A3
 Class A4
 Class A5
 Class B
 Total
 
 
28
The average Note Principal Balance during the Monthly Period
0
0
0
0
0
0
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Total
 
 
29
Allocation Amount on the last day of the Monthly Period
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30
Transferor Amount (line 20 minus line 27)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D
Series Information
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31
Series 2017-One Allocation Percentage
 
 
 
 
 
 
 
 
32
Series Allocation Amount
 
 
 
 
 
 
 
 
 
33
Fixed/Floating Allocation Percentage for the related Monthly Period
 
 
 
 
 
34
Floating Allocation Percentage for the related Monthly Period
 
 
 
 
 
 
35
Class A Required Amount Pursuant to Section 4.04(a) of the Indenture Supplement
(the amount, if any, by which (the sum of line 46(a) & line 53(f) exceeds line
45)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F
Collection Information For The Monthly Period
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
36
Net Eligible Collections for the Monthly Period (sum of lines 4 through 6)
 
 
 
 
 
37
Net Ineligible Collections for the Monthly Period
 
 
 
 
 
 
 
38
Collections of Interchange and net earnings on Eligible Investments for the
Monthly Period
 
 
 
 
39
Recoveries for the Monthly Period
 
 
 
 
 
 
 
 
40
Collections of Principal Receivables
 
 
 
 
 
 
 
 
41
Aggregate amount of Collections of Finance Charge Receivables (lines 36 through
39 minus line 40)
 
 
 
42
The Series 2017-One Allocable Principal Collections (line 40 times line 31)
 
 
 
 
 
 
(a)
Noteholder portion of the Series 2017-One Allocable Principal Collections (line
42 times line 33)
 
 
 
 
(b)
The Transferor portion of Series 2017-One Allocable Principal Collections (line
42 times (1 minus lines 33))
 
 
 
43
The Series 2017-One Allocable Finance Collections (line 41 times line 31)
 
 
 
 
 
 
(a)
Noteholder portion of the Series 2017-One Allocable Finance Collections (line 43
times line 34)
 
 
 
 
(b)
Transferor percentage of Series 2017-One Finance Collections (line 43 times (1
minus lines 34))
 
 
 
44
Cross check s/b zero: (line 40 plus line 41 minus line 42 minus line 43)
 
 
 





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




 
 
 
 
 
 
 
 
 
 
 
 
 
 
G
Withdrawal Information From The Collection Account Relating To Collections of
Finance Charge Receivables and Reallocated Principal Collections
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pursuant to Section 4.05(a)
 
 
 
 
 
 
 
 
 
45
Available Funds to be distributed (line 43(a) plus line 70(b))
 
 
 
 
 
 
Pursuant to Section 4.05(a)(i)
 
 
 
 
 
 
 
 
 
46
Monthly Servicing Fee (line 92(a))
 
 
 
 
 
 
 
 
 
(a)
Noteholder portion of the Series 2017-One Monthly Servicing Fee (line 92(a)
times 34)
 
 
 
 
 
(b)
Transferor portion of Series 2017-One Monthly Servicing Fee (line 92(a) times (1
minus lines 34))
 
 
 
47
Previously due but not distributed Monthly Servicing Fees
 
 
 
 
 
 
Pursuant to Section 4.05(a)(i)
 
 
 
 
 
 
 
 
 
48
Program Fees
 
 
 
 
 
 
 
 
 
 
 
(a)
Noteholder portion of the Series 2017-One Program Fees (line 48 times 34)
 
 
 
 
 
(b)
Transferor portion of Series 2017-One Program Fees (line 48 times (1 minus lines
34))
 
 
 
 
49
Previously due but not distributed Program Fees
 
 
 
 
 
 
 
Pursuant to Section 4.05(a)(i)
 
 
 
 
 
 
 
 
 
50
Monthly Backup Servicing Fee
 
 
 
 
 
 
 
 
 
(a)
Noteholder portion of the Series 2017-One Monthly Backup Servicing Fee (line 50
times 34)
 
 
 
 
(b)
Transferor portion of Series 2017-One Monthly Backup Servicing Fee (line 50
times (1 minus lines 34))
 
 
 
51
Previously due but not distributed Monthly Backup Servicing Fees
 
 
 
 
 
 
Pursuant to Section 4.05(a)(iii) to (vii)
 
 
 
 
 
 
 
 
52
Number of Days in Interest Period:
 
 
 
 
 
 
 
 
 
Beginning:
 
mm/dd/yyyy
Ending:
mm/dd/yyyy
 
 
 
 
 
 
 
53
Class A Monthly Interest
Rate
 
 
 
 
 
 
 
 
 
(a)
Class A -1 Interest
 
 
 
 
 
 
 
 
 
 
(b)
Class A -2 Interest
 
 
 
 
 
 
 
 
 
 
(c)
Class A -3 Interest
 
 
 
 
 
 
 
 
 
 
(d)
Class A -4 Interest
 
 
 
 
 
 
 
 
 
 
(e)
Class A -5 Interest
 
 
 
 
 
 
 
 
 
 
(f)
Total Class A Interest for Monthly Period (line 53(a) through (e))
 
 
 
 
 
54
Previously due not distributed Class A Monthly Interest
 
 
 
 
 
 
Pursuant to Section 4.05(a)(viii)
 
 
 
 
 
 
 
 
55
Services Fees (line 93)
 
 
 
 
 
 
 
 
 
56
Target Proceeds Amount Due
 
 
 
 
 
 
 
 
57
Class A Costs owed to Agent
 
 
 
 
 
 
 
 
58
Previously due but not distributed Services Fees, Target Proceeds Amount, &
Class A Costs owed to Agent
 
 
 
Pursuant to Section 4.05(a)(ix)
 
 
 
 
 
 
 
 
 
59
Series Default Amount for the Monthly Period shall be treated as a portion of
Available Principal Collections (line 22)
 
 
 
Pursuant to Section 4.05(a)(x)
 
 
 
 
 
 
 
 
 
60
Aggregate amount of Reduction Amounts and Reallocated Principal Collections that
under Section 4.07 were used to fund the Class A1-5 Required Amount which have
not been previously reimbursed shall be treated as a portion of Available
Principal Collections
 
 
 
 
 
 
 
Pursuant to Section 4.05(a)(xi)
 
 
 
 
 
 
 
 
 
61
If an Early Redemption Event has occurred on or prior to such Distribution Date,
an amount up to the Class A Note Principal Balance on such Distribution Date
shall be treated as a portion of Available Principal Collections
 
 
 
 
 
 
 
Pursuant to Section 4.05(a)(xii)
 
 
 
 
 
 
 
 
 
62
An amount equal to Monthly Marketing Fee for such Distribution Date (line 94(a))
 
 
 
 
 
(a)
Noteholder portion of the Series 2017-One Monthly Marketing Fee for such
Distribution Date (line 94(a) times 34)
 
 
 
 
(b)
Transferor portion of Series 2017-One Monthly Marketing Fee for such
Distribution Date (line 94(a) times (1 minus lines 34))
 
 
 
63
Previously due but not distributed Monthly Marketing Fee
 
 
 
 
 
 
Pursuant to Section 4.05(a)(xiii)
 
 
 
 
 
 
 
 
64
An amount equal to Class B Monthly Interest for such Distribution Date
 
 
 
 
 
65
Previously due not distributed Class B Monthly Interest
 
 
 
 
 
 
Pursuant to Section 4.05(a)(xiv)
 
 
 
 
 
 
 
 
66
An amount equal to Program Expenses for such Distribution Date
 
 
 
 
 
 
 
(a)
Noteholder portion of the Series 2017-One Program Expenses (line 66 times 34)
 
 
 
 
 
(b)
Transferor portion of Series 2017-One Program Expenses (line 66times (1 minus
lines 34))
 
 
 
67
Previously due not distributed Program Expenses
 
 
 
 
 
 
 
Pursuant to Section 4.05(a)(xv)
 
 
 
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




 
 
68
The balance, if any, of Available Finance Charge Collections (“Excess
Collections”) shall be distributed to the Transferor.
 
 
 
 
(line 45 minus the sum of line 46 through line 65 excluding lines 46(b), 50(b),
& 62(b))
 
 
 
 
 
(a)
Transferor (_% of line 68)
 
 
 
 
 
 
 
 
 
(b)
TEC Share Amount (_% of line 68)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
H
Withdrawal Information From The Collection Account Relating To Collections of
Principal Receivables
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
69
Noteholder portion of Collections of Principal Receivables (line 42(a))
 
 
 
 
 
70
Noteholder portion of Collections of Finance Charge Receivables recharacterized
as Available Principal Collections Pursuant to Section 4.05(a) (Sum of (line
70(a) through line 70(c))
 
 
 
 
(a)
Series Default Amount for the preceding Monthly Period shall be treated as
Available Principal Collections (line 59)
 
 
 
 
(b)
Aggregate amount of Reduction Amounts and Reallocated Principal Collections that
under Section 4.06 were used to fund the Class A Required Amount which have not
been previously
 
 
 
 
 
 reimbursed shall be treated as a portion of Available Principal Collections
(line 60)
 
 
 
 
 
(c)
If an Early Redemption Event has occurred, an amount up to the Class A Note
Principal Balance shall be treated as Available Principal Collections (line 61)
 
 
 
71
Reallocated Principal Collections Pursuant to Section 4.06 (line 35)
 
 
 
 
 
 
72
Available Principal Collections (line 69 plus line 70 minus line 71)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
If Revolving Period, the amount specified in line 72 shall be allocated as
follows:
 
 
 
 
 
Pursuant to Section 4.05(b)(ii)
 
 
 
 
 
 
 
 
 
73
Amount equal to the Net Eligible Receivables Balance Deficiency (line 27 minus
line 20)(if positive) shall be distributed pro rata to the Class A Noteholders
 
 
 
Pursuant to Section 4.05(b)(iii)
 
 
 
 
 
 
 
 
 
74
Amount equal to the balance, if any, of such Available Principal Collections
shall be distributed to the Transferor.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
I
Instructions To Make Certain Payments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Pursuant to Section 5.01 of the Indenture Supplement, the Servicer does hereby
instruct the Indenture Trustee and the Paying Agent to pay on the Distribution
Date in accordance with
 
 
Section 5.01 from amounts held by the Paying Agent, the following amounts as set
forth below:
 
 
 
 
75
Total Collections (line 42 plus line 43)
 
 
 
 
 
 
 
 
76
Permitted Series 2017-One Allocable Principal Collections withdrawals made by
the Servicer from the Collection Account during Monthly Period
 
 
 
77
Net collections (line 75 plus line 76)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
78
Pay to Servicer (line 46 plus line 47)
 
 
 
 
 
 
 
 
79
Pay to Owner Trustee (line 48 plus line 66)
 
 
 
 
 
 
 
80
Pay to Indenture Trustee (line 48 plus line 66)
 
 
 
 
 
 
 
81
Pay to Backup Servicer (line 50 plus line 51)
 
 
 
 
 
 
 
82
Pay to Class A Noteholders (line 53 plus line 54 plus line 73)
 
 
 
 
 
 
83
Pay to Agent (sum of lines 55 through 58)
 
 
 
 
 
 
 
84
Pay to Seller (line 62 plus line 63)
 
 
 
 
 
 
 
 
85
Pay to Class B Noteholders (line 64 plus line 65)
 
 
 
 
 
 
 
86
Pay to Transferor (line 42(b) plus line 43(b) plus line 68(a) plus line 74 minus
line 76 minus line 46(b) minus line 48(b) minus line 50(b) minus line 62(b)
minus line 66(b))
 
 
 
87
Pay to Class A Certificateholder (line 68(b))
 
 
 
 
 
 
 
88
Cross check should be zero: Sum of line 78 through line 87 must equal line 77
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
J
Management Reporting Data
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
89
Charge-Off Information:
 
 
 
 
 
 
 
 
 
 
(a)
Charge-Off Ratio for the current Monthly Period ((line 21 minus line 39) divided
by line 14 times 12)
 
 
 
 
(b)
Charge-Off Ratio previous Monthly Period (prior month line 89(a))
 
 
 
 
 
 
(c)
Charge-Off Ratio two months ago (prior month line 89(b))
 
 
 
 
 
 
 
(d)
Three-Month Charge-Off Ratio (average of lines 89(a), (b), and (c))
 
 
 
 
 
 
(e)
Required average Three-Month Charge-Off Ratio for any three consecutive Monthly
Periods Pursuant to Section 6.01(g)(i)
 
 
 
 
(f)
Line 89(d) less than or equal to line 89(e)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
90
Monthly Principal Delinquency Information:
$
 
 
 
 
 
 
 
 
 
(a)
Current
 
0
 
 
 
 
 
 





--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




 
 
 
(b)
1-30 Days
 
0
 
 
 
 
 
 
 
 
 
(c)
31-60 Days
 
0
 
 
 
 
 
 
 
 
 
(d)
61-90 Days
 
0
 
 
 
 
 
 
 
 
 
(e)
91-120 Days
0
 
 
 
 
 
 
 
 
 
(f)
121-150 Days
0
 
 
 
 
 
 
 
 
 
(g)
151-180 Days
0
 
 
 
 
 
 
 
 
 
(h)
180+ Days
 
0
 
 
 
 
 
 
 
 
 
(i)
Total Principal Receivables (line 90(a) through line 90(h))
0
 
 
 
 
 
 
 
 
 
(j)
Delinquency Ratio for current Monthly Period (line 90(e) through line 90(h))
 
 
 
 
(k)
Delinquency Ratio previous Monthly Period (prior month line 90(j))
 
 
 
 
(l)
Delinquency Ratio two months ago (prior month line 90(k))
 
 
 
 
(m)
Three-Month Delinquency Ratio (average of lines 90(j), (k), and (l))
 
 
 
 
(n)
Required average Three-Month Delinquency Ratio for any three consecutive Monthly
Periods Pursuant to Section 6.01(g)(ii)
 
 
 
 
(o)
Line 90(m) is less than line 90(n)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
91
Monthly Excess Spread Information:
 
 
 
 
 
 
 
 
 
(a)
Excess Spread Percentage for the current Monthly Period ((line 41 minus line 21)
divided by line 14 times 12)
 
 
 
 
(b)
Excess Spread Percentage previous Monthly Period (prior month line 91(a))
 
 
 
 
 
(c)
Excess Spread Percentage two months ago (prior month line 91(b))
 
 
 
 
 
 
(d)
Three-Month Excess Spread Percentage (average of lines 91(a), (b), and (c))
 
 
 
 
 
(e)
Required average Three-Month Excess Spread Percentage for any three consecutive
Monthly Periods Pursuant to Section 6.01(g)(iii)
 
 
 
 
(f)
Line 91(d) greater than or equal to line 91(e)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
92
Servicing Compensation:
 
 
 
 
 
 
 
 
 
 
(a)
Monthly Servicing Fee (($_ time line 92(b)) plus ($_ times line 92(c)) plus ($_
times line 92(d)) plus ($_ times line 92(e))
 
 
 
 
(b)
Accounts opened during the current Monthly Period
 
 
 
 
 
 
 
(c)
Accounts opened previous Monthly Period (prior month line 92(b))
 
 
 
 
 
 
(d)
Delinquent Accounts
 
 
 
 
 
 
 
 
 
(e)
Accounts not included in line 92(b) or line 92(c)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
93
Services Fees:
 
 
 
 
 
 
 
 
 
 
 
(a)
Services Fees (line 93(b) times line93(c))
 
 
 
 
 
 
 
 
(b)
Services Fee rate
 
 
 
 
 
 
 
 
 
 
(c)
Note Principal Balance Increases during the Monthly Period
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
94
Marketing Fee:
 
 
 
 
 
 
 
 
 
 
 
(a)
Marketing Fee (94(b) times line 94(c))
 
 
 
 
 
 
 
 
(b)
Marketing Fee rate
 
 
 
 
 
 
 
 
 
 
(c)
Accounts in which the first Receivable has been created during the Monthly
Period
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the undersigned has duly executed this Certificate on mm,
dd, yyyy:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 







--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT D


FORM OF CLASS B NOTE PRINCIPAL BALANCE INCREASE NOTICE
[Date]
U.S. Bank National Association,
as Indenture Trustee
Mail Code EP-MN-WS3D
60 Livingston Avenue
St. Paul, Minnesota 55107


[__________],
as the Purchaser
__________________________
__________________________


Re:    Perimeter Master Note Business Trust, Series 2017-One Notes


Ladies and Gentlemen:
Pursuant to subsection 4.08(f) of the Series 2017-One Indenture Supplement dated
as of February 8, 2017, to the Master Indenture dated as of February 8, 2017,
each by and among Perimeter Master Note Business Trust, a Nevada business trust,
Atlanticus Services Corporation, as Servicer and U.S. Bank National Association,
a national banking association, as Indenture Trustee (terms defined therein
being used herein as therein defined), the Issuer hereby irrevocably requests a
Note Principal Balance Increase as follows:
1.
The requested aggregate amount of such Class B Note Principal Balance Increase
is $_____________.

2.
Such Class B Note Principal Balance Increase is requested to be made on
______________, (an “Increase Date”).

3.
Proceeds of such Class B Note Principal Balance Increase shall be remitted on
the applicable Increase Date in immediately available funds to [specify payment
instructions].

Very truly yours,
 




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




PERIMETER MASTER NOTE BUSINESS TRUST ,
Issuer
By:
Wilmington Trust, National Association,

not in its individual capacity
but solely as Owner Trustee
By: ______________    
Name:
Title:






--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EXHIBIT E




FORM OF INVESTMENT LETTER




_____ __, 2017






Perimeter Funding Corporation
3993 Howard Hughes Parkway
Suite 250, Office 210
Las Vegas, NV 89109
Attn.: Chief Financial Officer
Re:    Perimeter Master Note Business Trust;
Purchase of Series 2017-One Class A Notes
Ladies and Gentlemen:
This letter (the “Investment Letter”) is delivered by the undersigned (the
“Purchaser”) pursuant to subsection 9.04(c) of the Series 2017-One Indenture
Supplement (the “Indenture Supplement”), dated as of February 8, 2017 among
Perimeter Master Note Business Trust, as Issuer (the “Issuer”), Atlanticus
Services Corporation, as Servicer (the “Servicer”) and U.S. Bank National
Association, as Indenture Trustee (the “Indenture Trustee”) to the Master
Indenture (the “Indenture”), dated as of February 8, 2017 among the Issuer, the
Servicer and the Indenture Trustee Capitalized terms used herein without
definition shall have the meanings set forth, or incorporated by reference, in
the Indenture Supplement. The undersigned Class A Purchaser (the “Purchaser”)
represents to and agrees with the Issuer as follows:
(a)    The Purchaser is authorized to enter into the Class A Purchase Agreement
and to perform its obligations thereunder and to consummate the transactions
contemplated thereby.
(b)    The Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of its investment in
the Class A Notes and is able to bear the economic risk of such investment. The
Purchaser has been afforded the opportunity to ask such questions as it deems
necessary to make an investment decision, and has received all information it
has requested in connection with making such investment decision. The Purchaser
has, independently and without reliance upon any agent, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Accounts, the Receivables, the
Issuer, the Transferor, the Servicer, the Account Owner and the Indenture
Trustee and made its own decision to purchase its interest in the Class A Notes,
and will, independently and without reliance upon any agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own analysis, appraisals and decisions in taking or not taking action
under the Purchase Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Accounts, the Receivables, the
Issuer, the Transferor, the Servicer, the Account Owner and the Indenture
Trustee.




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




(c)    The Purchaser is an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”)), and is a sophisticated institutional investor. [On resales,
the preceding sentence may be replaced, if applicable, with the following: The
Purchaser is a qualified institutional buyer (within the meaning thereof in Rule
144A under the Securities Act) and is acquiring the Class A Notes in reliance on
the exemption from Securities Act registration provided by Rule 144A
thereunder.] The Purchaser understands that the offering and sale of the Class A
Notes has not been and will not be registered under the Securities Act, and has
not and will not be registered or qualified under any applicable “blue sky” law,
and that the offering and sale of the Class A Notes has not been reviewed by,
passed on or submitted to any federal or state agency or commission, securities
exchange or other regulatory body.
(d)    The Purchaser is acquiring an interest in the Class A Notes without a
view to any distribution, resale or other transfer thereof except, with respect
to the Class A Notes or any interest or participation thereon, as contemplated
in the following sentence. The Purchaser will not resell or otherwise transfer
the Class A Notes except in accordance with the Purchase Agreement, the
Indenture and the Indenture Supplement and (i) to an institutional “accredited
investor” (as defined in Rule 501(a)(l), (2), (3) or (7) under the Securities
Act) or (ii) to a person who the Purchaser reasonably believes is a “qualified
institutional buyer” (within the meaning thereof in Rule 144A under the
Securities Act) in compliance with Rule 144A. In connection therewith, the
Purchaser hereby agrees that it will not resell or otherwise transfer the Class
A Notes or any interest therein unless the purchaser thereof provides to the
addressee hereof a letter from such Purchaser substantially in the form hereof.
(e)    The Purchaser understands that each Class A Note will bear a legend to
substantially the following effect:
THIS CLASS [A-1/2/3/4/5] NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”). THIS CLASS [A-1/2/3/4/5] NOTE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OF
ANY STATE AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN A TRANSACTION EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS TO A PERSON WHO THE HOLDER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
THEREOF IN RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) IN COMPLIANCE WITH
RULE 144A OR A PERSON WHO IS AN INSTITUTIONAL “ACCREDITED INVESTOR” AS DEFINED
IN RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT, IN EACH CASE IN
COMPLIANCE WITH THE CERTIFICATION AND OTHER REQUIREMENTS SPECIFIED IN THE
INDENTURE SUPPLEMENT AND THE CLASS A PURCHASE AGREEMENT REFERRED TO HEREIN. NONE
OF THE TRANSFEROR, THE SERVICER, THE NOTE REGISTRAR OR THE INDENTURE TRUSTEE IS
OBLIGATED TO REGISTER THE CLASS [A-1/2/3/4/5] NOTES UNDER THE SECURITIES ACT OR
ANY OTHER SECURITIES OR “BLUE SKY” LAW.
EACH PURCHASER REPRESENTS AND WARRANTS, FOR THE BENEFIT OF THE ISSUER AND THE
TRANSFEROR, THAT SUCH PURCHASER IS NOT (1) AN EMPLOYEE BENEFIT PLAN (AS DEFINED
IN SECTION 3(3) OF THE




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) WHICH IS
SUBJECT TO THE PROVISIONS OF ERISA, (2) A PLAN (AS DEFINED IN SECTION 4975(e)(1)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT
TO SECTION 4975 OF THE CODE, OR (3) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE
PLAN ASSETS BY REASON OF ANY SUCH PLAN’S INVESTMENT IN THE ENTITY (UNLESS
REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED).


NEITHER THIS CLASS [A-1/2/3/4/5] NOTE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED
TO AN EMPLOYEE BENEFIT PLAN, TRUST OR ACCOUNT SUBJECT TO ERISA, OR SECTION 4975
OF THE CODE.


ANY TRANSFER OF A DIRECT OR INDIRECT INTEREST IN THIS CLASS [A-1/2/3/4/5] NOTE
IS SUBJECT TO THE PROVISIONS OF THE INDENTURE AND SUBJECT TO CERTAIN LIMITATIONS
THEREIN SET FORTH, INCLUDING SECTION 9.04 OF THE INDENTURE SUPPLEMENT AND THE
CLASS A PURCHASE AGREEMENT.
THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS [A-1/2/3/4/5] NOTE WILL BE
REDUCED FROM TIME TO TIME BY DISTRIBUTIONS ON THIS CLASS A-1 NOTE ALLOCABLE TO
PRINCIPAL. IN ADDITION, THE PRINCIPAL BALANCE OF THIS CLASS [A-1/2/3/4/5] NOTE
MAY BE INCREASED AT THE REQUEST OF THE ISSUER SUBJECT TO CERTAIN TERMS AND
CONDITIONS SET FORTH IN THE INDENTURE SUPPLEMENT AND THE CLASS A PURCHASE
AGREEMENT REFERRED TO HEREIN. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE
CLASS [A-1/2/3/4/5] NOTES, THE OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS
[A-1/2/3/4/5] NOTE MAY BE DIFFERENT FROM THE INITIAL OUTSTANDING PRINCIPAL
BALANCE SHOWN BELOW. ANYONE ACQUIRING THIS CLASS [A-1/2/3/4/5] NOTE MAY
ASCERTAIN THE CURRENT OUTSTANDING PRINCIPAL BALANCE OF THIS CLASS [A-1/2/3/4/5]
NOTE BY INQUIRY OF THE INDENTURE TRUSTEE. ON THE DATE OF THE INITIAL ISSUANCE OF
THE CLASS [A-1/2/3/4/5] NOTES, THE INDENTURE TRUSTEE IS U.S. BANK NATIONAL
ASSOCIATION.
(f)    The Purchaser represents and warrants that (i) the Purchaser is not an
employee benefit plan (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) which is subject to ERISA,
(ii) the Purchaser is not a plan (as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, as amended (the “Code”)) including an individual
retirement account, which is subject to Section 4975 of the Code, (iii) the
Purchaser is not directly or indirectly purchasing the Class A Note or any
interest therein, on behalf of, as investment manager of, as named fiduciary of,
as trustee of, or with assets of such plan, and (iv) the Class A Note or
interests therein, will not constitute part of the assets of any such plan.
(g)    This Investment Letter has been duly executed and delivered and
constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles affecting the enforcement of
creditors’ rights generally




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




and general principles of equity, and indemnification sought in respect of
securities laws violations may be limited by public policy.
(h)    The Purchaser represents, warrants and covenants that it has not
acquired, and shall not sell, trade or transfer any interest in the Class A
Note, nor cause any interest in the Class A Note to be marketed, readily
available or readily tradable, on or through either, (i) an “established
securities market” within the meaning of Section 7704(b)(1) of the Code
(including an interdealer quotation system that regularly disseminates firm buy
or sell quotations by identified brokers or dealers by electronic means or
otherwise) or (ii) a “secondary market (or the substantial equivalent thereof)”
within the meaning of Section 7704(b)(2) of the Code (including a market wherein
interests in the Class A Note are regularly quoted by any person making a market
in such interests and a market wherein any person regularly makes available bid
or offer quotes with respect to interests in the Class A Note and stands ready
to effect buy or sell transactions at the quoted prices for itself or on behalf
of others).
(i)    The Purchaser represents, warrants and covenants that it either (A) is
not, and will not become, a partnership, Subchapter S corporation, grantor trust
or an entity disregarded as a separate entity from any such entity for U.S.
federal income tax purposes or (B) is such an entity, but (x) either (as
indicated by checking the applicable box) [ ] (1) none of the direct or indirect
beneficial owners of any of the interests in the Purchaser have allowed or
caused, or will allow or cause, 50% or more (or such other percentage as the
Issuer may establish prior to the time of such proposed transfer) of the value
of such interests to be attributable to the Purchaser’s ownership of Class A
Notes and any other interests in the Issuer or [ ] (2) no more than [FILL IN
NUMBER] persons (or such lower number of persons as specified by the Purchaser
in an updated Investment Letter) will be treated as “partners” in the Issuer
under Treasury Regulation section 1.7704-1(h)(3) solely by reason of the
Purchaser’s ownership of the Series 2017-One Notes and (y) it is not and will
not be a principal purpose of the arrangement involving the Purchaser’s
beneficial interest in any Class A Notes to permit any partnership to satisfy
the 100 partner limitation of Treasury Regulation Section 1.7704-1(h)(1)(ii)
necessary for such partnership not to be classified as a publicly traded
partnership under the Code.
(j)    The Purchaser agrees to treat the Notes in a manner consistent with the
intended characterization referred to in Section 4.4 of the Purchase Agreement
and Section 9.04(h) of the Indenture Supplement.


(k)    Under applicable United States federal income tax law no taxes will be
required to be withheld by, the Issuer, the Indenture Trustee, the Transferor,
the Servicer or any person with respect to any payments to be made to such
Purchaser in respect of an interest in the Class A Notes, and the Purchaser
represents and warrants that it shall pay any taxes imposed on such Purchaser
attributable to its interest in the Class A Notes.
(l)    The Purchaser agrees (for the benefit of the Issuer, the Indenture
Trustee, the Transferor, the Servicer and the Noteholders) to provide those
forms required to be provided by Section 9.04 of the Indenture Supplement at the
time and in the manner described therein, and to comply with all applicable U.S.
laws and regulations regarding withholding taxes. Under penalties of perjury,
the Purchaser certifies that it is a “United States person” for federal income
tax purposes, that its U.S. employer identification number is __________, that
its [home [in the case of individuals]] [office [otherwise]] address is
___________________.
(m)    The Purchaser represents, warrants and covenants that it shall (i) cause
any Participant otherwise permitted under the Indenture Supplement to make
representations, warranties and covenants similar to those in paragraphs (h),
(i) and (m) hereof for the benefit of the Transferor and the Issuer at the




--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




time such Participant becomes a Participant and (ii) forward a copy of such
representations, warranties and covenants to the Servicer and the Indenture
Trustee.
(m)    In the event of any breach of a foregoing representation, warranty or
covenant of a Purchaser or its Participant, such Purchaser shall notify the
Issuer promptly upon such Purchaser’s becoming aware of such breach, and
thereupon the Purchaser hereby agrees to use reasonable efforts to procure a
replacement investor that is not so affected (and that is acceptable to the
Issuer) to replace such affected Purchaser or Participant. In any such event,
the Purchaser agrees that the Issuer shall also have the right to procure a
replacement investor. Each affected Purchaser hereby agrees to take all actions
necessary to permit a replacement investor to succeed to its (or the related
Participant’s) rights and obligations hereunder.
(n)    The Purchaser represents, warrants and covenants that, in the event the
Class A Notes are re-characterized as equity in the Issuer for tax purposes, it
consents to, and will comply with, all of the tax-related provisions in the
Trust Agreement as if it were a Certificateholder thereunder, including all
provisions relating to subchapter C of chapter 63 of subtitle F of the Code as
amended by the Bipartisan Budget Act of 2015.
(o)    The Purchaser agrees to provide such continuing assurances, comfort,
evidence and information in support of and in connection with the continuing
truth of the representations and compliance with the covenants and agreements
set forth in this letter as the Transferor and the Issuer may reasonably request
from time to time.






Very truly yours,


__________________________




By: _______________________
Name:_____________________
Title: _____________________
























--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




Schedule 1




“Backup Servicing Fee” shall mean the fee payable pursuant to a backup servicing
agreement to be entered into by the Servicer, the Issuer, the Backup Servicer
and the Indenture Trustee.


“Servicing Fee” shall mean, for any Monthly Period, an amount equal to the sum
of (i) the amount equal to $[*****] times the number of Accounts that were
created in the system of record during such Monthly Period, (ii) the amount
equal to $[*****] times the number of Accounts that were created in the system
of record in the Monthly Period immediately preceding such Monthly Period; (iii)
the amount equal to $[*****] times the number of Delinquent Accounts (as defined
below) during such Monthly Period and (iv) the amount equal to $[*****] times
the number of Accounts not described in clauses (i) and (ii) above.
 
“Marketing Fee” shall mean, for any Monthly Period, the amount equal to the
product of $[*****] times each Account in which the first Receivable was created
by an Obligor of such Account during such Monthly Period, including $[*****] for
each Account established prior to the Initial Funding Date in which Receivables
exist.


“Delinquent Account” shall mean each Account as to which any payment or part
thereof remains unpaid for 3 days or more from the original due date thereof.






--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




TABLE OF CONTENTS
 
 
Page
 
ARTICLE I
 
 
Creation of the Series 2017-One Notes
 
Section 1.01.
Designation
1
 
ARTICLE II
 
 
Definitions
 
Section 2.01.
Definitions
2
 
ARTICLE III
 
 
Fees
 
Section 3.01.
Servicing Compensation; Marketing Fee
15
 
ARTICLE IV
 
 
Rights of Series 2017-One Noteholders and Allocation and Application of
Collections
 
Section 4.01.
Collections and Allocations
16
Section 4.02.
Determination of Monthly Interest
18
Section 4.03.
Limited Redemption; Optional Redemption
21
Section 4.04.
Class A Required Amount
22
Section 4.05.
Application of Available Finance Charge Collections and Available Principal
Collections
22
Section 4.06.
Defaulted Amounts; Reduction Amounts
26
Section 4.07
Reallocated Principal Collections
26
Section 4.08
Principal Amount Increases
27
Section 4.09.
Series 2017-One Distribution Account
28
Section 4.10.
Pre-Funding Account
29
 
ARTICLE V
 
 
Distributions and Reports to Series 2017-One Noteholders
 
Section 5.01.
Distributions
30
Section 5.02.
Reports and Statements to Series 2017-One Noteholders
32
 
ARTICLE VI
 
 
Early Redemption Events; Events of Default
 
Section 6.01.
Early Redemption Events
33
Section 6.02.
Events of Default
35
 
ARTICLE VII
 
 
Administrative Redemption; Series Termination
 
Section 7.01.
Administrative Redemption
35
Section 7.02.
Repayment
36
 
ARTICLE VIII
 
 
Redemption of Series 2017-One Notes; Final Distributions
 
Section 8.01.
Sale of Receivables or Redemption of the Notes pursuant to Section 2.06 or 8.01
of the Transfer and Servicing Agreement and Sections 5.05 and 5.17 of the
Indenture and Section 7.01 of this Supplement
36
 
ARTICLE IX
 
 
Miscellaneous Provisions
 
Section 9.01.
Ratification of Agreement
38



i

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




 
TABLE OF CONTENTS (continued)
 
Section 9.02.
Counterparts
38
Section 9.03.
Governing Law
38
Section 9.04.
Certain Tax Matters; Stapled Transfer
38
Section 9.05.
Transfer of Class B Notes
41
Section 9.06.
Limitation of Liability
41
Section 9.07.
Paired Series
42
Section 9.08.
Additional Eligibility Criteria
42



An extra section break has been inserted above this paragraph. Do not delete
this section break if you plan to add text after the Table of
Contents/Authorities. Deleting this break will cause Table of
Contents/Authorities headers and footers to appear on any pages following the
Table of Contents/Authorities.










ii